Execution Copy

--------------------------------------------------------------------------------






INTERPOOL, INC.

Issuer,

and

U.S. BANK NATIONAL ASSOCIATION

Trustee



____________________

INDENTURE

Dated as of September 14, 2004

____________________



$150,000,000

6.00% Senior Notes due 2014






--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE
INTERPOOL, INC.


Trust Indenture
  Act Section                                                    Indenture
---------------                                                  ---------

310(a)(1)                                                        7.10
   (a)(2)                                                        7.10
   (a)(3)                                                        Not Applicable
   (a)(4)                                                        Not Applicable
   (a)(5)                                                        7.10
   (b)                                                           7.8; 7.10
   (c)                                                           Not Applicable
311(a)                                                           7.11
   (b)                                                           7.11
   (c)                                                           Not Applicable
312(a)                                                           2.13
   (b)                                                           11.3
   (c)                                                           11.3
313(a)                                                           7.6
   (b)(1)                                                        Not Applicable
   (b)(2)                                                        7.6
   (c)                                                           7.6; 11.2
   (d)                                                           7.6
314(a)                                                           4.2; 11.2
   (b)                                                           Not Applicable
   (c)(1)                                                        11.4
   (c)(2)                                                        11.4
   (c)(3)                                                        Not Applicable
   (d)                                                           Not Applicable
   (e)                                                           11.5
   (f)                                                           Not Applicable
315(a)                                                           7.1(b)
   (b)                                                           7.5; 11.2
   (c)                                                           7.1(a)
   (d)                                                           7.1(c)
   (e)                                                           6.10
316(a)(last sentence)                                            Not Applicable
   (a)(1)(A)                                                     6.5
   (a)(1)(B)                                                     6.4
   (a)(2)                                                        Not Applicable
   (b)                                                           6.6
317(a)(1)                                                        6.7
   (a)(2)                                                        6.8
   (b)                                                           2.5
318(a)                                                           11.1


_________
Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of the Indenture.

TABLE OF CONTENTS

Page

ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1


  SECTION 1.1 Definitions 1

  SECTION 1.2 Other Definitions 16

  SECTION 1.3 Incorporation by Reference to Trust Indenture Act 17

  SECTION 1.4 Rules of Construction 17


ARTICLE 2 THE SECURITIES 17


  SECTION 2.1 Form Generally 17

  SECTION 2.2 Execution and Authentication 18

  SECTION 2.3 Form and Payment 18

  SECTION 2.4 Registrar and Agents 18

  SECTION 2.5 Paying Agent to Hold Money in Trust 19

  SECTION 2.6 Transfer and Exchange 19

  SECTION 2.7 Interest 30

  SECTION 2.8 Replacement Securities 31

  SECTION 2.9 Outstanding Securities 31

  SECTION 2.10 Temporary Securities 31

  SECTION 2.11 Cancellation 32

  SECTION 2.12 Defaulted Interest 32

  SECTION 2.13 Securityholder Lists 32

  SECTION 2.14 Persons Deemed Owners 32

  SECTION 2.15 CUSIP Number 33


ARTICLE 3 REDEMPTION 33


  SECTION 3.1 Notices to Trustee 33

  SECTION 3.2 Selection of Securities to Be Redeemed or Purchased 33

  SECTION 3.3 Notice of Redemption 34

  SECTION 3.4 Effect of Notice of Redemption 34

  SECTION 3.5 Deposit of Redemption or Purchase Price 35

  SECTION 3.6 Securities Redeemed or Purchased in Part 35

  SECTION 3.7 Optional Redemption 35

  SECTION 3.8 Mandatory Redemption 36

  SECTION 3.9 Offer to Purchase by Application of Excess Proceeds 36


ARTICLE 4 COVENANTS 37


  SECTION 4.1 Payment of the Securities 37

  SECTION 4.2 Commission Reports 38

  SECTION 4.3 Waiver of Stay, Extension or Usury Laws 38

  SECTION 4.4 Notice of Default 38

  SECTION 4.5 Compliance Certificates 39

  SECTION 4.6 Maintenance of Office or Agency 39

  SECTION 4.7 Restricted Payments 39

  SECTION 4.8 Dividend and Other Payment Restrictions Affecting Subsidiaries 42

  SECTION 4.9 Incurrence of Funded Debt 44

  SECTION 4.10 Asset Sales 46

  SECTION 4.11 Transactions with Affiliates 48

  SECTION 4.12 Limitation on Liens 49

  SECTION 4.13 Existence 51

  SECTION 4.14 Payment of Taxes and Other Claims 51

  SECTION 4.15 Maintenance of Properties 51

  SECTION 4.16 Insurance 52

  SECTION 4.17 Offer to Repurchase Upon Change of Control 52

  SECTION 4.18 No Amendment to Subordination Provisions 53

  SECTION 4.19 Payments for Consent 54

  SECTION 4.20 Designation of Restricted and Unrestricted Subsidiaries 54


ARTICLE 5 SUCCESSOR CORPORATION 54


  SECTION 5.1 When Company May Merge, etc. 54

  SECTION 5.2 Successor Corporation Substituted 55


ARTICLE 6 DEFAULTS AND REMEDIES 55


  SECTION 6.1 Events of Default 55

  SECTION 6.2 Acceleration 57

  SECTION 6.3 Other Remedies 57

  SECTION 6.4 Waiver of Defaults and Events of Default 58

  SECTION 6.5 Control by Majority 58

  SECTION 6.6 Rights of Holders to Receive Payment 58

  SECTION 6.7 Collection Suit by Trustee 58

  SECTION 6.8 Trustee May File Proofs of Claim 58

  SECTION 6.9 Priorities 59

  SECTION 6.10 Undertaking for Costs 59

  SECTION 6.11 Limitations on Suits 59

  SECTION 6.12 Restoration of Rights and Remedies 60


ARTICLE 7 TRUSTEE 60


  SECTION 7.1 Duties of Trustee 60

  SECTION 7.2 Rights of Trustee 61

  SECTION 7.3 Individual Rights of Trustee 62

  SECTION 7.4 Trustee's Disclaimer 62

  SECTION 7.5 Notice of Defaults 62

  SECTION 7.6 Reports by Trustee to Holders 63

  SECTION 7.7 Compensation and Indemnity 63

  SECTION 7.8 Replacement of Trustee 63

  SECTION 7.9 Successor Trustee by Merger, etc. 64

  SECTION 7.10 Eligibility; Disqualification 64

  SECTION 7.11 Preferential Collection of Claims Against Company 65


ARTICLE 8 DEFEASANCE AND COVENANT DEFEASANCE 65


  SECTION 8.1 Option to Effect Defeasance or Covenant Defeasance 65

  SECTION 8.2 Defeasance and Discharge 65

  SECTION 8.3 Covenant Defeasance 65

  SECTION 8.4 Conditions to Defeasance or Covenant Defeasance 66

  SECTION 8.5 Deposited Money and U.S. Government Obligations to Be Held in
Trust; Other Miscellaneous Provisions 67


ARTICLE 9 SATISFACTION AND DISCHARGE 68


  SECTION 9.1 Satisfaction and Discharge of Indenture 68

  SECTION 9.2 Application of Trust Funds 69


ARTICLE 10 SUPPLEMENTAL INDENTURES 69


  SECTION 10.1 Supplemental Indentures Without Consent of Holders 69

  SECTION 10.2 Supplemental Indentures with Consent of Holders 70

  SECTION 10.3 Compliance with Trust Indenture Act 71

  SECTION 10.4 Revocation and Effect of Consents 71

  SECTION 10.5 Notation on or Exchange of Securities 71

  SECTION 10.6 Effect of Supplemental Indentures 71


ARTICLE 11 MISCELLANEOUS 72


  SECTION 11.1 Trust Indenture Act Controls 72

  SECTION 11.2 Notices 72

  SECTION 11.3 Communications by Holders with Other Holders 73

  SECTION 11.4 Certificate and Opinion as to Conditions Precedent 73

  SECTION 11.5 Statements Required in Certificate and Opinion 73

  SECTION 11.6 Rules by Trustee and Agents 74

  SECTION 11.7 Record Date 74

  SECTION 11.8 Business Days 74

  SECTION 11.9 Governing Law 74

  SECTION 11.10 No Adverse Interpretation of Other Agreements 74

  SECTION 11.11 No Recourse Against Others 74

  SECTION 11.12 Successors 74

  SECTION 11.13 Multiple Counterparts 75

  SECTION 11.14 Table of Contents, Headings, etc. 75

  SECTION 11.15 Severability 75


                     INDENTURE dated as of September 14, 2004 between Interpool,
Inc., a Delaware corporation (the "Company"), and U.S. Bank National Association
(the "Trustee").

                     The Company and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of all Holders of
the Securities:

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.1 Definitions.


                     "Additional Securities" means an unlimited aggregate
principal amount of additional Securities (other than the Original Securities)
issued under this Indenture in accordance with Sections 2.2 and 4.9 hereof, as
part of the same series as the Original Securities.

                     "Affiliate" means any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities
or by agreement or otherwise.

                     "Agent" means any Registrar, Paying Agent or agent for
service of notices and demands.

                     "Applicable Procedures" means, with respect to any transfer
or exchange of or for beneficial interests in any Global Security, the rules and
procedures of the Depositary, Euroclear and Clearstream that apply to such
transfer or exchange.

                     "Asset Sale" means (1) the sale, lease, conveyance or other
disposition of any assets or rights of the Company or any Restricted Subsidiary;
provided that the sale, conveyance or other disposition of all or substantially
all of the assets of the Company and its Restricted Subsidiaries taken as a
whole will be governed by the provisions of Section 4.17 and/or the provisions
of Section 5.1 hereof; and (2) the issuance of Equity Interests in any of the
Company's Restricted Subsidiaries other than directors' qualifying shares or the
sale of Equity Interests in any of its Subsidiaries.

                     Notwithstanding the preceding, none of the following items
will be deemed to be an Asset Sale:

             (1)     any single transaction or series of related transactions
that involves assets having a Fair Market Value of less than $50.0 million;


             (2)     a transfer of assets between or among the Company and its
Restricted Subsidiaries,


             (3)     the sale or lease of products or Transportation Equipment,
services or accounts receivable in the ordinary course of business and any sale
or other disposition of damaged, worn-out or obsolete assets in the ordinary
course of business;


             (4)     the sale or other disposition of cash or Cash Equivalents;


             (5)     the making of a Restricted Payment or Permitted Investment
that does not violate Section 4.7 hereof;


             (6)     the grant in the ordinary course of business of any
non-exclusive license or sublicense of patents, trademarks, registrations
therefor and other similar intellectual property;


             (7)     transactions pursuant to an agreement entered into in
connection with a Hedging Obligation incurred in accordance with this Indenture;


             (8)     a conversion or foreclosure on any mortgage or note, but
only if the Company or a Restricted Subsidiary receives the real property
underlying the mortgage or note;


             (9)     a surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind;


             (10)   a sale or discount, in each case without recourse (other
than recourse for a breach of a representation or warranty), of accounts
receivable in the ordinary course of business;


             (11)   a lease, license or sublease to third persons not
interfering in any material respect with the business of the Company or a
Restricted Subsidiary; and


             (12)   any Lien (or realization thereon) securing Funded Debt to
the extent such Lien was granted in compliance with this Indenture.


                     "Bankruptcy Law" means Title 11 of the U.S. Code or any
similar Federal or State law for the relief of debtors.

                     "Beneficial Owner" has the meaning assigned to such term in
Rule 13d-3 and Rule 13d-5 under the Exchange Act. The terms "Beneficially Owns"
and "Beneficially Owned" have a corresponding meaning.

                     "Board of Directors of the Company" means the Board of
Directors (or equivalent body) of the Company or any committee of the Board.

                     "Board Resolution" means a resolution certified by the
Secretary or an Assistant Secretary of the Company to have been duly adopted by
the Board of Directors of the Company and to be in full force and effect on the
date of such certification, and delivered to the Trustee.

                     "Business Day" means each day, other than a Saturday or
Sunday, which is not a day on which banking institutions in the City of New York
are authorized or obligated by law or executive order to close.

                     "CAI" means Container Applications International, Inc., a
Delaware corporation, and any successor thereto.

                     "Capital Lease Obligations" of any Person means,
obligations related to Capitalized Leases.

                     "Capitalized Leases" of any Person means, at the time any
determination thereof is to be made, capital leases for property leased by such
Person that would at such time be required to be capitalized on the balance
sheet of such Person in accordance with GAAP.

                     "Capital Stock" means:

             (1)     in the case of a corporation, corporate stock;


             (2)     in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;


             (3)     in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and


             (4)     any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.


                     "Cash Equivalents" means:

             (1)     securities issued or directly and fully guaranteed or
insured by the United States government or any agency or instrumentality of the
United States government (provided that the full faith and credit of the United
States is pledged in support of those securities) having maturities of not more
than six months from the date of acquisition;


             (2)     certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers'
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thomson Bank Watch Rating of "B" or
better;


             (3)     repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (2) and (3)
above entered into with any financial institution meeting the qualifications
specified in clause (3) above;


             (4)     commercial paper having one of the two highest ratings
obtainable from Moody's Investors Service, Inc. or Standard & Poor's Rating
Services and, in each case, maturing within six months after the date of
acquisition; and


             (5)     money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (5) of
this definition.


                     "Change of Control" means the occurrence of any of the
following:

             (1)     any Person or Persons acting together that would constitute
a group (for purposes of Section 13(d) of the Exchange Act, or any successor
provision thereto) (a "group"), together with any Affiliates thereof, other than
any such person, persons or Affiliates who are Permitted Holders, shall
Beneficially Own, directly or indirectly, a percentage of the voting power of
the Company's outstanding Voting Stock that is (i) not less than 35% and (ii)
greater than that of each of the Permitted Holders; provided, however, that any
such event shall not be deemed to be a Change of Control so long as one or more
Permitted Holders have the direct or indirect right or ability, by voting power,
contract or otherwise, to elect a majority of the Board of Directors of the
Company;


             (2)     any sale, lease or other transfer (in one transaction or a
series of related transactions) is made by the Company or any Restricted
Subsidiaries of all or substantially all of the consolidated assets of the
Company and the Restricted Subsidiaries to any Person;


             (3)     the Company consolidates with or merges with or into
another Person or any Person consolidates with, or mergers with or into, the
Company, in any such event pursuant to a transaction in which immediately after
the consummation thereof Persons owning a majority of the Company's Voting Stock
Voting immediately prior to such consummation shall cease to own a majority of
the Company's Voting Stock, or, if the Company is not the surviving entity, a
majority of the Voting Stock of such surviving entity; provided, however, that
any such event shall not be deemed to be a Change of Control so long as, after
consummation thereof, one or more Permitted Holders have the direct or indirect
right or ability, by voting power, contract or otherwise, to elect a majority of
the Board of Directors of the Company;


             (4)     the Continuing Directors cease to constitute at least a
majority of the board of directors of the Company; or


             (5)     the Company's stockholders approve any plan or proposal for
the Company's liquidation or dissolution.


                     Notwithstanding the foregoing, (A) a Person shall not be
deemed to have beneficial ownership of securities subject to a stock purchase
agreement, merger agreement or similar agreement until the consummation of the
transactions contemplated by such agreement; (B) any holding company whose only
significant asset is Capital Stock of the Company shall not itself be considered
a "Person" or "group" for purposes of clause (1) or (3) above; and (C) the term
"Change of Control" shall not include a merger or consolidation of the Company
with or the sale, assignment, conveyance, transfer, lease or other disposition
of all or substantially all of the Company's assets to, an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Company in another jurisdiction and/or for the purpose of
forming a holding company.

                     "Clearstream" means Clearstream Banking, S.A.

                     "Company" means the party named as such in this Indenture
until a successor replaces it pursuant to the Indenture and thereafter means the
successor.

                     "Company Order" means a written order of the Company signed
by an Officer of the Company.

                     "Consolidated Net Income" means, with respect to any
specified Person for any period, the aggregate of the Net Income of such Person
and its Restricted Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP; provided that:

             (1)     the Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions paid in cash to the specified Person or a Restricted
Subsidiary of the Person;


             (2)     the Net Income of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;


             (3)     the cumulative effect of a change in accounting principles
will be excluded;


             (4)     any gain or loss realized upon the termination of any
employee pension benefit plan, together with any related provision for taxes on
any such termination (or the tax effect of any such termination) shall be
excluded;


             (5)     any unrealized gains and losses associated with Hedging
Obligations will be excluded until realized; and


             (6)     payments of interest, and without duplication, dividends,
on the Trust Preferred Securities shall be excluded; and


             (7)     payments of dividends on Capital Stock of the Company that
is treated as "debt" or "indebtedness" under GAAP shall be excluded.


                     "Continuing Directors" means, as of any date of
determination, any member of the Board of Directors of the Company who:

             (1)     was a member of such Board of Directors on the date of this
Indenture; or


             (2)     was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.


                     "Corporate Trust Office" means the office of the Trustee at
which at any particular time its corporate trust business shall be principally
administered, which office at the date of execution of this Indenture is located
at 60 Livingston Avenue, EP-MN-WS3C, St. Paul, Minnesota 55107, Attn: Corporate
Trust Services.

                     "Credit Agreement" means the Third Amended and Restated
Senior Loan and Security Agreement dated as of December 17, 1997 among the
Company, Trac Lease, Inc., Interpool Limited, Interpool Finance Corp. with PNC
Bank, National Association, as Agent, Fleet National Bank as Documentation Agent
and the Institutional Lenders (as amended on November 17, 1998, May 26, 2000,
July 20, 2000, October 6, 2000, August 23, 2002, March 31, 2002, May 30, 2003,
July 31, 2003, October 31, 2003, January 8, 2004, February 25, 2004 and August
27, 2004) listed therein, as Lenders.

                     "Credit Facilities" means, one or more debt facilities
(including, without limitation, the Credit Agreement) or commercial paper
facilities, in each case with banks or other institutional lenders providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time, (whether or not any of the foregoing (1)
occurs simultaneously with, or occurs at any time after, the termination or
repayment of a prior Credit Facility, (2) occurs pursuant to one or more
separate instruments or agreements, (3) occurs on one or more separate
occasions, (4) occurs with the same or different lenders or (5) results in an
increase or decrease in the aggregate principal amount of loans made or to be
made thereunder or any other change in terms thereunder).

                     "Custodian" means any receiver, trustee, liquidator or
similar official under any Bankruptcy Law.

                     "Default" means any event which is, or after notice or
passage of time or both would be, an Event of Default.

                     "Definitive Securities" means those securities issued in
fully registered certificated form not otherwise in global form.

                     "Depositary" means, with respect to Securities the Company
determines will be issued as a Global Security, The Depository Trust Company,
New York, New York, another clearing agency, or any successor registered as a
clearing agency under the Exchange Act or other applicable statute or
regulation, which, in each case, shall be designated by the Company pursuant to
Section 2.6.

                     "Disqualified Stock" means any Capital Stock that, by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder of the
Capital Stock), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Capital Stock, in whole or in part, on or prior
to the date that is 91 days after the date on which the Securities mature.
Notwithstanding the preceding sentence, (i) any Capital Stock that would
constitute Disqualified Stock solely because the holders of the Capital Stock
have the right to require the Company to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if (a) the Holders of Securities would have similar rights
upon such occurrence and (b) all of the events that would constitute a change of
control or an asset sale pursuant to the provisions of such Capital Stock would
also constitute a change of control or an asset sale under this Indenture and
(ii) any Capital Stock that, by its terms, authorizes the Company to satisfy in
full its obligations with respect to the payment of dividends or upon maturity,
redemption (pursuant to a sinking fund obligation or otherwise) or repurchase
thereof or otherwise by the delivery of Capital Stock (that is not otherwise
Disqualified Stock) and that is not convertible into, putable or exchangeable
for Disqualified Stock, will not be deemed to be Disqualified Stock so long as
the Company satisfies its obligations with respect thereto solely by the
delivery of Capital Stock (that is not otherwise Disqualified Stock). The amount
of Disqualified Stock deemed to be outstanding at any time for purposes of this
Indenture will be the maximum amount that the Company and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

                     "Dollar" or "$" means the lawful money of the United States
of America.

                     "Equity Interests" means Capital Stock and all warrants,
options or other rights to acquire Capital Stock (but excluding any debt
security that is convertible into, or exchangeable for, Capital Stock).

                     "Euroclear" means Euroclear Bank, S.A./N.V., as operator of
the Euroclear system.

                     "Exchange Act" means the Securities Exchange of 1934, as
amended.

                     "Exchange Offer" means the offer that may be made pursuant
to the Registration Rights Agreement by the Company to exchange Exchange
Securities for Original Securities.

                     "Exchange Securities" means the 6.00% Senior Notes due
2014, as authenticated and issued under this Indenture in exchange for an
Original Security or Original Securities pursuant to the offer to be made
pursuant to the Registration Rights Agreement to exchange Exchange Securities
for Original Securities.

                     "Existing Funded Debt" means all Funded Debt of the Company
or any of its Restricted Subsidiaries set forth on Schedule 3.1(gg) of the
Securities Purchase Agreement.

                     "Fair Market Value" means the value that would be paid by a
willing buyer to an unaffiliated willing seller in a transaction not involving
distress or necessity of either party, determined in good faith by the Board of
Directors of the Company (unless otherwise provided in this Indenture).

                     "Funded Debt" means with respect to any specified Person,
(a) all indebtedness (i) for borrowed money or (ii) for the deferred purchase
price of property unless the price thereof was payable in full within 12 months
from the date on which the obligation was created or (iii) evidenced by notes,
bonds or other instruments, (b) all Lease Obligations, (c) any Capital Stock of
the specified Person which is treated as "debt" or "indebtedness" under GAAP,
(d) all indebtedness of others secured by a Lien on any asset of the specified
Person (whether or not such Funded Debt is assumed by the specified Person) and
(e) to the extent not otherwise included, the Guarantee by the specified Person
of any Funded Debt of any other Person. Notwithstanding the foregoing, Funded
Debt shall not include:

             (1)     trade accounts payable;


             (2)     other accrued expenses or liabilities arising in the
ordinary course of business;


             (3)     obligations other than Principal;


             (4)     any liability for federal, state, local or other taxes;


             (5)     any Subordinated Debt; and


             (6)     the instruments described in clauses (C) or (D) of the
definition of Tangible Net Worth.


                     "GAAP" means generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Issue Date.

                     "Global Security" means, with respect to the Securities, a
Security executed by the Company and delivered by the Trustee to the Depositary
or pursuant to the Depositary's instruction, all in accordance with the
Indenture, which shall be registered in the name of the Depositary or its
nominee.

                     "Global Security Legend" means the legend set forth in
Section 2.6(g)(2) hereof, which is required to be placed on all Global
Securities issued under this Indenture.

                     "Guarantee" means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Funded Debt (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

                     "Hedging Obligations" means, with respect to any specified
Person, the obligations of such Person under:

             (1)     interest rate swap agreements (whether from fixed to
floating or from floating to fixed), interest rate cap agreements and interest
rate collar agreements;


             (2)     other agreements or arrangements designed to manage
interest rates or interest rate risk; and


             (3)     other agreements or arrangements designed to manage
fluctuations in currency exchange rates or commodity prices.


                     "Holder" or "Securityholder" means the Person in whose name
a Security is registered on the Registrar's books.

                     "Indenture" means this Indenture as originally executed or,
if amended or supplemented as provided in Article 10, as amended or supplemented
from time to time.

                     "Indirect Participant" means a Person who holds a
beneficial interest in a Global Security through a Participant.

                     "Interest Payment Date" shall have the meaning set forth in
Section 2.7.

                     "Interpool Limited" means Interpool Limited, a Barbados
corporation.

                     "Investments" means, with respect to any Person, all direct
or indirect investments by such Person in other Persons (including Affiliates)
in the forms of loans (including Guarantees or other obligations), advances or
capital contributions (excluding commission, travel and similar advances to
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Funded Debt, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Restricted Subsidiary of the Company sells or otherwise disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary of the Company
such that, after giving effect to any such sale or disposition, such Person is
no longer a Restricted Subsidiary of the Company, the Company will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Company's Investments in such Restricted Subsidiary
that were not sold or disposed of in an amount as determined pursuant to the
provisions in the final paragraph of Section 4.7 hereof. Except as otherwise
provided herein, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

                     "Issue Date" means September 14, 2004.

                     "Lease Obligation" of a Person means all rental obligations
under leases of property (other than electronic data processing and computer
equipment and leases of office space by such Person or its Subsidiaries) either
(a) which are Capitalized Leases, or (b) if not Capitalized Leases, which are
leases of equipment which had an initial term of more than three years
(including any renewal term at the option of the lessor). The amount of Lease
Obligations shall be equal to the aggregate value of rentals payable (other than
rentals consisting of taxes, indemnities, maintenance items, replacements and
other similar charges which are in addition to the basic financial rent for the
use of the property) by the lessee thereof during the remaining term thereof,
including periods of renewal at the option of the lessor, discounted to present
value using the lessee's "incremental borrowing rate at the inception of the
lease" in accordance with Financial Accounting Standards No. 13 of the Financial
Standards Board from time to time in effect.

                     "Liquidated Damages" means all liquidated damages then
owing pursuant to the Registration Rights Agreement.

                     "Net Income" means, with respect to any specified Person,
the net income (loss) of such Person, determined in accordance with GAAP and
before any reduction in respect of preferred stock dividends, excluding,
however:

             (1)     any gain or loss, together with any related provision for
taxes on such gain or loss, realized in connection with:


                       (A) any Asset Sale; or


                       (B) the disposition of any securities by such Person or
any of its Subsidiaries or the extinguishment of any Funded Debt of such Person
or any of its Subsidiaries; and


             (2)     any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss.


                     "Officer" means the Chairman of the Board, the President,
any Vice President, the Treasurer or Assistant Treasurer, the Secretary or
Assistant Secretary or the Controller or Assistant Controller of the Company.

                     "Officers' Certificate" means a certificate signed by an
Officer of the Company and otherwise complying with the requirements of Sections
11.4 and 11.5, and delivered to the Trustee or an Agent, as applicable.

                     "Opinion of Counsel" means a written opinion from Stroock &
Stroock & Lavan LLP or any other legal counsel who is reasonably acceptable to
the Trustee (which may include an employee of or counsel to the Company or the
Trustee), complying with the requirements of Sections 11.4 and 11.5, and
delivered to the Trustee or an Agent, as applicable, subject to such
qualifications and assumptions as are customary for opinions of like tenor.

                     "Original Securities" means the $150,000,000 in aggregate
principal amount of 6.00% Senior Notes due 2014, as authenticated and issued
under this Indenture on the Issue Date.

                     "Participant" means, with respect to the Depositary,
Euroclear or Clearstream, a Person who has an account with the Depositary,
Euroclear or Clearstream, respectively (and, with respect to DTC, shall include
Euroclear and Clearstream).

                     "Permitted Business" means the business of the Company and
its Restricted Subsidiaries engaged in on the date of this Indenture and all
businesses ancillary, related or complementary thereto, including, without
limitation, the leasing and sale of Transportation Equipment and all businesses
ancillary, related or complementary thereto.

                     "Permitted Holder" means each of Martin Tuchman, Raoul
Witteveeen and Warren L. Serenbetz and (a) entities controlled by one or more of
such Persons, (b) trusts for the benefit of such individual Persons or the
spouses, issue, parents or other relatives of such individual Persons and (c) in
the event of the death of any such individual Person, heirs or testamentary
legatees of such Person. For purposes of this definition, "control," as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.

                     "Permitted Investment" means

             (1)     Investments in any Restricted Subsidiary or any Person
which, as a result of such Investment, (a) becomes a Restricted Subsidiary or
(b) is merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Company or any
Restricted Subsidiary;


             (2)     Funded Debt of the Company or a Restricted Subsidiary
described under Section 4.9(b)(6) and (7);


             (3)     Investments in any of the Securities or any securities pari
passu in right of payment with the Securities;


             (4)     Investments in cash and Cash Equivalents;


             (5)     Investments acquired by the Company or any Restricted
Subsidiary in connection with an Asset Sale permitted under Section 4.10 hereof
to the extent such Investments are permitted or required under such Section;


             (6)     Investments in existence on the Issue Date;


             (7)     Investments in prepaid expenses, negotiable instruments
held for collection and lease, utility and worker's compensation, performance
and other similar deposits provided to third parties in the ordinary course of
business;


             (8)     any Investments received in good faith in settlement or
compromise of obligations of trade creditors or customers that were incurred in
the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;


             (9)     loans and advances to employees of the Company or a
Restricted Subsidiary in an aggregate amount not to exceed $2.0 million
outstanding at any time;


             (10)   Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangement with other
Persons;


             (11)   Investments in lease, utility and other similar deposits in
the ordinary course of business;


             (12)   Investments made by the Company or a Restricted Subsidiary
for consideration consisting only of Equity Interests other than Disqualified
Stock of the Company;


             (13)   Investments in joint ventures engaged in a Permitted
Business in an aggregate amount outstanding at one time of up to $75.0 million;


             (14)   Investments in stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Company or a Restricted Subsidiary or in satisfaction of judgments; and


             (15)   other Investments in the aggregate amount outstanding at any
one time of up to $5.0 million.


                     In connection with any assets or property contributed or
transferred to any Person as an Investment, such property and assets shall be
equal to the Fair Market Value at the time of Investment.

                     "Permitted Refinancing Debt" means any Funded Debt of the
Company or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
other Funded Debt of the Company or any of its Restricted Subsidiaries (other
than intercompany Funded Debt); provided that:

             (1)     the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Debt does not exceed the principal amount (or
accreted value, if applicable) of the Funded Debt extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Funded Debt and
the amount of all expenses and premiums incurred in connection therewith);


             (2)     such Permitted Refinancing Debt either (i) has a Stated
Maturity later than the Stated Maturity of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Funded Debt being extended, refinanced, renewed, replaced, defeased or refunded
or (ii) has a Stated Maturity later than the Stated Maturity of the Securities;


             (3)     if the Funded Debt being extended, refinanced, renewed,
replaced, defeased or refunded is subordinated in right of payment to the
Securities, such Permitted Refinancing Debt is subordinated in right of payment
to, the Securities on terms at least as favorable to the Holders of Securities
as those contained in the documentation governing the Funded Debt being
extended, refinanced, renewed, replaced, defeased or refunded; and


             (4)     such Funded Debt is incurred either by the Company if the
Company (and no Restricted Subsidiary) is the obligor on the Funded Debt being
extended, refinanced, renewed, replaced, defeased or refunded.


                     "Person" means any individual, corporation, partnership,
joint venture, association, joint-stock company, trust, limited liability
company, unincorporated organization or government or any agency or political
subdivision thereof.

                     "Predecessor Security" of any particular Security means
every previous Security evidencing all or a portion of the same debt as that
evidenced by such particular Security; and, for the purposes of this definition,
any Security authenticated and delivered under Section 2.8 in lieu of a lost,
destroyed or stolen Security shall be deemed to evidence the same debt as the
lost, destroyed or stolen Security.

                     "Principal" of a Security means the principal of the
Security plus, when appropriate, the premium, if any, on the Security.

                     "Private Placement Legend" means the legend set forth in
Section 2.6(g)(1) hereof to be placed on all Securities issued under this
Indenture except where otherwise permitted by the provisions of this Indenture.

                     "Purchase Money Debt" of a Person means all Funded Debt
(excluding all Lease Obligations) of such Person which is Secured Funded Debt
incurred to finance the purchase of assets if such Funded Debt (a) shall have
been incurred within 180 days of the acquisition of such assets by the Person
whose Purchase Money Debt is being determined and (b) does not exceed in
principal amount the initial cost of such assets and shall include all
extensions, renewals and refinancings of such Funded Debt not in excess of the
principal amount thereof outstanding immediately prior to such extension,
renewal or refinancing. The initial cost of assets may include, in addition to
the purchase price thereof and the purchase price of all accessories and
equipment installed thereon, all freight, delivery and handling charges, excise,
sales and use taxes and all other amounts which may be capitalized and included
in the cost of the assets under GAAP.

                     "QIB" means a "qualified institutional buyer" as defined in
Rule 144A.

                     "Regulation S" means Regulation S promulgated under the
Securities Act.

                     "Regulation S Global Security" means a Global Security
substantially in the form of Exhibit A hereto bearing the Global Security Legend
and the Private Placement Legend and deposited with or on behalf of and
registered in the name of the Depositary or its nominee, issued in a
denomination equal to the outstanding principal amount of the Securities sold in
reliance on Rule 903 of Regulation S.

                     "Registration Rights Agreement" means the Exchange and
Registration Rights Agreement, dated as of the Issue Date, by and among the
Company and the Purchasers signatory thereto as such agreement may be amended,
modified or supplemented from time to time and, with respect to any Additional
Securities, one or more registration rights agreements between the Company and
the other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Company to the
purchasers of Additional Securities to register such Additional Securities under
the Securities Act.

                     "Restricted Global Security" means a Global Security
bearing the Private Placement Legend.

                     "Restricted Investment" means any Investment by the Company
or a Restricted Subsidiary other than a Permitted Investment.

                     "Restricted Period" means the 40-day distribution
compliance period as defined in Regulation S.

                     "Restricted Subsidiary" of a Person means any Subsidiary of
the referent Person that is not an Unrestricted Subsidiary.

                     "Rule 144" means Rule 144 promulgated under the Securities
Act.

                     "Rule 144A" means Rule 144A promulgated under the
Securities Act.

                     "Rule 903" means Rule 903 promulgated under the Securities
Act.

                     "Rule 904" means Rule 904 promulgated under the Securities
Act.

                     "Sale and Leaseback", with respect to a Person, means any
transaction with a bank, company, lender or investor providing for the leasing
by such Person of any property which has been or is to be sold or transferred by
such Person to such bank, company, lender or investor, or of any Person to whom
funds have been or are to be advanced by such bank, company, lender or investor
on the security of such property.

                     "Secured Funded Debt" means with respect to a Person all
Funded Debt which is secured by any security interest, mortgage, charge, pledge,
deed of trust, or other similar lien on assets by the owner thereof and includes
all Lease Obligations. Transportation Equipment which is subject to a lease or
contract which is included as a Lease Obligation is deemed to secure the Funded
Debt evidenced thereby.

                     "Securities" means, collectively, the Original Securities
and the Exchange Securities.

                     "Securities Act" means the Securities Act of 1933, as
amended.

                     "Securities Purchase Agreement" means the Securities
Purchase Agreement, dated as of the date of this Indenture, by and among the
Company and each of the purchasers party thereto.

                     "Security Register" means the list of holders provided to
the Trustee pursuant to Section 2.15 or any security register maintained by the
Registrar.

                     "Significant Subsidiary" means (i) any Restricted
Subsidiary of the Company that would be a "significant subsidiary" as defined in
Rule 1-02 of Regulation S-X under the Securities Act, as such Rule is in effect
on the date of this Indenture or (ii) any group of Restricted Subsidiaries of
the Company that, taken together, would constitute a Significant Subsidiary.

                     "Standard & Poor's" means Standard & Poor's Rating Group (a
division of McGraw Hill, Inc.) or any successor rating agency.

                     "Stated Maturity" means, with respect to any installment of
interest or principal on any series of Funded Debt, the date on which the
payment of interest or principal was scheduled to be paid in the documentation
governing such Funded Debt as of the date of this Indenture, and will not
include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.

                     "Subordinated Debt" means any unsecured indebtedness of the
Company which:

             (1)     is expressly subordinated and subject in right of payment
to the prior payment, in bankruptcy or in the event of a payment default on the
Securities, in full in money or money's worth in accordance with their terms, of
all principal of, premium, if any, and interest on the Securities and is
otherwise subordinated to the Securities on terms at least as favorable to the
holders of the Securities as those contained in the documentation governing the
Company's 9.25% Convertible Redeemable Junior Subordinated Debentures due 2022
as of the date of this Indenture;


             (2)     is not subject to any mandatory principal prepayment
provision or otherwise callable or prepayable, until at least 12 months after
the Stated Maturity of the Securities;


             (3)     by its terms has no required cash payments, other than
periodic interest payments, until at least 12 months after the Stated Maturity
of the Securities;


             (4)     is not guaranteed by any Subsidiary of the Company; and


             (5)     does not constitute Capital Stock.


                     Notwithstanding the foregoing, any indebtedness that would
not constitute Subordinated Debt solely because the holders of the indebtedness
have the right to require the Company to repurchase such indebtedness upon the
occurrence of a change of control or an asset sale will constitute Subordinated
Debt if (a) the Holders of Securities would have substantially identical rights
upon such occurrence and (b) all of the events that would constitute a change of
control or an asset sale pursuant to the provisions of such indebtedness would
also constitute a change of control or an asset sale under this Indenture.

                     "Subsidiary" of a Person means (i) any corporation more
than 50% of the outstanding voting power of the Voting Stock of which is owned
or controlled, directly or indirectly, by such Person or by one or more other
Subsidiaries of such Person, or by such Person and one or more other
Subsidiaries thereof, or (ii) any limited partnership of which such Person or
any Subsidiary of such Person is a general partner, or (iii) any other Person
(other than a corporation or limited partnership) in which such Person, or one
or more other Subsidiaries of such Person, or such Person and one or more other
Subsidiaries thereof, directly or indirectly, has more than 50% of the
outstanding partnership or similar interests or has the power, by contract or
otherwise, to direct or cause the direction of the policies, management and
affairs thereof. Notwithstanding the foregoing, so long as the Company has the
direct or indirect right or ability, by voting power, contract or otherwise, to
elect a majority of the Board of Directors of CAI, CAI shall be deemed to be a
Subsidiary of the Company.

                     "Tangible Net Worth" means as of any date of determination
the amount equal to (A) the amount of stockholders equity of the Company and its
consolidated Restricted Subsidiaries appearing in the consolidated financial
statements of the Company as of the most recently ended fiscal quarter for which
financial statements are available and prepared in accordance with GAAP less (B)
trademarks, goodwill, covenants not to compete and all other assets classified
as intangible assets determined in accordance with GAAP, plus (C) the amount
representing the Trust Preferred Securities on the consolidated balance sheet of
the Company and its consolidated Restricted Subsidiaries as of the most recently
ended fiscal quarter for which financial statements are available, plus (D) the
amount set forth representing the 9.25% Convertible Redeemable Junior
Subordinated Debentures due 2022" on the consolidated balance sheet of the
Company and its consolidated Restricted Subsidiaries as of the most recently
ended fiscal quarter for which financial statements are available; provided,
however, that Tangible Net Worth shall not include the amounts set forth on the
consolidated balance sheet of the Company and its consolidated Restricted
Subsidiaries represented by the Securities and any securities ranking senior or
pari passu in right of payment to the Securities.

                     "Trac Lease" means Trac Lease, Inc., a Delaware
corporation.

                     "Transportation Equipment" means domestic and marine
containers, trucks, tractors, trailers, chassis, cranes, portable ramps, lifting
equipment, railroad locomotives, railroad rolling stock, modular office units,
mobile office and storage trailers and all other transportation equipment, and
includes all accessories and attachments thereto.

                     "Trust Officer", when used with respect to the Trustee,
means the chairman or any vice-chairman of the board of directors, the chairman
or any vice-chairman of the executive committee of the board of directors, the
chairman of the trust committee, the president, any vice-president, the
secretary, any assistant secretary, the treasurer, any assistant treasurer, the
cashier, any assistant cashier, any trust officer or assistant trust officer,
the controller or any assistant controller or any other officer of the Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also means, with respect to a particular corporate trust
matter, any other officer of the Trustee to whom such matter is referred because
of his knowledge of and familiarity with the particular subject.

                     "Trust Preferred Securities" means the Company's 9-7/8%
Junior Subordinated Deferrable Interest Debentures due 2027 and the related
9-7/8% Capital Securities of Interpool Capital.

                     "United States" means the United States of America.

                     "Unrestricted Global Security" means a Global Security that
does not bear and is not required to bear the Private Placement Legend.

                     "Unrestricted Subsidiary" means any Subsidiary of the
Company (other than CAI, Trac Lease and Interpool Limited) that is designated by
the Board of Directors of the Company as an Unrestricted Subsidiary pursuant to
a resolution of the Board of Directors, but only to the extent that such
Subsidiary:

             (1)     has no Funded Debt other than Funded Debt that is
non-recourse to the Company or any of its Restricted Subsidiaries;


             (2)     except as permitted by Section 4.11 hereof, is not party to
any agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary of the Company unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company;


             (3)     is a Person with respect to which neither the Company nor
any of its Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person's financial condition or to cause such Person to achieve any specified
levels of operating results; and


             (4)     has not guaranteed or otherwise directly or indirectly
provided credit support for any Funded Debt of the Company or any of its
Restricted Subsidiaries (other than a pledge of its Equity Interests).


                     "U.S. Government Obligations" means securities which are
(a) direct obligations of the United States, for the payment of which its full
faith and credit is pledged, or (b) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States,
the payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States, which, in either case, are not callable or
redeemable at the option of the issuer thereof, and shall also include a
depository receipt issued by a bank or trust as custodian with respect to any
such U.S. Government Obligation or a specific payment of interest on or
principal of any such U.S. Government Obligation held by such custodian for the
account of the holder of a depository receipt, provided that (except as required
by law) such custodian is not authorized to make any deduction from the amount
payable to the holder of such depository receipt from any amount received by the
custodian in respect of the U.S. Government Obligation or the specific payment
of interest on or principal of the U.S. Government Obligation evidenced by such
depository receipt.

                     "Voting Stock" of a Person means Capital Stock of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time the stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

                     "Weighted Average Life to Maturity" means, when applied to
any Funded Debt at any date, the number of years obtained by dividing:

             (1)     the sum of the products obtained by multiplying (a) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect of the Funded Debt, by (b) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment; by


             (2)     the then outstanding principal amount of such Funded Debt.


SECTION 1.2 Other Definitions.



     Term                                                             Defined in Section
     ----                                                             ------------------

     "Affiliate Transaction"                                                 4.11
     "Asset Sale Offer"                                                       3.9
     "Change of Control Offer"                                               4.17
     "Change of Control Payment"                                             4.17
     "Change of Control Payment Date"                                        4.17
     "Covenant Defeasance"                                                    8.3
     "Defeasance"                                                             8.2
     "Event of Default"                                                       6.1
     "Excess Proceeds"                                                       4.10
     "Initial Lien"                                                          4.12
     "Lien"                                                                  4.12
     "Notice of Default"                                                      6.1
     "Offer Amount"                                                           3.9
     "Offer Period"                                                           3.9
     "Paying Agent"                                                           2.4
     "Permitted Funded Debt"                                                  4.9
     "Purchase Date"                                                          3.9
     "Refinancing"                                                           4.12
     "Registrar"                                                              2.4
     "Required Filing Dates"                                                  4.2
     "Restricted Payments"                                                    4.7


SECTION 1.3 Incorporation by Reference to Trust Indenture Act.


                     Whenever this Indenture refers to a provision of the Trust
Indenture Act of 1939 (the "TIA"), the provision is incorporated by reference in
and made a part of this Indenture. The following TIA terms used in this
Indenture have the following meanings:

                     "Commission" means the Securities and Exchange Commission.

                     "indenture securities" means the Securities.

                     "indenture security holder" means a Securityholder.

                     "indenture to be qualified" means this Indenture.

                     "indenture trustee" or "institutional trustee" means the
Trustee.

                     "obligor" on the indenture securities means the Company or
any other obligor on the indenture securities.

                     All other terms used in this Indenture that are defined by
the TIA, defined by TIA reference to another statute or defined by Commission
rules have the meanings assigned to them therein.

SECTION 1.4 Rules of Construction.


                     Unless the context otherwise requires:

             (1)     a term has the meaning assigned to it;


             (2)     an accounting term not otherwise defined has the meaning
assigned to it in accordance with GAAP;


             (3)     "or" is not exclusive;


             (4)     words in the singular include the plural, and in the plural
include the singular; and


             (5)     references to Sections or Articles means reference to such
Section or Article in this Indenture, unless stated otherwise; and


             (6)     "including" or "included" means included but not limited
to.


ARTICLE 2

THE SECURITIES

SECTION 2.1 Form Generally.


           The Original Securities and related Trustee's certificate of
authentication shall be substantially in the form of Exhibit A and the Exchange
Securities and related Trustee's certificate of authentication shall be
substantially in the form of Exhibit B, the terms of each of which are
incorporated in and made a part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange rule,
agreements to which the Company is subject or usage. Each Security shall be
dated the date of its authentication. The Securities shall be issued in
denominations of $1,000 and integral multiples thereof.

SECTION 2.2 Execution and Authentication.


                     One Officer shall sign the Securities for the Company by
manual or facsimile signature in the manner set forth in Exhibits A and B.

                     If an Officer whose signature is on a Security no longer
holds that office at the time the Trustee authenticates the Security, the
Security shall nevertheless be valid.

                     A Security shall not be valid until authenticated by the
manual signature of an authorized officer of the Trustee. The signature of the
Trustee shall be conclusive evidence that the Security has been authenticated
under this Indenture. The form of Trustee's certificate of authentication to be
borne by the Securities shall be substantially as set forth in Exhibits A and B
hereto.

                     The Trustee shall, upon a Company Order, authenticate
Securities for original issue that may be validly issued under this Indenture,
including any Additional Securities. The series of Securities to be initially
issued hereunder shall be the Original Securities. The aggregate principal
amount of Securities outstanding at any time may not exceed the aggregate
principal amount of Securities authorized for issuance by the Company pursuant
to one or more Company Orders, except as provided in Section 2.8 hereof.

                     The Trustee may appoint an authenticating agent to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with the Company or
an Affiliate.

SECTION 2.3 Form and Payment.


                     Except as provided in Section 2.6, the Securities shall be
issued in fully registered certificated form without interest coupons. Principal
of and interest on the Securities issued in certificated form will be payable,
the transfer of such Securities will be registrable and such Securities will be
exchangeable for Securities bearing identical terms and provisions at the office
or agency of the Company maintained for such purpose under Section 2.4;
provided, however, that payment of interest with respect to the Securities may
be made at the option of the Company (i) by check mailed to the holder at such
address as shall appear in the Security Register or (ii) by transfer to an
account maintained by the Person entitled thereto, provided that proper transfer
instructions have been received in writing by the relevant record date.

SECTION 2.4 Registrar and Agents.


                     The Company shall maintain an office or agency where
Securities may be presented for registration of transfer or for exchange
("Registrar"), an office or agency where Securities may be presented for payment
("Paying Agent") and an office or agency where notices and demands to or upon
the Company in respect of the Securities and this Indenture may be served. The
Registrar shall keep a register of the Securities and of their transfer and
exchange. The Company may have one or more co-registrars and one or more
additional Paying Agents. The Company or any Subsidiary thereof may act as
Paying Agent. The term "Registrar" includes any co-Registrar and the term
"Paying Agent" includes any additional paying agent.

                     Any Paying Agent or Registrar may resign as Paying Agent or
Registrar upon thirty (30) days' prior written notice to the Company and the
Trustee. The Company may change any Paying Agent or Registrar on sixty (60)
days' prior written notice to the Trustee. The Company shall notify the Trustee
in writing of the name and address of any such Agent. If the Company fails to
maintain a Registrar, Paying Agent, or agent for service of notices and demands,
or fails to give the foregoing notice, the Trustee shall act as such.

                     The Company initially appoints the Trustee as Registrar,
Paying Agent and agent for service of notices and demands.

SECTION 2.5 Paying Agent to Hold Money in Trust.


                     Prior to each due date of the principal of, premium if any,
and interest on the Securities, the Company shall deposit with each Paying Agent
a sum sufficient to pay such principal, premium, if any, and interest so
becoming due. The Company shall require each Paying Agent other than the Trustee
to agree in writing that it will hold in trust for the benefit of Holder of
Securities or the Trustee all money held by the Paying Agent for the payment of
principal of, premium if any, or interest on the Securities and to notify the
Trustee immediately in writing of any default by the Company (or any other
obligor on the Securities) in making any such payment. If the Company or a
Subsidiary thereof acts as Paying Agent, it shall on or before each due date of
the principal of, premium, if any, or interest on any Securities segregate the
money and hold it as a separate trust fund. The Company at any time may require
a Paying Agent to pay all money held by it to the Trustee and the Trustee may at
any time during the continuance of any payment default, upon written request to
a Paying Agent, require such Paying Agent to forthwith pay to the Trustee all
sums so held in trust by such Paying Agent and account for any funds disbursed.
Upon doing so, the Paying Agent (other than the Company or a Subsidiary thereof)
shall have no further liability for the money.

                     Any money deposited with the Trustee or any Paying Agent,
or then held by the Company, in trust for payment of the principal of, premium,
if any, or interest on any Security and remaining unclaimed for two years after
such principal, and premium, if any, or interest has become due and payable
shall, subject to the requirements of applicable law, be paid to the Company
upon its request; and the Holder of such Security shall thereafter look only to
the Company for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such trust money shall thereupon cease.

SECTION 2.6 Transfer and Exchange.


           (a) Transfer and Exchange of Global Securities. A Global Security may
not be transferred except as a whole by the Depositary to a nominee of the
Depositary, by a nominee of the Depositary to the Depositary or to another
nominee of the Depositary, or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary. All Global
Securities will be exchanged by the Company for Definitive Securities if:

             (1)     the Company delivers to the Trustee notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
that it is no longer a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Company within 120
days after the date of such notice from the Depositary;


             (2)     the Company in its sole discretion determines that the
Global Securities (in whole but not in part) should be exchanged for Definitive
Securities and delivers a written notice to such effect to the Trustee or


             (3)     there has occurred and is continuing a Default or Event of
Default with respect to the Securities.


                     Upon the occurrence of either of the preceding events in
(1) or (2) above, Definitive Securities shall be issued in such names as the
Depositary shall instruct the Trustee. Global Securities also may be exchanged
or replaced, in whole or in part, as provided in Sections 2.8 and 2.10 hereof.
Every Security authenticated and delivered in exchange for, or in lieu of, a
Global Security or any portion thereof, pursuant to this Section 2.6 or Section
2.8 or 2.10 hereof, shall be authenticated and delivered in the form of, and
shall be, a Global Security. A Global Security may not be exchanged for another
Security other than as provided in this Section 2.6(a), however, beneficial
interests in a Global Security may be transferred and exchanged as provided in
Section 2.6(b), (c) or (f) hereof.

           (b) Transfer and Exchange of Beneficial Interests in the Global
Securities. The transfer and exchange of beneficial interests in the Global
Securities will be effected through the Depositary, in accordance with the
provisions of this Indenture and the Applicable Procedures. Beneficial interests
in the Restricted Global Securities will be subject to restrictions on transfer
comparable to those set forth herein to the extent required by the Securities
Act. Transfers of beneficial interests in the Global Securities also will
require compliance with either subparagraph (1) or (2) below, as applicable, as
well as one or more of the other following subparagraphs, as applicable:

             (1)     Transfer of Beneficial Interests in the Same Global
Security. Beneficial interests in any Restricted Global Security may be
transferred to Persons who take delivery thereof in the form of a beneficial
interest in the same Restricted Global Security in accordance with the transfer
restrictions set forth in the Private Placement Legend; provided, however, that
prior to the expiration of the Restricted Period, transfers of beneficial
interests in the Regulation S Global Security may not be made to a U.S. Person
or for the account or benefit of a U.S. Person. Beneficial interests in any
Unrestricted Global Security may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Security.
No written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.6(b)(1).


             (2)     All Other Transfers and Exchanges of Beneficial Interests
in Global Securities. In connection with all transfers and exchanges of
beneficial interests that are not subject to Section 2.6(b)(1) above, the
transferor of such beneficial interest must deliver to the Registrar either:


  (1) both:


             (i)     a written order from a Participant or an Indirect
Participant given to the Depositary in accordance with the Applicable Procedures
directing the Depositary to credit or cause to be credited a beneficial interest
in another Global Security in an amount equal to the beneficial interest to be
transferred or exchanged; and


             (ii)   instructions given in accordance with the Applicable
Procedures containing information regarding the Participant account to be
credited with such increase; or


  (2) both:


             (i)     a written order from a Participant or an Indirect
Participant given to the Depositary in accordance with the Applicable Procedures
directing the Depositary to cause to be issued a Definitive Security in an
amount equal to the beneficial interest to be transferred or exchanged; and


             (ii)   instructions given by the Depositary to the Registrar
containing information regarding the Person in whose name such Definitive
Security shall be registered to effect the transfer or exchange referred to in
(1) above.


Upon consummation of an Exchange Offer by the Company in accordance with Section
2.6(f) hereof, the requirements of this Section 2.6(b)(2) shall be deemed to
have been satisfied upon receipt by the Registrar of the instructions contained
in the Letter of Transmittal delivered by the Holder of such beneficial
interests in the Restricted Global Securities. Upon satisfaction of all of the
requirements for transfer or exchange of beneficial interests in Global
Securities contained in this Indenture and the Securities or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Security(ies) pursuant to Section 2.6(h) hereof.

             (3)     Transfer of Beneficial Interests to Another Restricted
Global Security. A beneficial interest in any Restricted Global Security may be
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in another Restricted Global Security if the transfer complies with the
requirements of Section 2.6(b)(2) above and the Registrar receives the
following:


             (1) if the transferee will take delivery in the form of a
beneficial interest in the 144A Global Security, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;


             (2) if the transferee will take delivery in the form of a
beneficial interest in the Regulation S Global Security, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (2) thereof; and


             (3) if the transferee will take delivery in the form of a
beneficial interest in the IAI Global Security, then the transferor must deliver
a certificate in the form of Exhibit B hereto, including the certifications,
certificates and Opinion of Counsel required by item (3) thereof, if applicable.


             (4)     Transfer and Exchange of Beneficial Interests in a
Restricted Global Security for Beneficial Interests in an Unrestricted Global
Security. A beneficial interest in any Restricted Global Security may be
exchanged by any holder thereof for a beneficial interest in an Unrestricted
Global Security or transferred to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Security if the exchange
or transfer complies with the requirements of Section 2.6(b)(2) above and:


             (1) such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (i) a Broker-Dealer, (ii) a Person participating in
the distribution of the Exchange Securities or (iii) a Person who is an
affiliate (as defined in Rule 144) of the Company;


             (2) such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


             (3) such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


             (4) the Registrar receives the following:


             (i)     if the holder of such beneficial interest in a Restricted
Global Security proposes to exchange such beneficial interest for a beneficial
interest in an Unrestricted Global Security, a certificate from such holder in
the form of Exhibit C hereto, including the certifications in item (1)(a)
thereof; or


             (ii)   if the holder of such beneficial interest in a Restricted
Global Security proposes to transfer such beneficial interest to a Person who
shall take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Security, a certificate from such holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;


  and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


                     If any such transfer is effected pursuant to subparagraph
(B) or (D) above at a time when an Unrestricted Global Security has not yet been
issued, the Company shall issue and, upon receipt of an Authentication Order in
accordance with Section 2.2 hereof, the Trustee shall authenticate one or more
Unrestricted Global Securities in an aggregate principal amount equal to the
aggregate principal amount of beneficial interests transferred pursuant to
subparagraph (B) or (D) above.

                     Beneficial interests in an Unrestricted Global Security
cannot be exchanged for, or transferred to Persons who take delivery thereof in
the form of, a beneficial interest in a Restricted Global Security.

           (c) Transfer or Exchange of Beneficial Interests for Definitive
Securities.

             (1)     Beneficial Interests in Restricted Global Securities to
Restricted Definitive Securities. If any holder of a beneficial interest in a
Restricted Global Security proposes to exchange such beneficial interest for a
Restricted Definitive Security or to transfer such beneficial interest to a
Person who takes delivery thereof in the form of a Restricted Definitive
Security, then, upon receipt by the Registrar of the following documentation:


             (1) if the holder of such beneficial interest in a Restricted
Global Security proposes to exchange such beneficial interest for a Restricted
Definitive Security, a certificate from such holder in the form of Exhibit C
hereto, including the certifications in item (2)(a) thereof;


             (2) if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;


             (3) if such beneficial interest is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;


             (4) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;


             (5) if such beneficial interest is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;


             (6) if such beneficial interest is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or


             (7) if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,


the Trustee shall cause the aggregate principal amount of the applicable Global
Security to be reduced accordingly pursuant to Section 2.6(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Security in the appropriate
principal amount. Any Definitive Security issued in exchange for a beneficial
interest in a Restricted Global Security pursuant to this Section 2.6(c) shall
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Securities to
the Persons in whose names such Securities are so registered. Any Definitive
Security issued in exchange for a beneficial interest in a Restricted Global
Security pursuant to this Section 2.6(c)(1) shall bear the Private Placement
Legend and shall be subject to all restrictions on transfer contained therein.

             (2)     Beneficial Interests in Restricted Global Securities to
Unrestricted Definitive Securities. A holder of a beneficial interest in a
Restricted Global Security may exchange such beneficial interest for an
Unrestricted Definitive Security or may transfer such beneficial interest to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Security only if:


             (1) such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of
such beneficial interest, in the case of an exchange, or the transferee, in the
case of a transfer, certifies in the applicable Letter of Transmittal that it is
not (i) a Broker-Dealer, (ii) a Person participating in the distribution of the
Exchange Securities or (iii) a Person who is an affiliate (as defined in Rule
144) of the Company;


             (2) such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


             (3) such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


             (4) the Registrar receives the following:


             (i)     if the holder of such beneficial interest in a Restricted
Global Security proposes to exchange such beneficial interest for an
Unrestricted Definitive Security, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(b) thereof; or


             (ii)   if the holder of such beneficial interest in a Restricted
Global Security proposes to transfer such beneficial interest to a Person who
shall take delivery thereof in the form of an Unrestricted Definitive Security,
a certificate from such holder in the form of Exhibit B hereto, including the
certifications in item (4) thereof;


  and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


             (3)     Beneficial Interests in Unrestricted Global Securities to
Unrestricted Definitive Securities. If any holder of a beneficial interest in an
Unrestricted Global Security proposes to exchange such beneficial interest for a
Definitive Security or to transfer such beneficial interest to a Person who
takes delivery thereof in the form of a Definitive Security, then, upon
satisfaction of the conditions set forth in Section 2.6(b)(2) hereof, the
Trustee will cause the aggregate principal amount of the applicable Global
Security to be reduced accordingly pursuant to Section 2.6(h) hereof, and the
Company will execute and the Trustee will authenticate and deliver to the Person
designated in the instructions a Definitive Security in the appropriate
principal amount. Any Definitive Security issued in exchange for a beneficial
interest pursuant to this Section 2.6(c)(3) will be registered in such name or
names and in such authorized denomination or denominations as the holder of such
beneficial interest requests through instructions to the Registrar from or
through the Depositary and the Participant or Indirect Participant. The Trustee
will deliver such Definitive Securities to the Persons in whose names such
Securities are so registered. Any Definitive Security issued in exchange for a
beneficial interest pursuant to this Section 2.6(c)(3) will not bear the Private
Placement Legend.


           (d) Transfer and Exchange of Definitive Securities for Beneficial
Interests.

             (1)     Restricted Definitive Securities to Beneficial Interests in
Restricted Global Securities. If any Holder of a Restricted Definitive Security
proposes to exchange such Security for a beneficial interest in a Restricted
Global Security or to transfer such Restricted Definitive Securities to a Person
who takes delivery thereof in the form of a beneficial interest in a Restricted
Global Security, then, upon receipt by the Registrar of the following
documentation:


             (1) if the Holder of such Restricted Definitive Security proposes
to exchange such Security for a beneficial interest in a Restricted Global
Security, a certificate from such Holder in the form of Exhibit C hereto,
including the certifications in item (2)(b) thereof;


             (2) if such Restricted Definitive Security is being transferred to
a QIB in accordance with Rule 144A, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof;


             (3) if such Restricted Definitive Security is being transferred to
a Non-U.S. Person in an offshore transaction in accordance with Rule 903 or Rule
904, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;


             (4) if such Restricted Definitive Security is being transferred
pursuant to an exemption from the registration requirements of the Securities
Act in accordance with Rule 144, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(a) thereof;


             (5) if such Restricted Definitive Security is being transferred to
an Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;


             (6) if such Restricted Definitive Security is being transferred to
the Company or any of its Subsidiaries, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(b) thereof; or


             (7) if such Restricted Definitive Security is being transferred
pursuant to an effective registration statement under the Securities Act, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(c) thereof,


  the Trustee will cancel the Restricted Definitive Security, increase or cause
to be increased the aggregate principal amount of, in the case of clause (A)
above, the appropriate Restricted Global Security, in the case of clause (B)
above, the 144A Global Security, in the case of clause (C) above, the Regulation
S Global Security, and in all other cases, the IAI Global Security.


             (2)     Restricted Definitive Securities to Beneficial Interests in
Unrestricted Global Securities. A Holder of a Restricted Definitive Security may
exchange such Security for a beneficial interest in an Unrestricted Global
Security or transfer such Restricted Definitive Security to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security only if:


             (1) such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii)
a Person participating in the distribution of the Exchange Securities or (iii) a
Person who is an affiliate (as defined in Rule 144) of the Company;


             (2) such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


             (3) such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


             (4) the Registrar receives the following:


             (i)     if the Holder of such Definitive Securities proposes to
exchange such Securities for a beneficial interest in the Unrestricted Global
Security, a certificate from such Holder in the form of Exhibit C hereto,
including the certifications in item (1)(c) thereof; or


             (ii)   if the Holder of such Definitive Securities proposes to
transfer such Securities to a Person who shall take delivery thereof in the form
of a beneficial interest in the Unrestricted Global Security, a certificate from
such Holder in the form of Exhibit B hereto, including the certifications in
item (4) thereof;


  and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


                       Upon satisfaction of the conditions of any of the
subparagraphs in this Section 2.6(d)(2), the Trustee will cancel the Definitive
Securities and increase or cause to be increased the aggregate principal amount
of the Unrestricted Global Security.


             (3)     Unrestricted Definitive Securities to Beneficial Interests
in Unrestricted Global Securities. A Holder of an Unrestricted Definitive
Security may exchange such Security for a beneficial interest in an Unrestricted
Global Security or transfer such Definitive Securities to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security at any time. Upon receipt of a request for such an exchange or
transfer, the Trustee will cancel the applicable Unrestricted Definitive
Security and increase or cause to be increased the aggregate principal amount of
one of the Unrestricted Global Securities.


                       If any such exchange or transfer from a Definitive
Security to a beneficial interest is effected pursuant to subparagraphs (2)(B),
(2)(D) or (3) above at a time when an Unrestricted Global Security has not yet
been issued, the Company will issue and, upon receipt of an Authentication Order
in accordance with Section 2.2 hereof, the Trustee will authenticate one or more
Unrestricted Global Securities in an aggregate principal amount equal to the
principal amount of Definitive Securities so transferred.


           (e) Transfer and Exchange of Definitive Securities for Definitive
Securities. Upon request by a Holder of Definitive Securities and such Holder's
compliance with the provisions of this Section 2.6(e), the Registrar will
register the transfer or exchange of Definitive Securities. Prior to such
registration of transfer or exchange, the requesting Holder must present or
surrender to the Registrar the Definitive Securities duly endorsed or
accompanied by a written instruction of transfer in form satisfactory to the
Registrar duly executed by such Holder or by its attorney, duly authorized in
writing. In addition, the requesting Holder must provide any additional
certifications, documents and information, as applicable, required pursuant to
the following provisions of this Section 2.6(e).

             (1) Restricted Definitive Securities to Restricted Definitive
Securities. Any Restricted Definitive Security may be transferred to and
registered in the name of Persons who take delivery thereof in the form of a
Restricted Definitive Security if the Registrar receives the following:


             (1) if the transfer will be made pursuant to Rule 144A, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (1) thereof;


             (2) if the transfer will be made pursuant to Rule 903 or Rule 904,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (2) thereof; and


             (3) if the transfer will be made pursuant to any other exemption
from the registration requirements of the Securities Act, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.


             (2)     Restricted Definitive Securities to Unrestricted Definitive
Securities. Any Restricted Definitive Security may be exchanged by the Holder
thereof for an Unrestricted Definitive Security or transferred to a Person or
Persons who take delivery thereof in the form of an Unrestricted Definitive
Security if:


             (1) such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii)
a Person participating in the distribution of the Exchange Securities or (iii) a
Person who is an affiliate (as defined in Rule 144) of the Company;


             (2) any such transfer is effected pursuant to the Shelf
Registration Statement in accordance with the Registration Rights Agreement;


             (3) any such transfer is effected by a Broker-Dealer pursuant to
the Exchange Offer Registration Statement in accordance with the Registration
Rights Agreement; or


             (4) the Registrar receives the following:


             (i)     if the Holder of such Restricted Definitive Securities
proposes to exchange such Securities for an Unrestricted Definitive Security, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (1)(d) thereof; or


             (ii)   if the Holder of such Restricted Definitive Securities
proposes to transfer such Securities to a Person who shall take delivery thereof
in the form of an Unrestricted Definitive Security, a certificate from such
Holder in the form of Exhibit B hereto, including the certifications in item (4)
thereof;


  and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.


             (3)     Unrestricted Definitive Securities to Unrestricted
Definitive Securities. A Holder of Unrestricted Definitive Securities may
transfer such Securities to a Person who takes delivery thereof in the form of
an Unrestricted Definitive Security. Upon receipt of a request to register such
a transfer, the Registrar shall register the Unrestricted Definitive Securities
pursuant to the instructions from the Holder thereof.


           (f) Exchange Offer. Upon the occurrence of the Exchange Offer in
accordance with the Registration Rights Agreement, the Company will issue and,
upon receipt of an Authentication Order in accordance with Section 2.2 hereof,
the Trustee will authenticate:

             (1)     one or more Unrestricted Global Securities in an aggregate
principal amount equal to the principal amount of the beneficial interests in
the Restricted Global Securities accepted for exchange in the Exchange Offer by
Persons that certify in the applicable Letters of Transmittal that (A) they are
not Broker-Dealers, (B) they are not participating in a distribution of the
Exchange Securities and (C) they are not affiliates (as defined in Rule 144) of
the Company; and


             (2)     Unrestricted Definitive Securities in an aggregate
principal amount equal to the principal amount of the Restricted Definitive
Securities accepted for exchange in the Exchange Offer by Persons that certify
in the applicable Letters of Transmittal that (A) they are not Broker-Dealers,
(B) they are not participating in a distribution of the Exchange Securities and
(C) they are not affiliates (as defined in Rule 144) of the Company.


                     Concurrently with the issuance of such Securities, the
Trustee will cause the aggregate principal amount of the applicable Restricted
Global Securities to be reduced accordingly, and the Company will execute and
the Trustee will authenticate and deliver to the Persons designated by the
Holders of Definitive Securities so accepted Unrestricted Definitive Securities
in the appropriate principal amount.

           (g) Legends. The following legends will appear on the face of all
Global Securities and Definitive Securities issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.

             (1)     Private Placement Legend.


             (1) Except as permitted by subparagraph (B) below, each Global
Security and each Definitive Security (and all Securities issued in exchange
therefor or substitution thereof) shall bear the legend in substantially the
following form:


"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A "QUALIFIED INSTITUTIONAL BUYER" (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) (A "QIB"), (B) IT IS NOT A U.S.
PERSON, IS NOT ACQUIRING THIS SECURITY FOR THE ACCOUNT OR BENEFIT OF A U.S.
PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT OR (C) IT IS AN INSTITUTIONAL
"ACCREDITED INVESTOR" (AS DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT) (AN "IAI"), (2) AGREES THAT IT WILL NOT,
WITHIN THE TIME PERIOD REFERRED TO UNDER RULE 144(k) (TAKING INTO ACCOUNT THE
PROVISIONS OF RULE 144(d) UNDER THE SECURITIES ACT, IF APPLICABLE) UNDER THE
SECURITIES ACT AS IN EFFECT ON THE DATE OF THE TRANSFER OF THIS SECURITY, RESELL
OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) TO A PERSON WHOM THE HOLDER REASONABLY BELIEVES IS A QIB PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN COMPLIANCE WITH RULE 144A
UNDER THE SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (D) PURSUANT
TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), (E) TO AN IAI THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE REGISTRATION OF TRANSFER OF THIS SECURITY (THE FORM OF WHICH
LETTER CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF
AN AGGREGATE PRINCIPAL AMOUNT OF SECURITIES AT THE TIME OF TRANSFER OF LESS THAN
$250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS
IN COMPLIANCE WITH THE SECURITIES ACT OR (F) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, AND (3) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS SECURITY OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF
THIS SECURITY OR ANY INTEREST HEREIN WITHIN THE TIME PERIOD REFERRED TO ABOVE,
THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF
RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE
TRUSTEE. AS USED HEREIN, THE TERMS "OFFSHORE TRANSACTION," "UNITED STATES" AND
"U.S. PERSON" HAVE THE MEANINGS GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER
THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO
REFUSE TO REGISTER ANY TRANSFER OF THIS SECURITY IN VIOLATION OF THE FOREGOING
RESTRICTIONS."

             (2) Notwithstanding the foregoing, any Global Security or
Definitive Security issued pursuant to subparagraphs (b)(4), (c)(2), (c)(3),
(d)(2), (d)(3), (e)(2), (e)(3) or (f) of this Section 2.6 (and all Securities
issued in exchange therefor or substitution thereof) will not bear the Private
Placement Legend.


             (2)     Global Security Legend. Each Global Security will bear a
legend in substantially the following form:


"THIS GLOBAL SECURITY IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS SECURITY) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY
CIRCUMSTANCES EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
BE REQUIRED PURSUANT TO SECTION 2.6 OF THE INDENTURE, (2) THIS GLOBAL SECURITY
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.6(a) OF THE
INDENTURE, (3) THIS GLOBAL SECURITY MAY BE DELIVERED TO THE TRUSTEE FOR
CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL
SECURITY MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) ("DTC"),
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN."

             (3)     Original Issue Discount Legend. Each Security will bear a
legend in substantially the following form:


"THIS SECURITY WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTION 1272, 1273
AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY CONTACT JAMES
WALSH, THE CHIEF FINANCIAL OFFICER OF THE COMPANY, AT INTERPOOL, INC., 211
COLLEGE ROAD, PRINCETON, NEW JERSEY, 08540, TELEPHONE: (609) 452-8900, WHO WILL
PROVIDE YOU WITH ANY REQUIRED INFORMATION REGARDING THE ORIGINAL ISSUE
DISCOUNT."

                     (h)     Except as permitted by subsection (b) of this
Section 2.6 or as otherwise determined by the Company in accordance with
applicable law, each Security shall bear the applicable legends relating to
restrictions on transfer pursuant to the securities laws in substantially the
form set forth in Section 2.9(g)(1).

SECTION 2.7 Interest.


                     (a) Each Security will bear interest at the rate of 6.00%
per annum. Each Security will bear interest from the most recent date to which
interest has been paid or duly provided for or, if no interest has been paid or
duly provided for, from the Issue Date, until the principal thereof becomes due
and payable, and at the rate provided in the first sentence of this Section 2.7
on any overdue principal and (to the extent that payment of such interest is
enforceable under applicable law) on any overdue installment of interest,
compounded semi-annually, payable semi-annually in arrears on March 1 and
September 1 of each year (each, an "Interest Payment Date") commencing on March
1, 2005 to the Person in whose name such Security or any Predecessor Security is
registered, at the close of business on the preceding February 15 or August 15,
respectively, regardless of whether such day is a Business Day.

                     (b) Interest will be computed on the basis of a 360 day
year consisting of twelve 30-day months and, for any period of less than a full
calendar month, the number of days lapsed in such month. In the event that any
Interest Payment Date falls on a day that is not a Business Day, then payment of
interest payable on such date will be made on the next succeeding day which is a
Business Day (and without any interest or other payment in respect of any such
delay), with the same force and effect as if made on such date.

                     (c) The Company will not be responsible for, and will not
be required to compensate holders of or investors in the Securities for, any
withholding taxes that are imposed on interest payments on the Securities.

SECTION 2.8 Replacement Securities.


                     If a mutilated Security is surrendered to the Trustee or if
the Holder of a Security presents evidence to the satisfaction of the Company
and the Trustee that the Security has been lost, destroyed or wrongfully taken,
the Company shall issue and the Trustee shall authenticate a replacement
Security if the requirements of the Trustee and the Company are met. An
indemnity bond may be required by the Company or the Trustee that is sufficient
in the judgment of the Company to protect the Company and is sufficient in the
judgment of the Trustee to protect the Trustee or any Agent from any loss which
it may suffer if a Security is replaced. The Company and the Trustee may each
charge for its expenses in replacing a Security.

                     Every replacement Security is an obligation of the Company
and shall be entitled to all of the benefits of this Indenture equally and
proportionately with all other Securities duly issued hereunder.

SECTION 2.9 Outstanding Securities.


                     Securities outstanding at any time are all Securities
authenticated by the Trustee except for those cancelled by it, those delivered
to it for cancellation and those described in this Section 2.11 as not
outstanding.

                     If a Security is replaced pursuant to Section 2.10, it
ceases to be outstanding until the Trustee receives proof satisfactory to it
that the replaced Security is held by a bona fide purchaser.

                     If the Paying Agent (other than the Company or any of its
Subsidiaries) holds on a redemption date or maturity date money deposited with
it by or on behalf of the Company sufficient to pay the principal of and accrued
interest on the Securities payable on that date, then on and after that date
such Securities cease to be outstanding and interest on them ceases to accrue.

                     A Security does not cease to be outstanding because the
Company or an Affiliate holds the Security; provided, however, in determining
whether the holders of the requisite aggregate principal amount of Securities
have concurred in any direction, consent or waiver under this Indenture,
Securities which are owned by the Company or any other obligor on the Securities
or by any person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or any other obligor on the
Securities shall be disregarded and deemed not to be outstanding for the purpose
of any such determination; provided, that for the purposes of determining
whether the Trustee shall be protected in relying on any such direction, consent
or waiver, only Securities which the Trustee actually knows are so owned shall
be so disregarded.

SECTION 2.10 Temporary Securities.


                     Until Definitive Securities are ready for delivery, the
Company may prepare and the Trustee shall authenticate temporary Securities.
Temporary Securities shall be substantially in the form of Definitive Securities
but may have non-material variations that the Company considers appropriate for
temporary Securities. Without unreasonable delay, the Company shall prepare and
the Trustee shall authenticate Definitive Securities in exchange for temporary
Securities upon written order of the Company signed by an Officer. Until so
exchanged, temporary Securities represent the same rights as Definitive
Securities. Upon request of the Trustee, the Company shall provide a certificate
to the effect that the temporary Securities meet the requirement of the second
sentence of this Section 2.10.

SECTION 2.11 Cancellation.


                     The Company at any time may deliver Securities to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any Securities surrendered to them for transfer, exchange or
payment. The Trustee shall cancel all Securities surrendered for transfer,
exchange or payment and destroy cancelled Securities in accordance with its
customary destruction procedures and deliver a certificate of such destruction
to the Company unless the company directs the Trustee in writing prior to such
destruction to deliver cancelled Securities to the Company. Subject to Sections
2.10 and 3.6, the company may not issue Securities to replace Securities that it
has previously paid or delivered to the Trustee for cancellation.

SECTION 2.12 Defaulted Interest.


                     If the Company defaults in a payment of interest on
Securities, it shall pay the defaulted interest to the Persons who are Holders
of the Securities on a subsequent special record date. After the deposit by the
Company with the Trustee of money sufficient to pay such defaulted interest, the
Trustee shall fix the record date and payment date. Each such special record
date shall be not less than 10 days prior to such payment date. Each such
payment date shall be not more than 60 days after the deposit by the Company of
money to pay the defaulted interest. At least 15 days before the special record
date, the Company shall mail to each Holder of a Security a notice that states
the special record date, the payment date, and the amount of defaulted interest
to be paid. The Company may pay defaulted interest in any other lawful manner
if, after prior notice to the Trustee, such payment shall be deemed
operationally practicable by the Trustee.

SECTION 2.13 Securityholder Lists.


                     The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Holders of Securities. If the Trustee is not the Registrar, the
Company or other obligor, if any, shall furnish to the Trustee at least seven
Business Days prior to each semiannual interest payment date and at such other
times as the Trustee may request in writing a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of Holders
of Securities upon which the Trustee may conclusively rely. The Trustee may
destroy any such list upon receipt of a replacement list. The Paying Agent will
solicit from each Securityholder a certification of social security number or
taxpayer identification number in accordance with its customary practice and as
required by law, unless the Paying Agent is in possession of such certification.
Each Paying Agent is authorized to impose back-up withholding with respect to
payments to be made to Securityholders to the extent required by law.

SECTION 2.14 Persons Deemed Owners.


                     Prior to presentment of a Security for registration of
transfer, the Company, the Trustee and any agent of the Company or the Trustee
may treat the Person in whose name such Security is registered as the owner of
such Security and neither the Company, the Trustee nor any agent of the Company
or the Trustee shall be affected by notice to the contrary.

SECTION 2.15 CUSIP Number.


                     The Company may use a "CUSIP" number when issuing
Securities, and if so, the Trustee may use the CUSIP number in notices of
redemption or exchange as a convenience to Holders of Securities; provided that
any such notice may state that no representation is made as to the correctness
or accuracy of the CUSIP number printed in the notice or on the Securities, and
that reliance may be placed only on the other identification numbers printed on
the Securities.

ARTICLE 3

REDEMPTION

SECTION 3.1 Notices to Trustee.


                     If the Company elects to redeem Securities pursuant to the
optional redemption provisions of Section 3.7 hereof, it must furnish to the
Trustee, at least 30 days but not more than 60 days before a redemption date, an
Officers' Certificate setting forth:

             (1)     the clause of this Indenture pursuant to which the
redemption shall occur;


             (2)     the redemption date;


             (3)     the principal amount of Securities to be redeemed; and


             (4)     the redemption price.


                     Notices to the Trustee may be mailed more than 60 days
prior to a redemption date if the notice is issued in connection with a
defeasance of the Securities or a satisfaction and discharge of this Indenture
pursuant to Articles 8 or 9 hereof.

SECTION 3.2 Selection of Securities to Be Redeemed or Purchased.


                     If less than all of the Securities are to be redeemed or
purchased in an offer to purchase at any time, the Trustee will select
Securities for redemption or purchase on a pro rata basis except:

             (1)     if the Securities are listed on any national securities
exchange, in compliance with the requirements of the principal national
securities exchange on which the Securities are listed; or


             (2)     if otherwise required by law.


                     In the event of partial redemption or purchase by lot, the
particular Securities to be redeemed or purchased will be selected, unless
otherwise provided herein, not less than 30 nor more than 60 days prior to the
redemption or purchase date by the Trustee from the outstanding Securities not
previously called for redemption or purchase.

                     The Trustee will promptly notify the Company in writing of
the Securities selected for redemption or purchase and, in the case of any
Security selected for partial redemption or purchase, the principal amount
thereof to be redeemed or purchased. Securities and portions of Securities
selected will be in amounts of $1,000 or whole multiples of $1,000; except that
if all of the Securities of a Holder are to be redeemed or purchased, the entire
outstanding amount of Securities held by such Holder, even if not a multiple of
$1,000, shall be redeemed or purchased. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Securities called for
redemption or purchase also apply to portions of Securities called for
redemption or purchase.

SECTION 3.3 Notice of Redemption.


                     Subject to the provisions of Section 3.9 hereof, at least
30 days but not more than 60 days before a redemption date, the Company will
mail or cause to be mailed, by first class mail, a notice of redemption to each
Holder whose Securities are to be redeemed at its registered address, except
that redemption notices may be mailed more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Securities
or a satisfaction and discharge of this Indenture pursuant to Articles 8 or 9
hereof.

                     The notice will identify the Securities to be redeemed and
will state:

             (1)     the redemption date;


             (2)     the redemption price;


             (3)     if any Security is being redeemed in part, the portion of
the principal amount of such Security to be redeemed and that, after the
redemption date upon surrender of such Security, a new Security or Securities in
principal amount equal to the unredeemed portion will be issued upon
cancellation of the original Security;


             (4)     the name and address of the Paying Agent;


             (5)     that Securities called for redemption must be surrendered
to the Paying Agent to collect the redemption price;


             (6)     that, unless the Company defaults in making such redemption
payment, interest on Securities called for redemption ceases to accrue on and
after the redemption date;


             (7)     the paragraph of the Securities and/or Section of this
Indenture pursuant to which the Securities called for redemption are being
redeemed; and


             (8)     that no representation is made as to the correctness or
accuracy of the CUSIP number, if any, listed in such notice or printed on the
Securities.


                     At the Company's request, the Trustee will give the notice
of redemption in the Company's name and at its expense; provided, however, that
the Company has delivered to the Trustee, at least 45 days prior to the
redemption date, an Officers' Certificate requesting that the Trustee give such
notice and setting forth the information to be stated in such notice as provided
in the preceding paragraph.

SECTION 3.4 Effect of Notice of Redemption.


                     Once notice of redemption is mailed in accordance with
Section 3.3 hereof, Securities called for redemption become irrevocably due and
payable on the redemption date at the redemption price. A notice of redemption
may not be conditional.

SECTION 3.5 Deposit of Redemption or Purchase Price.


                     One Business Day prior to the redemption or purchase date,
the Company will deposit with the Trustee or with the Paying Agent money
sufficient to pay the redemption or purchase price of and accrued interest and
Liquidated Damages, if any, on all Securities to be redeemed or purchased on
that date. The Trustee or the Paying Agent will promptly return to the Company
any money deposited with the Trustee or the Paying Agent by the Company in
excess of the amounts necessary to pay the redemption or purchase price of, and
accrued interest and Liquidated Damages, if any, on, all Securities to be
redeemed or purchased.

                     If the Company complies with the provisions of the
preceding paragraph, on and after the redemption or purchase date, interest will
cease to accrue on the Securities or the portions of Securities called for
redemption or purchase. If a Security is redeemed or purchased on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Security was registered at the close of business on such record date. If any
Security called for redemption or purchase is not so paid upon surrender for
redemption or purchase because of the failure of the Company to comply with the
preceding paragraph, interest shall be paid on the unpaid principal, from the
redemption or purchase date until such principal is paid, and to the extent
lawful on any interest not paid on such unpaid principal, in each case at the
rate provided in the Securities and in Section 4.1 hereof.

SECTION 3.6 Securities Redeemed or Purchased in Part.


                     Upon surrender of a Security that is redeemed or purchased
in part, the Company will issue and, upon receipt of an Authentication Order,
the Trustee will authenticate for the Holder at the expense of the Company a new
Security equal in principal amount to the unredeemed or unpurchased portion of
the Security surrendered.

SECTION 3.7 Optional Redemption.


                     The Securities will not be redeemable at the Company's
option prior to September 1, 2009.

                     On or after September 1, 2009, the Company may redeem all
or a part of the Securities upon not less than 30 nor more than 60 days' notice,
at the redemption prices (expressed as percentages of principal amount) set
forth below plus accrued and unpaid interest and Liquidated Damages, if any, on
the Securities redeemed to the applicable redemption date, if redeemed during
the twelve-month period beginning on September 1 of the years indicated below,
subject to the rights of Holders on the relevant record date to receive interest
on the relevant interest payment date:


          Year                                                        Percentage
          ----                                                        ----------

          2009...................................................      103.000%
          2010...................................................      102.000%
          2011...................................................      101.000%
          2012 and thereafter....................................      100.000%


                     Unless the Company defaults in the payment of the
redemption price, interest will cease to accrue on the Securities or portions
thereof called for redemption on the applicable redemption date.

                     Any redemption pursuant to this Section 3.7 shall be made
pursuant to the provisions of Sections 3.1 through 3.6 hereof.

SECTION 3.8 Mandatory Redemption.


                     The Company is not required to make mandatory redemption or
sinking fund payments with respect to the Securities.

SECTION 3.9 Offer to Purchase by Application of Excess Proceeds.


                     In the event that, pursuant to Section 4.10 hereof, the
Company is required to commence an offer to all Holders to purchase Securities
(an "Asset Sale Offer"), it will follow the procedures specified below.

                     The Asset Sale Offer shall be made to all Holders and all
holders of other Funded Debt that is pari passu with the Securities containing
provisions similar to those set forth in this Indenture with respect to offers
to purchase or redeem with the proceeds of sales of assets. The Asset Sale Offer
will remain open for a period of at least 20 Business Days following its
commencement and not more than 30 Business Days, except to the extent that a
longer period is required by applicable law (the "Offer Period"). No later than
three Business Days after the termination of the Offer Period (the "Purchase
Date"), the Company will apply all Excess Proceeds (the "Offer Amount") to the
purchase of Securities and such other pari passu Funded Debt (on a pro rata
basis, if applicable) or, if less than the Offer Amount has been tendered, all
Securities and other Funded Debt tendered in response to the Asset Sale Offer.
Payment for any Securities so purchased will be made in the same manner as
interest payments are made.

                     If the Purchase Date is on or after an interest record date
and on or before the related interest payment date, any accrued and unpaid
interest and Liquidated Damages, if any, will be paid to the Person in whose
name a Security is registered at the close of business on such record date, and
no additional interest will be payable to Holders who tender Securities pursuant
to the Asset Sale Offer.

                     Upon the commencement of an Asset Sale Offer, the Company
will send, by first class mail, a notice to the Trustee and each of the Holders,
with a copy to the Trustee. The notice will contain all instructions and
materials necessary to enable such Holders to tender Securities pursuant to the
Asset Sale Offer. The notice, which will govern the terms of the Asset Sale
Offer, will state:

             (1)     that the Asset Sale Offer is being made pursuant to this
Section 3.9 and Section 4.10 hereof and the length of time the Asset Sale Offer
will remain open;


             (2)     the Offer Amount, the purchase price and the Purchase Date;


             (3)     that any Security not tendered or accepted for payment will
continue to accrue interest;


             (4)     that, unless the Company defaults in making such payment,
any Security accepted for payment pursuant to the Asset Sale Offer will cease to
accrue interest after the Purchase Date;


             (5)     that Holders electing to have a Security purchased pursuant
to an Asset Sale Offer may elect to have Securities purchased in integral
multiples of $1,000 only;


             (6)     that Holders electing to have Securities purchased pursuant
to any Asset Sale Offer will be required to surrender the Security, with the
form entitled "Option of Holder to Elect Purchase" attached to the Securities
completed, or transfer by book-entry transfer, to the Company, a Depositary, if
appointed by the Company, or a Paying Agent at the address specified in the
notice at least three days before the Purchase Date;


             (7)     that Holders will be entitled to withdraw their election if
the Company, the Depositary or the Paying Agent, as the case may be, receives,
not later than the expiration of the Offer Period, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Security the Holder delivered for purchase and a statement that
such Holder is withdrawing his election to have such Security purchased;


             (8)     that, if the aggregate principal amount of Securities and
other pari passu Funded Debt surrendered by holders thereof exceeds the Offer
Amount, the Company will select the Securities and other pari passu Funded Debt
to be purchased on a pro rata basis based on the principal amount of Securities
and such other pari passu Funded Debt surrendered (with such adjustments as may
be deemed appropriate by the Company so that only Securities in denominations of
$1,000, or integral multiples thereof, will be purchased); and


             (9)     that Holders whose Securities were purchased only in part
will be issued new Securities equal in principal amount to the unpurchased
portion of the Securities surrendered (or transferred by book-entry transfer).


                     On or before the Purchase Date, the Company will, to the
extent lawful, accept for payment, on a pro rata basis to the extent necessary,
the Offer Amount of Securities or portions thereof tendered pursuant to the
Asset Sale Offer, or if less than the Offer Amount has been tendered, all
Securities tendered, and will deliver or cause to be delivered to the Trustee
the Securities properly accepted together with an Officers' Certificate stating
that such Securities or portions thereof were accepted for payment by the
Company in accordance with the terms of this Section 3.9. The Company, the
Depositary or the Paying Agent, as the case may be, will promptly (but in any
case not later than five days after the Purchase Date) mail or deliver to each
tendering Holder an amount equal to the purchase price of the Securities
tendered by such Holder and accepted by the Company for purchase, and the
Company will promptly issue a new Security, and the Trustee, upon written
request from the Company, will authenticate and mail or deliver (or cause to be
transferred by book entry) such new Security to such Holder, in a principal
amount equal to any unpurchased portion of the Security surrendered. Any
Security not so accepted shall be promptly mailed or delivered by the Company to
the Holder thereof. The Company will publicly announce the results of the Asset
Sale Offer on the Purchase Date.

                     Other than as specifically provided in this Section 3.9,
any purchase pursuant to this Section 3.9 shall be made pursuant to the
provisions of Sections 3.1 through 3.6 hereof.

ARTICLE 4

COVENANTS

SECTION 4.1 Payment of the Securities.


                     The Company shall duly and punctually pay the principal of,
premium if any, and interest on the Securities on the dates and in the manner
provided in the Securities and this Indenture. An installment of principal,
premium, if any, or interest shall be considered paid on the date it is due if
the Trustee or Paying Agent (other than the Company or any of its Subsidiaries)
holds on that date money designated for and sufficient to pay the installment.
The Company shall pay interest on overdue principal and premium, if any, at the
rate borne by the Security; it shall pay interest, including post-petition
interest in the event of a proceeding under the Bankruptcy Laws, on overdue
installments of interest at the same rate to the extent lawful. The Company will
pay all Liquidated Damages, if any, in the same manner on the dates and in the
amounts set forth in the Registration Rights Agreement.

SECTION 4.2 Commission Reports.


                     After December 31, 2004, whether or not the Company is then
subject to Section 13(a) or 15(d) of the Exchange Act, the Company will (a) file
with the Commission (unless such filing is not permitted under the Exchange
Act), so long as the Securities are outstanding, the annual reports, quarterly
reports and other periodic reports (including financial statements and reports)
which the Company would have been required to file with the Commission pursuant
to such Section 13(a) or 15(d) if the Company were so subject, and such
documents shall be filed with the Commission on or prior to the respective dates
(the "Required Filing Dates") by which the Company would have been required so
to file such documents if the Company were so subject. After December 31, 2004,
the Company will also in any event (i) within 15 days of each Required Filing
Date, (a) transmit or cause to be transmitted by mail to all Holders of
Securities, as their names and addresses appear in the Security Register,
without cost to such Holders, and (b) file with the Trustee copies of the annual
reports, quarterly reports and other periodic reports which the Company would
have been required to file with the Commission pursuant to Section 13(a) or
15(d) of the Exchange Act if the Company were subject to such Sections and (ii)
if filing such documents by the Company with the Commission is prohibited under
the Exchange Act, promptly upon written request and payment of the reasonable
cost of duplication and delivery, supply copies of such documents to any
prospective Holder at the Company's cost. The Company also shall comply with the
provisions of TIA 314(a). Commencing on January 1, 2005, and for so long as any
Securities remain outstanding, if at any time the Company is not required to
file with the Commission the reports required by clauses (a) and (b) of this
Section 4.2, the Company will furnish to the Holders and to securities analysts
and prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

                     Any Default with respect to this Section 4.2 with respect
to the failure to file or deliver reports or other materials shall be deemed
automatically cured and waived by the Holders of the Securities by the filing of
or deliver of such reports or other materials.

SECTION 4.3 Waiver of Stay, Extension or Usury Laws.


                     The Company covenants (to the extent that it may lawfully
do so) that it will not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law has been enacted.

SECTION 4.4 Notice of Default.


           The Company will, so long as any Securities are outstanding, deliver
to the Trustee, within 10 days of any Officer becoming aware of any Default or
Event of Default in the performance of any covenant, agreement or condition in
this Indenture, an Officers' Certificate specifying such Default or Event of
Default and what action the Company is taking or proposes to take with respect
thereto.

SECTION 4.5 Compliance Certificates.


                     The Company will deliver to the Trustee, within 90 days
after the end of each fiscal year of the Company (which as of the date hereof is
December 31), a written statement signed by the President or a Vice President
and by the Treasurer, an Assistant Treasurer, the Controller or an Assistant
Controller of the Company, stating, as to each signatory thereof, that:

             (1)     a review of the activities of the Company during such year
and of performance under this Indenture has been made under such signatory's
supervision and


             (2)     to the best of such signatory's knowledge, based on such
review, the Company has kept, observed, performed and fulfilled in all material
respects each and every condition and covenant contained in this Indenture
throughout such year, or, if there has been a default in the fulfillment of any
such condition or covenant, specifying each such default known to such signer
and the nature and status thereof and what action the Company is taking or
proposes to take with respect thereto.


                     The Company will give the Trustee written notice of a
change in the fiscal year of the Company, within a reasonable time after such
change is effected.

SECTION 4.6 Maintenance of Office or Agency.


                     The Company will maintain in The City of New York, an
office or agency where Securities may be presented or surrendered for payment,
where Securities may be surrendered for registration of transfer or exchange and
where notices and demands to or upon the Company in respect of the Securities,
if any, and this Indenture may be served. The office of the Trustee shall be
such office or agency of the Company, unless the Company shall designate and
maintain some other office or agency for one or more of such purposes. The
Company will give prompt written notice to the Trustee of any change in the
location of any such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office, and the Company hereby
appoints the Trustee as its agent to receive all such presentations, surrenders,
notices and demands.

                     The Company may also from time to time designate one or
more other offices or agencies (in or outside of The City of New York) where the
Securities may be presented or surrendered for any or all such purposes, and may
from time to time rescind such designation; provided, however, that no such
designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency in the Borough of Manhattan in The
City of New York for such purposes. The Company will give prompt written notice
to the Trustee of any such designation or rescission and any change in the
location of any such other office or agency.

SECTION 4.7 Restricted Payments.


                     (a)     The Company will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly:

             (1)     declare or pay any dividend or make any other payment or
distribution on account of the Company's or any of its Restricted Subsidiaries'
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Company's or any of
its Restricted Subsidiaries' Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Company and other than dividends or distributions
payable to the Company or a Restricted Subsidiary of the Company);


             (2)     purchase, redeem or otherwise acquire or retire for value
(including without limitation, in connection with any merger or consolidation
involving the Company) any Equity Interests of the Company or any direct or
indirect parent of the Company;


             (3)     make any payment on or with respect to, or purchase,
redeem, defease or otherwise acquire or retire for value any Subordinated Debt
of the Company (excluding any intercompany Funded Debt between or among the
Company and any of its Restricted Subsidiaries), except a payment of interest or
principal at the Stated Maturity thereof; or


             (4)     make any Restricted Investment


(all such payments and other actions set forth in these clauses (1) through (4)
above being collectively referred to as "Restricted Payments"), unless, at the
time of and after giving effect to such Restricted Payment:

             (1)     no Default or Event of Default has occurred and is
continuing or would occur as a consequence of such Restricted Payment;


             (2)     the Company would, at the time of such Restricted Payment
and after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Funded Debt pursuant to the Funded Debt to
Tangible Net Worth Ratio test set forth in Section 4.9(a) hereof; and


             (3)     such Restricted Payment, together with the aggregate amount
of all other Restricted Payments made by the Company and its Restricted
Subsidiaries (other than those permitted pursuant to clause (b) of this Section
4.7) since the date of this Indenture is less than the sum, without duplication
of:


             (A)     50% of the Consolidated Net Income of the Company for the
period (taken as one accounting period) from the beginning of the first fiscal
quarter commencing on or after July 1, 2004 to the end of the Company's most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus


             (B)     100% of the aggregate net cash proceeds received by the
Company since July 1, 2004 as a contribution to its common equity capital or
from the issue or sale of Equity Interests of the Company (other than
Disqualified Stock) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the Company
that have been converted into or exchanged for such Equity Interests (other than
Equity Interests (or Disqualified Stock or debt securities) sold to a Subsidiary
of the Company); plus


             (C)     to the extent that any Restricted Investment that was made
after the date of this Indenture is sold for cash or otherwise liquidated or
repaid for cash, the lesser of (i) the cash return of capital with respect to
such Restricted Investment (less the cost of disposition, if any) and (ii) the
initial amount of such Restricted Investment; plus


             (D)     to the extent that any Unrestricted Subsidiary of the
Company designated as such after the date of this Indenture is redesignated as a
Restricted Subsidiary after the date of this Indenture, the lesser of (i) the
Fair Market Value of the Company's Investment in such Subsidiary as of the date
of such redesignation or (ii) such Fair Market Value as of the date on which
such Subsidiary was originally designated as an Unrestricted Subsidiary after
the date of this Indenture.


             (b)     The provisions of Section 4.7(a) hereof will not prohibit:


             (1)     so long as no Default has occurred and is continuing or
would be caused thereby, the making of any Restricted Payment in exchange for,
or out of the net cash proceeds of the sale within 60 calendar days thereof
(other than to a Subsidiary of the Company) of, Equity Interests of the Company
(other than Disqualified Stock) or from the contribution of common equity
capital to the Company within 60 calendar days thereof; provided that the amount
of any such net cash proceeds that are utilized for any such Restricted Payment
will be excluded from clause (3)(B) of Section 4.7(a) hereof;


             (2)     so long as no Default has occurred and is continuing or
would be caused thereby, the repurchase, redemption, defeasance or other
acquisition or retirement for value of Subordinated Debt of the Company with the
net cash proceeds from an incurrence of other Subordinated Debt within 60
calendar days thereof;


             (3)     the payment of any dividend (or, in the case of any
partnership or limited liability company, any similar distribution) by a
Restricted Subsidiary of the Company to the holders of its common Equity
Interests on a pro rata basis;


             (4)     so long as no Default has occurred and is continuing or
would be caused thereby, the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Company held by any current
or former officer, director or employee of the Company pursuant to any equity
subscription agreement, stock option agreement, shareholders' agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed
$1,000,000 in any twelve-month period;


             (5)     so long as no Default has occurred and is continuing or
would be caused thereby, the repurchase of Equity Interests deemed to occur upon
the exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants;


             (6)     the declaration and payment of regularly scheduled or
accrued dividends (and without duplication, interest) to the holders of the
Trust Preferred Securities and to holders of any Capital Stock of the Company
which is classified as "debt" or "indebtedness" under GAAP;


             (7)     the payment of any dividend within 60 days after the date
of declaration thereof, if at such date of declaration such payment was
permitted by the provisions of paragraph (a) of this Section 4.7 and such
payment shall have been deemed to have been paid on such date of declaration;


             (8)     so long as no Default has occurred and is continuing or
would be caused thereby, any purchase, redemption, retirement, defeasance or
other acquisition for value of any Subordinated Debt of the Company pursuant to
the provisions of such Subordinated Debt upon an Asset Sale or a Change of
Control after the Company shall have fully complied with the provisions of
Section 4.10 or Section 4.17 hereof, as the case may be; and


             (9)     so long as no Default has occurred and is continuing or
would be caused thereby, other Restricted Payments in an aggregate amount not to
exceed $7.0 million since the date of this Indenture.


                     For purposes of determining compliance with this covenant,
in the event that a proposed Restricted Payment (or portion thereof) meets the
criteria of more than one of the categories of Restricted Payments described in
clauses (1) through (9) in paragraph (b) above, or is entitled to be incurred
pursuant to paragraph (a) above, the Company will be entitled to classify such
Restricted Payment (or portion thereof) on the date of its payment in any manner
that complies with this covenant.

                     The amount of all Restricted Payments (other than cash)
will be the Fair Market Value on the date of the Restricted Payment of the
asset(s) or securities proposed to be transferred or issued by the Company or
such Restricted Subsidiary, as the case may be, pursuant to the Restricted
Payment. The Fair Market Value of any assets or securities that are required to
be valued by this Section 4.7 will be determined by the Board of Directors of
the Company whose resolution with respect thereto shall be delivered to the
Trustee. The Board of Directors' determination must be based upon an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the Fair Market Value exceeds $5.0 million.

SECTION 4.8 Dividend and Other Payment Restrictions Affecting Subsidiaries.


                     (a)     The Company will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, create or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to:

             (1)     pay dividends or make any other distributions on its
Capital Stock to the Company or any of its Restricted Subsidiaries or with
respect to any other interest or participation in, or measured by, its profits,
or pay any indebtedness owed to the Company or any of its Restricted
Subsidiaries;


             (2)     make loans or advances to the Company or any of its
Restricted Subsidiaries; or


             (3)     sell, lease or transfer any of its properties or assets to
the Company or any of its Restricted Subsidiaries.


                     (b)     The restrictions in Section 4.8(a) hereof will not
apply to encumbrances or restrictions existing under or by reason of:

             (1)     encumbrances or restrictions pursuant to agreements
(including agreements governing Existing Funded Debt) as in effect on the date
of this Indenture and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of those agreements;
provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in those agreements on the date of this
Indenture;


             (2)     this Indenture and the Securities;


             (3)     applicable law, rule, regulation or order;


             (4)     any instrument governing Funded Debt (or Liens related
thereto) or Capital Stock of a Person acquired by the Company or any Restricted
Subsidiary as in effect at the time of such acquisition (except to the extent
such Funded Debt or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Funded Debt, such Funded Debt was permitted by the terms of this
Indenture to be incurred;


             (5)     customary non-assignment provisions in contracts, leases
and licenses entered into in the ordinary course of business;


             (6)     purchase money obligations for property acquired in the
ordinary course of business and Capital Lease Obligations that impose
restrictions on the property purchased or leased of the nature described in
clause (3) of Section 4.8(a) hereof;


             (7)     Permitted Refinancing Debt; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Debt are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Funded Debt being refinanced;


             (8)     security agreements relating to Liens permitted to be
incurred under the provisions of Section 4.12 hereof that limit the right of the
debtor to transfer or dispose of the assets subject to such Liens;


             (9)     provisions limiting the disposition or distribution of
assets or property in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements
entered into with the approval of the Company's Board of Directors, which
limitation is applicable only to the assets that are the subject of such
agreements;


             (10)   restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business;


             (11)   any instrument governing Funded Debt or Capital Stock of any
Person that is an Unrestricted Subsidiary as in effect on the day that such
Person becomes a Restricted Subsidiary, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person and the Restricted Subsidiaries or the property or assets of the
Person and the Restricted Subsidiaries;


             (12)   customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture, asset sale
and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company, joint venture or similar Person;


             (13)   restrictions on cash or other deposits or net worth imposed
by suppliers or landlords under contracts entered into in the ordinary course of
business;


             (14)   the Credit Agreement as in effect on the date of this
Indenture; and


             (15)   any agreement, amendment, modification, restatement,
renewal, supplement, refunding, replacement or refinancing that extends, renews,
refinances or replaces the agreements containing the encumbrances or
restrictions in the foregoing clauses (1) through (14), or in this clause (15),
provided that the terms and conditions of any such encumbrances or restrictions
are not materially more restrictive taken as a whole than those under or
pursuant to the agreement, amendment, modification, restatement, renewal,
supplement, refunding, replacement or refinancing evidencing the Funded Debt so
extended, renewed, refinanced or replaced.


SECTION 4.9 Incurrence of Funded Debt.


                     (a)     The Company will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, "incur") any Funded
Debt; provided, that the Company and any Restricted Subsidiary may incur Funded
Debt if, after giving pro forma effect to the incurrence of such Funded Debt and
the use of proceeds thereof, the Company's ratio of Funded Debt to Tangible Net
Worth would not exceed 4 to 1.

                     (b)     The provisions of Section 4.9(a) hereof will not
prohibit the incurrence of any of the following items of Funded Debt
(collectively, "Permitted Funded Debt"):

             (1)     the incurrence by the Company of additional Funded Debt and
letters of credit under Credit Facilities in an aggregate principal amount at
any one time outstanding under this clause (1) (with letters of credit being
deemed to have a principal amount equal to the maximum potential liability of
the Company and its Restricted Subsidiaries thereunder) not to exceed $200.0
million less the aggregate amount of all Net Proceeds of Asset Sales applied by
the Company or any of its Restricted Subsidiaries since the date of this
Indenture to repay Funded Debt under this clause (1) and, to the extent such
Funded Debt is revolving credit Funded Debt, effect a corresponding commitment
reduction thereunder pursuant to the Section 4.10 hereof;


             (2)     the incurrence by the Company and its Subsidiaries of the
Existing Funded Debt;


             (3)     the incurrence by the Company of Funded Debt represented by
the Original Securities to be issued on the date of this Indenture and the
Exchange Securities to be issued pursuant to the Registration Rights Agreement;


             (4)     the incurrence by the Company or any Restricted Subsidiary
of Funded Debt represented by Purchase Money Debt, in an aggregate principal
amount (including any Permitted Refinancing Debt incurred with respect thereto)
not to exceed $35.0 million at any time outstanding;


             (5)     the incurrence by the Company or any of its Restricted
Subsidiaries of Permitted Refinancing Debt in exchange for, or the net proceeds
of which are used to refund, refinance, replace, defease or discharge Funded
Debt (other than intercompany Funded Debt) that was permitted by this Indenture
to be incurred under Section 4.9(a) hereof or clauses (2), (3), (4), (5) or (10)
of this Section 4.9(b);


             (6)     the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Funded Debt between or among the Company and any of
its Restricted Subsidiaries; provided, however, that:


             (A)     if the Company is the obligor on such Funded Debt and the
payee is not the Company, such Funded Debt must be expressly subordinated to the
prior payment in full in cash of all obligations then due with respect to the
Securities; and


             (B)     any subsequent issuance or transfer of Equity Interests
that results in any such Funded Debt being held by a Person other than the
Company or a Restricted Subsidiary of the Company and (2) any sale or other
transfer of any such Funded Debt to a Person that is not either the Company or a
Restricted Subsidiary of the Company, will be deemed, in each case, to
constitute an incurrence of such Funded Debt by the Company or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (6);


             (7)     the incurrence by the Company or any of its Restricted
Subsidiaries of Hedging Obligations in the ordinary course of business;


             (8)     the guarantee by the Company or a Restricted Subsidiary of
Funded Debt of the Company or a Restricted Subsidiary of the Company that was
permitted to be incurred by another provision of this Section 4.9; provided that
if the Funded Debt being guaranteed is subordinated to or pari passu with the
Securities, then the guarantee shall be subordinated to or pari passu to the
same extent as the Funded Debt guaranteed;


             (9)     the incurrence by the Company or any of its Restricted
Subsidiaries of Funded Debt in respect of workers' compensation claims,
self-insurance obligations, bankers' acceptances, performance and surety bonds
in the ordinary course of business; and


             (10)   the incurrence by the Company or any Restricted Subsidiary
of additional Funded Debt in an aggregate principal amount (or accreted value,
as applicable) at any time outstanding, including all Funded Debt incurred to
renew, refund, refinance, replace, defease or discharge any Funded Debt incurred
pursuant to this clause (10), not to exceed $35.0 million.


                     The Company will not incur any Funded Debt (including
Permitted Funded Debt) that is contractually subordinated in right of payment to
any other Funded Debt of the Company unless such Funded Debt is also
contractually subordinated in right of payment to the Securities on
substantially identical terms; provided, however, that no Funded Debt shall be
deemed to be contractually subordinated in right of payment to any other Funded
Debt solely by virtue of being unsecured or by virtue of being secured on a
first or junior Lien basis.

                     (c)     For purposes of determining compliance with this
Section 4.9, in the event that an item of proposed Funded Debt meets the
criteria of more than one of the categories of Permitted Debt described in
clauses (1) through (10) above or is entitled to be incurred pursuant to Section
4.9(a) hereof, the Company will be permitted to classify such item of Funded
Debt on the date of its incurrence, or later reclassify all or a portion of such
item of Funded Debt, in any manner that complies with this Section 4.9.
Notwithstanding any other provision of this Section 4.9, the maximum amount of
Funded Debt that the Company or any Restricted Subsidiary may incur pursuant to
this Section 4.9 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

                     (d)     The amount of any Funded Debt outstanding as of any
date will be:

             (1)     the accreted value of the Funded Debt, in the case of any
Funded Debt issued with original issue discount;


             (2)     the principal amount of the Funded Debt, in the case of any
other Funded Debt; and


             (3)     in respect of Funded Debt of another Person secured by a
Lien on the assets of the specified Person, the lesser of:


             (A)     the Fair Market Value of such assets at the date of
determination; and


             (B)     the amount of the Funded Debt of the other Person so
secured.


                     (e)     Funded Debt permitted by this Section 4.9 need not
be permitted solely by reference to one provision permitting such Funded Debt
but may be permitted in part by one such provision and in part by one or more
other provisions of this Section 4.9 permitting such Funded Debt.

                     (f)     Accrual of interest, accretion or amortization of
original issue discount and the payment of interest on any Funded Debt in the
form of additional Funded Debt with the same terms, and the accretion or payment
of dividends on any Capital Stock in the form of additional shares of the same
class of Capital Stock will not be deemed to be an incurrence of Funded Debt for
purposes of this Section 4.9; provided, in each such case, that the amount
thereof as accrued is included in the calculation of the Company's ratio of
Funded Debt to Tangible Net Worth pursuant to paragraph (a) of this Section 4.9.

                     (g)     For purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Funded Debt denominated in a
foreign currency, the Dollar-equivalent principal amount of such Funded Debt
incurred pursuant thereto shall be calculated based on the relevant currency
exchange rate in effect on the date that such Funded Debt was incurred.

SECTION 4.10 Asset Sales.


                     The Company will not, and will not permit any of its
Restricted Subsidiaries to, consummate an Asset Sale unless:

             (1)     the Company (or one or more Restricted Subsidiaries, as the
case may be) receives consideration at the time of the Asset Sale at least equal
to the Fair Market Value of the assets or Equity Interests issued or sold or
otherwise disposed of; and


             (2)     at least 75% of the consideration received in the Asset
Sale by the Company or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following shall be
deemed to be cash or Cash Equivalents:


             (A)     any liabilities, as shown on the Company's most recent
consolidated balance sheet, of the Company or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
in right of payment to the Securities) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the Company
or such Restricted Subsidiary from further liability;


             (B)     any securities, notes or other obligations received by the
Company or any such Restricted Subsidiary from such transferee that are within
45 days after receipt thereof, subject to ordinary settlement periods, converted
by the Company or such Restricted Subsidiary into cash, to the extent of the
cash received in that conversion; and


             (C)     any Capital Stock or assets of the kind referred to in
clauses (2) or (4) of the next paragraph of this Section 4.10.


                     Within 365 days after the receipt of any Net Proceeds from
an Asset Sale, the Company (or the applicable Restricted Subsidiary, as the case
may be) may apply such Net Proceeds at its option:

             (1)     to repay secured Funded Debt and related obligations under
a Credit Facility and, if the Funded Debt repaid is revolving credit Funded
Debt, to correspondingly reduce commitments with respect thereto;


             (2)     to acquire all or substantially all of the assets of, or
any Capital Stock of, another Permitted Business, if, after giving effect to any
such acquisition of Capital Stock, the Permitted Business is or becomes a
Restricted Subsidiary of the Company;


             (3)     to make a capital expenditure; or


             (4)     to acquire other assets that are not classified as current
assets under GAAP and that are used or useful in a Permitted Business.


             Any receipt of proceeds pursuant to clause (2)(C) of the second
preceding paragraph shall be deemed to be an application of proceeds pursuant to
clause (2) or (4) above, as applicable.


Pending the final application of any Net Proceeds, the Company may temporarily
reduce revolving credit borrowings or otherwise invest the Net Proceeds in any
manner that is not prohibited by this Indenture.

                     Any Net Proceeds from Asset Sales that are not applied or
invested as provided in the second paragraph of this Section 4.10 will
constitute "Excess Proceeds." When the aggregate amount of Excess Proceeds
exceeds $10.0 million, within five Business Days thereafter, the Company will
make an Asset Sale Offer to all Holders of Securities and all holders of other
Funded Debt that is pari passu with the Securities containing provisions similar
to those set forth in this Indenture with respect to offers to purchase or
redeem with the proceeds of sales of assets in accordance with Section 3.9
hereof to purchase the maximum principal amount of Securities and such other
pari passu Funded Debt that may be purchased out of the Excess Proceeds. The
offer price in any Asset Sale Offer will be equal to 100% of the principal
amount plus accrued and unpaid interest and Liquidated Damages, if any, to the
date of purchase, and will be payable in cash. If any Excess Proceeds remain
after consummation of an Asset Sale Offer, the Company may use those Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. If the
aggregate principal amount of Securities and other pari passu Funded Debt
tendered into such Asset Sale Offer exceeds the amount of Excess Proceeds, the
Trustee shall select the Securities and such other pari passu Funded Debt to be
purchased on a pro rata basis. Upon completion of each Asset Sale Offer, the
amount of Excess Proceeds will be reset at zero.

                     The Company will comply with the requirements of Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent such laws and regulations are applicable in connection with each
repurchase of Securities pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
Section 3.9 hereof or this Section 4.10, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under Section 3.9 hereof or this Section 4.10 by virtue
of such compliance.

SECTION 4.11 Transactions with Affiliates.


                     (a)     The Company will not, and will not permit any of
its Restricted Subsidiaries to, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Company (each an "Affiliate Transaction"),
unless:

            


             (1)     the Affiliate Transaction is on terms that are no less
favorable to the Company or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with an unrelated Person; and


             (2)     the Company delivers to the Trustee:


             (A)     with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$1.0 million, a resolution of the Board of Directors of the Company set forth in
an Officers' Certificate certifying that such Affiliate Transaction complies
with clause (1) of this Section 4.11(a) and that such Affiliate Transaction has
been approved by a majority of the disinterested members of the Board of
Directors of the Company; and


             (B)     with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$5.0 million, an opinion as to the fairness to the Company or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an accounting, appraisal or investment banking firm of national standing.


                     (b)     The following items will not be deemed to be
Affiliate Transactions and, therefore, will not be subject to the provisions of
Section 4.11(a) hereof:

             (1)     any employment or compensation agreement, employee benefit
plan, officer or director indemnification agreement or any similar arrangement
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business;


             (2)     transactions between or among the Company and/or its
Restricted Subsidiaries;


             (3)     transactions with a Person (other than an Unrestricted
Subsidiary) that is an Affiliate of the Company solely because the Company owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;


             (4)     payment of reasonable directors' fees to Persons who are
not otherwise Affiliates of the Company;


             (5)     any issuance of Equity Interests (other than Disqualified
Stock) of the Company to Affiliates of the Company;


             (6)     any transactions undertaken pursuant to any contracts in
existence on the Issue Date (as in effect on the Issue Date) and described in
the Company's filings with the Commission and any renewals, replacements or
modifications of such contracts (pursuant to new transactions or otherwise) on
terms no less favorable to the Holders of the Notes than those in effect on the
Issue Date;


             (7)     any merger, consolidation or reorganization of the Company
with an Affiliate of the Company solely for the purposes of (a) reorganizing to
facilitate an initial public offering of securities of the Company or any direct
or indirect parent of the Company, (b) forming a holding company or (c)
reincorporating the Company in a new jurisdiction;


             (8)     Restricted Payments that do not violate Section 4.7 hereof;
and


             (9)     loans or advances to employees in the ordinary course of
business not to exceed $1.0 million in the aggregate at any one time
outstanding.


SECTION 4.12 Limitation on Liens.


                     The Company will not, directly or indirectly, create, incur
or assume any mortgage, pledge, deed of trust, financing lease or security
interest ("Liens") on any of its properties whether now or hereafter acquired,
or any income or profits therefrom, or assign or convey any right to receive
income therefrom (any such Lien, an "Initial Lien"), unless prior to or
simultaneously with the inception of such Initial Lien, the Company shall have
delivered to the Trustee a security agreement or security agreements and such
other documents as the Trustee may reasonably request, each in form and
substance satisfactory to the Trustee, granting to the Trustee an equal and
ratable security interest in such property subject to such Initial Lien, such
security interest to be for the equal and ratable benefit of the Holders. Any
such security interest created in favor of the Securities will be automatically
and unconditionally released and discharged upon the release and discharge of
the Initial Lien to which it relates. Notwithstanding the foregoing, the
restrictions set forth in this paragraph shall not apply if at the time of, and
immediately after giving pro forma effect to, the transaction giving rise to
such Initial Lien, the Funded Debt to Tangible Net Worth Ratio does not exceed
4.0 to 1.0.

                     The foregoing restrictions shall not apply to:

             (i) Liens securing obligations outstanding from time to time under
any revolving credit agreement to which the Company is a party;


             (ii) Liens on assets existing at the time of acquisition thereof by
the Company, provided that such Liens were in existence prior to such
acquisition and were not created in contemplation of such acquisition;


             (iii) Liens on assets of another Person existing at the time such
Person is merged into or consolidated with the Company, provided that such Liens
were in existence prior to such merger or consolidation and were not created in
contemplation of such merger or consolidation and do not extend to any assets of
the Company other than those previously owned by the Person merged into or
consolidated with the Company;


             (iv) Liens securing Purchase Money Debt, but only on assets in
respect to the purchase of which such Purchase Money Debt shall have been
incurred;


             (v) Liens on real property;


             (vi) Liens in favor of any Restricted Subsidiary of the Company;


             (vii) Liens incurred or deposits made in the ordinary course of
business (w) in connection with workers' compensation, unemployment insurance,
social security or other like laws, (x) to secure the performance of letters of
credit, bids, tenders, trade contracts (other than for borrowed money), sales
contracts, leases, statutory obligations, surety, appeal and performance bonds
and other similar obligations, (y) in connection with the opening of commercial
letters of credit naming the Company or any of its Restricted Subsidiaries as an
account party, or (z) for the benefit of any governmental agency or body created
or approved by law or governmental regulation as a condition to the transaction
of business or the exercise of any privilege, franchise or license;


             (viii) Liens securing Lease Obligations; provided, however, that no
such Lease Obligations shall arise out of the Sale and Leaseback of
Transportation Equipment unless the Sale and Leaseback in question is entered
into prior to, at the time of or within 180 days of the acquisition of the
Transportation Equipment being sold and leased back; and provided, further, that
the leasing of Transportation Equipment which has been remanufactured so that it
is the substantial equivalent of new equipment shall be considered the leasing
of new equipment and not of the used equipment which was remanufactured and
subsequently sold and leased back;


             (ix) Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings, provided that any reserve or other appropriate
provision as shall be required in conformity with GAAP shall have been made
therefor;


             (x) Liens imposed by law, including but not limited to carriers',
seamen's, stevedores', wharfinger's, warehousemen's, mechanics', suppliers',
materialmen's, repairman's or other like Liens, in each case for sums not yet
due or being contested in good faith by appropriate proceedings, or other Liens
arising out of judgments or awards against the Company or any of its Restricted
Subsidiaries with respect to which the Company or such Restricted Subsidiary
shall then be proceeding with an appeal or other proceeding for review;


             (xi) Leases, lease agreements and other contracts entered into in
the ordinary course of business providing for the leasing, sale or exchange of
Transportation Equipment owned by the Company;


             (xii) Liens securing Hedging Obligations;


             (xiii) Liens (x) existing on the date of this Indenture and (y) to
secure any renewal, extension, substitution, refunding, defeasance, refinancing,
repayment or replacement (a "Refinancing") (or successive Refinancings), in
whole or in part, of any Funded Debt (or commitment for Funded Debt) existing on
the date of this Indenture, provided, however, that the Funded Debt secured by
such Lien is not, solely by virtue of such Refinancing, increased to an amount
greater than the greater of (A) the outstanding principal amount of such Funded
Debt existing on the date of this Indenture that is secured by such Lien plus
all accrued interest thereon and the amount of all expenses or premiums incurred
in connection therewith or (B) if such Lien secures Funded Debt under a line of
credit, the commitment amount of such line of credit existing on the date of
this Indenture plus all accrued interest thereon and the amount of all expenses
or premiums incurred in connection therewith; and


             (xiv) Liens incurred in the ordinary course of business of the
Company with respect to obligations that do not exceed $1.0 million at any one
time outstanding and that (x) are not incurred in connection with the borrowing
of money or the obtaining of advances or credit (other than trade credit in the
ordinary course of business) and (y) do not in the aggregate materially detract
from the value of the assets subject to such Lien or materially impair the use
thereof in the operation of business by the Company.


                     Notwithstanding the foregoing, the Company shall not incur
any Liens in respect of Subordinated Debt.

SECTION 4.13 Existence.


                     Subject to Article Five, the Company will do or cause to be
done all things necessary to, and will cause each of its Significant
Subsidiaries to, preserve and keep in full force and effect its corporate
existence and the corporate existence of each of the Significant Subsidiaries,
and the rights (charter and statutory), licenses and franchises of the Company
and each of the Significant Subsidiaries, as applicable, provided, however, that
the Company shall not be required to, or cause any such Significant Subsidiary
to, preserve or keep in force or effect any such right, license or franchise, or
any such Significant Subsidiary's corporate existence, if its Board of Directors
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and its Subsidiaries as a whole and that
the loss thereof would not reasonably be expected to have a material adverse
effect on the Company and its Restricted Subsidiaries, taken as a whole.

SECTION 4.14 Payment of Taxes and Other Claims.


                     The Company shall pay or discharge or cause to be paid or
discharged, before the same shall become delinquent and a penalty accrues from
such delinquency, (a) all material taxes, assessments and governmental charges
levied or imposed (i) upon the Company or any of its Subsidiaries or (ii) upon
the income, profits or property of the Company or any of its Subsidiaries and
(b) all material lawful claims for labor, materials and supplies, which, if
unpaid, would by law become a Lien (as defined herein) upon the property of the
Company or any of its Subsidiaries (other than any Lien permitted by this
Indenture); provided, however, that the Company shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment, charge or
claim whose amount, applicability or validity is being contested in good faith
by appropriate proceedings properly instituted and diligently conducted, or
where the failure to effect such payment or discharge would not reasonably be
expected to have a material adverse effect on the Company and its Restricted
Subsidiaries, taken as a whole.

SECTION 4.15 Maintenance of Properties.


                     The Company shall, and shall cause each of its Significant
Subsidiaries to, cause all material properties owned by the Company or the
Significant Subsidiaries or used in the conduct of its business or the
businesses of the Significant Subsidiaries to be maintained and kept in good
condition, repair and working order (reasonable wear and tear excepted) and
supplied with all necessary equipment, and cause to be made all repairs,
renewals, replacements, betterments and improvements thereof, all as shall be
reasonably necessary so that the business carried on in connection therewith may
be conducted at all times in the ordinary course; provided, however, that
nothing in this Section 4.15 shall prevent the Company or any of its
Subsidiaries from discontinuing the operation and maintenance of any of such
properties if (x) such discontinuance is, in the judgment of the Company or the
Subsidiary, desirable in the conduct of its businesses or (y) if such
discontinuance or disposal would not reasonably be expected to have a material
adverse effect on the Company and its Restricted Subsidiaries, taken as a whole.

SECTION 4.16 Insurance.


                     The Company will at all times keep all of its and its
Restricted Subsidiaries' properties which are of an insurable nature insured
with insurers, believed by the Company in good faith to be financially sound and
responsible, against loss or damage to the extent that property of similar
character is usually so insured by corporations similarly situated and owning
like properties (which may include self-insurance, if reasonable and in
comparable form to that maintained by companies similarly situated), except
where the failure to do so would not reasonably be expected to have a material
adverse effect on the Company and its Restricted Subsidiaries, taken as a whole.

SECTION 4.17 Offer to Repurchase Upon Change of Control.


                     (a)     If there is a Change of Control, the Company will
make an offer (a "Change of Control Offer") to each Holder to repurchase all or
any part (equal to $1,000 or an integral multiple of $1,000) of that Holder's
Securities at a purchase price in cash equal to 101% of the aggregate principal
amount of Securities repurchased plus accrued and unpaid interest and Liquidated
Damages, if any, on the Securities repurchased to the date of purchase, subject
to the rights of Holders on the relevant record date to receive interest due on
the relevant interest payment date (the "Change of Control Payment"). Within 30
days following any Change of Control, the Company will mail a notice to each
Holder describing the transaction or transactions that constitute the Change of
Control and stating:

             (1)     that the Change of Control Offer is being made pursuant to
this Section 4.17 and that all Securities tendered will be accepted for payment;


             (2)     the purchase price and the purchase date, which shall be no
earlier than 30 days and no later than 60 days from the date such notice is
mailed, or such later date as is necessary to comply with requirements under the
Exchange Act; provided that the purchase date may not occur prior to the Change
of Control (the "Change of Control Payment Date");


             (3)     that any Security not tendered will continue to accrue
interest;


             (4)     that, unless the Company defaults in the payment of the
Change of Control Payment, all Securities accepted for payment pursuant to the
Change of Control Offer will cease to accrue interest after the Change of
Control Payment Date;


             (5)     that Holders electing to have any Securities purchased
pursuant to a Change of Control Offer will be required to surrender the
Securities, with the form entitled "Option of Holder to Elect Purchase" attached
to the Securities completed, or transfer by book-entry transfer, to the Paying
Agent at the address specified in the notice prior to the close of business on
the third Business Day preceding the Change of Control Payment Date;


             (6)     that Holders will be entitled to withdraw their election if
the Paying Agent receives, not later than the close of business on the second
Business Day preceding the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of Securities delivered for purchase, and a statement that such
Holder is withdrawing his election to have the Securities purchased; and


             (7)     that Holders whose Securities are being purchased only in
part will be issued new Securities equal in principal amount to the unpurchased
portion of the Securities surrendered, which unpurchased portion must be equal
to $1,000 in principal amount or an integral multiple thereof.


                     The Company will comply with the requirements of Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent those laws and regulations are applicable in connection with the
repurchase of the Securities as a result of a Change in Control. To the extent
that the provisions of any securities laws or regulations conflict with the
provisions of Sections 3.9 or 4.17 hereof, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under Section 3.9 hereof or this Section 4.17 by virtue
of such compliance.

                     (b)     On the Change of Control Payment Date, the Company
will, to the extent lawful:

             (1)     accept for payment all Securities or portions of Securities
properly tendered pursuant to the Change of Control Offer;


             (2)     deposit with the Paying Agent an amount equal to the Change
of Control Payment in respect of all Securities or portions of Securities
properly tendered; and


             (3)     deliver or cause to be delivered to the Trustee the
Securities properly accepted together with an Officers' Certificate stating the
aggregate principal amount of Securities or portions of Securities being
purchased by the Company.


                     The Paying Agent will promptly mail (but in any case not
later than five Business Days after the Change of Control Payment Date) to each
Holder of Securities properly tendered the Change of Control Payment for such
Securities, and the Trustee will promptly authenticate and mail (or cause to be
transferred by book entry) to each Holder a new Security equal in principal
amount to any unpurchased portion of the Securities surrendered, if any. The
Company will publicly announce the results of the Change of Control Offer on or
as soon as reasonably practicable after the Change of Control Payment Date.

                     (c)     Notwithstanding anything to the contrary in this
Section 4.17, the Company will not be required to make a Change of Control Offer
upon a Change of Control if (1) a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 4.17 and Section 3.9 hereof and purchases all
Securities properly tendered and not withdrawn under the Change of Control
Offer, or (2) notice of redemption has been given pursuant to Section 3.7
hereof, unless and until there is a default in payment of the applicable
redemption price.

SECTION 4.18 No Amendment to Subordination Provisions.


                     Without the consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding, the Company
will not amend, modify or alter the terms of any Subordinated Debt in any way to
amend the subordination provisions of any agreement, document or instrument
governing Subordinated Debt.

SECTION 4.19 Payments for Consent.


                     The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Securities for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Securities unless such consideration is offered to be
paid and is paid to all Holders of the Securities or all Holders of the
Securities that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

SECTION 4.20 Designation of Restricted and Unrestricted Subsidiaries.


                     The Board of Directors of the Company may designate any
Restricted Subsidiary to be an Unrestricted Subsidiary if that designation would
not cause a Default. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate Fair Market Value of all outstanding Investments owned
by the Company and its Restricted Subsidiaries in the Subsidiary designated as
Unrestricted will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
Section 4.7 hereof or under one or more clauses of the definition of Permitted
Investments, as determined by the Company. That designation will only be
permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Company may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

                     Any designation of a Subsidiary of the Company as an
Unrestricted Subsidiary will be evidenced to the Trustee by filing with the
Trustee a certified copy of a resolution of the Board of Directors giving effect
to such designation and an Officers' Certificate certifying that such
designation complied with the preceding conditions and was permitted by Section
4.7 hereof. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Indenture and any Funded
Debt of such Subsidiary will be deemed to be incurred by a Restricted Subsidiary
of the Company as of such date and, if such Funded Debt is not permitted to be
incurred as of such date under Section 4.9 hereof, the Company will be in
default of such covenant. The Board of Directors of the Company may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation will be deemed to be an incurrence of Funded Debt by a
Restricted Subsidiary of the Company of any outstanding Funded Debt of such
Unrestricted Subsidiary and such designation will only be permitted if (1) such
Funded Debt is permitted under Section 4.9 hereof; and (2) no Default or Event
of Default would be in existence following such designation.

ARTICLE 5

SUCCESSOR CORPORATION

SECTION 5.1 When Company May Merge, etc.


                     The Company shall not consolidate with or merge into, or
transfer all or substantially all of its assets to, another Person in any
transaction in which the Company is not the continuing or surviving entity
unless (i) the resulting, surviving or transferee Person is a Person which
expressly assumes by supplemental indenture all the obligations of the Company
under the Securities and this Indenture; (ii) such Person is organized and
existing under the laws of the United States, a State thereof or the District of
Columbia; (iii) immediately after giving effect to such transaction no Default
or Event of Default shall have happened and be continuing, and the Officers'
Certificate referred to in the following clause reflects that such Officers are
not aware of any such Default or Event of Default that shall have happened and
be continuing, and (iv) the Company shall have delivered to the Trustee an
Officers' Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such supplemental indenture comply with
this Indenture.

                     In addition, the Company will not, directly or indirectly,
lease all or substantially all of its properties or assets, in one or more
related transactions, to any other Person. This Section 5.1 will not apply to:

             (1)     a merger of the Company with an Affiliate solely for the
purpose of reincorporating the Company in another jurisdiction; or


             (2)     any consolidation or merger, or any sale, assignment,
transfer, conveyance, lease or other disposition of assets between or among the
Company and its Restricted Subsidiaries.


SECTION 5.2 Successor Corporation Substituted.


                     Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the properties or assets of the Company in a transaction that is subject to, and
that complies with the provisions of, Section 5.01 hereof, the successor Person
formed by such consolidation or into or with which the Company is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of this Indenture referring to the "Company"
shall refer instead to the successor Person and not to the Company), and may
exercise every right and power of the Company under this Indenture with the same
effect as if such successor Person had been named as the Company herein;
provided, however, that the predecessor Company shall not be relieved from the
obligation to pay the principal of and interest on the Securities except in the
case of a sale of all of the Company's assets in a transaction that is subject
to, and that complies with the provisions of, Section 5.1 hereof.

ARTICLE 6

DEFAULTS AND REMEDIES

SECTION 6.1 Events of Default.


                     An "Event of Default" occurs if, with respect to the
Securities:

             (1)     the Company defaults in the payment of interest on the
Securities when the same becomes due and payable and the default continues for a
period of 30 days;


             (2)     the Company defaults in the payment of the principal of
(and premium, if any, on) the Securities when the same becomes due and payable
at maturity, upon redemption or otherwise;


             (3)     the Company fails to comply with the provisions of Section
4.17 hereof;


             (4)     the Company or any of its Restricted Subsidiaries fails to
comply for 30 days after written notice to the Company by the Trustee or the
Holders of at least 25% in aggregate principal amount of the Securities then
outstanding voting as a single class with the provisions of Sections 4.7, 4.9,
4.10 or 4.11 hereof;


             (5)     the Company or any of its Restricted Subsidiaries fail to
comply with any of their other agreements in the Securities or this Indenture
and the default continues for the period and after the notice specified in the
last paragraph of this Section 6.1;


             (6)          there shall be a default under any bond, debenture,
note or other evidence of debt or under any mortgage, indenture or other
instrument under which there may be issued or by which there may be secured or
evidenced any Funded Debt of the Company or any Significant Subsidiary, whether
any such Funded Debt now exists or shall hereafter be created, if either (i)
such event of default results from the failure to pay any such Funded Debt at
maturity or (ii) as a result of such event of default, the maturity of such
Funded Debt has been accelerated prior to its expressed maturity, provided that
any such failure to pay shall not be cured and any such acceleration shall not
be rescinded or annulled or the accelerated amount paid within ten days after
notice to the Company of such failure to pay or acceleration, or such Funded
Debt having been discharged and, in each case, the principal amount of such
Funded Debt, together with the principal amount of any other such Funded Debt in
default for failure to pay principal or interest thereon, or the maturity of
which has been so accelerated, aggregates $10.0 million or more;


             (7)          the Company or any of its Restricted Subsidiaries fail
to pay final judgments entered by a court or courts of competent jurisdiction
aggregating in excess of $5.0 million (net of amounts covered by insurance or
bonded), which judgments are not paid, discharged or stayed for a period of 60
days;


             (8)          the Company or any Significant Subsidiary pursuant to
or within the meaning of any Bankruptcy Law:


             (A)          commences a voluntary case or proceeding,


             (B)          consents to the entry of an order for relief against
it in an involuntary case or proceeding,


             (C)          consents to the appointment of a Custodian of it or
for all or substantially all of its property,


             (D)          makes a general assignment for the benefit of its
creditors, or


            


             (E)          generally is not paying its debts as they become due;


             (9)          a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that:


             (A)          is for relief against the Company or any Significant
Subsidiary in an involuntary case or proceeding,


             (B)          appoints a Custodian of the Company or any Significant
Subsidiary or for all or substantially all of their respective property, or


             (C)          orders the liquidation of the Company or any
Significant Subsidiary,


and the order or decree remains unstayed and in effect for 60 days.

                     A default under clause (5) is not an Event of Default with
respect to the Securities until the Trustee notifies the Company, or the Holders
of at least 25% in principal amount of the Securities then outstanding notify
the Company and the Trustee in writing, of the default and the Company does not
cure the default within 60 days after receipt of such notice. The notice must
specify the default, demand that it be remedied and state that the notice is a
"Notice of Default." Such notice by the Trustee shall not be deemed to be a
certification by the Trustee as to whether an Event of Default has occurred.
Failure of the Trustee to give such notice does not constitute a waiver of any
of its rights hereunder.

SECTION 6.2 Acceleration.


                     If an Event of Default specified in clause (8) or (9) of
Section 6.1 hereof occurs, all outstanding Securities will become due and
payable immediately without further action or notice. If any other Event of
Default occurs and is continuing with respect to the Securities, the Trustee by
notice to the Company, or the Holders of 25% in principal amount of the
Securities then outstanding by written notice to the Company and the Trustee,
may declare to be due and payable immediately the principal amount of the
Securities plus accrued interest to the date of acceleration. Upon any such
declaration, such amount shall be due and payable immediately, and upon payment
of such amount all of the Company's obligations with respect to the Securities,
other than obligations under Section 7.7, shall terminate. The Holders of a
majority in principal amount of the outstanding Securities by written notice to
the Trustee may rescind an acceleration and its consequences if (a) all existing
Events of Default with respect to the Securities, other than the non-payment of
the principal of the Securities, which have become due solely by such
declaration of acceleration, have been cured or waived, (b) to the extent that
payment of such interest is lawful, interest on overdue installments of interest
and overdue principal which has become due otherwise than by such declaration of
acceleration, has been paid, and (c) the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction. The Trustee may rely
upon such notice of rescission without any independent investigation as to the
satisfaction of conditions (a), (b) and (c).

                     If an Event of Default occurs on or after September 1, 2009
by reason of any willful action (or inaction) taken (or not taken) by or on
behalf of the Company with the intention of avoiding payment of the premium that
the Company would have had to pay if the Company then had elected to redeem the
Securities pursuant to Section 3.7 hereof, then, upon acceleration of the
Securities, an equivalent premium shall also become and be immediately due and
payable, to the extent permitted by law, anything in this Indenture or in the
Securities to the contrary notwithstanding. If an Event of Default occurs prior
to September 1, 2009 by reason of any willful action (or inaction) taken (or not
taken) by or on behalf of the Company with the intention of avoiding the
prohibition on redemption of the Securities prior to such date, then, upon
acceleration of the Securities, an additional premium shall also become and be
immediately due and payable, to the extent permitted by law, in an amount equal
to the interest rate (plus the amount of Liquidated Damages, if any) on the
Securities.

SECTION 6.3 Other Remedies.


                     If an Event of Default occurs and is continuing, the
Trustee may pursue any available remedy by proceeding at law or in equity to
collect the payment of principal (and premium, if any) or interest on the
Securities or to enforce the performance of any provision of the Securities or
this Indenture.

                     The Trustee may maintain a proceeding even if it does not
possess any of the Securities or does not produce any of them in the proceeding.
A delay or omission by the Trustee or any Securityholder in exercising any right
or remedy accruing upon an Event of Default shall not impair the right or remedy
or constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

SECTION 6.4 Waiver of Defaults and Events of Default.


                     Subject to Section 10.2, the Holders of a majority in
principal amount of the Securities then outstanding, on behalf of the Holders of
the Securities, by written notice to the Trustee may waive a Default or Event of
Default with respect to the Securities and its consequences except a continuing
Default or Event of Default in the payment of the principal of, premium and
Liquidated Damages, if any, or interest on, the Securities (including in
connection with an offer to purchase). When a Default is waived with respect to
the Securities it is cured and ceases to exist and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture.

SECTION 6.5 Control by Majority.


                     The Holders of a majority in principal amount of the
Securities then outstanding may direct in writing the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on it with respect to the Securities. The Trustee,
however, may refuse to follow any direction (i) that conflicts with law or this
Indenture, (ii) that the Trustee, in its reasonable discretion, determines may
be unduly prejudicial to the rights of other Securityholders or that may involve
the Trustee in personal liability or (iii) for which the Trustee determines, in
its reasonable discretion, that it does not have adequate indemnification
pursuant to Section 7.1(e); provided, that the Trustee may take any other action
deemed proper by the Trustee which is not inconsistent with such direction.

SECTION 6.6 Rights of Holders to Receive Payment.


                     Notwithstanding any other provisions of this Indenture, the
right of any Holder of a Security to receive payment of principal of, premium,
if any, and interest on such Security, on or after the respective due dates
expressed in such Security, or to bring suit for the enforcement of any such
payment on or after such respective dates, is absolute and unconditional and
shall not be impaired or affected without the consent of the Holder.

SECTION 6.7 Collection Suit by Trustee.


                     If an Event of Default with respect to the Securities in
payment of interest or principal (and premium, if any) specified in Section
6.1(1) or (2) occurs and is continuing, the Trustee may recover judgment in its
own name and as trustee of an express trust against the Company or any other
obligor on the Securities for the whole amount of unpaid principal (and premium,
if any) and accrued interest remaining unpaid on the Securities, together with
interest on overdue principal (and premium, if any) and to the extent that
payment of such interest is lawful, interest on overdue installments of
interest, in each case at the rate borne by the Securities and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

SECTION 6.8 Trustee May File Proofs of Claim.


                     The Trustee may file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of Securities allowed in any judicial proceedings relative to the
Company (or any other obligor upon the Securities), its creditors or its
property and shall be entitled and empowered to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same. Any Custodian in any such judicial proceeding is hereby authorized by
each Securityholder to make such payments to the Trustee, and in the event that
the Trustee shall consent to the making of such payments directly to the Holders
of Securities to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.7.

                     Nothing herein contained shall be deemed to authorize the
Trustee to authorize or consent to or accept or adopt on behalf of any
Securityholder any plan or reorganization, arrangement, adjustment or
composition affecting the Securities or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Securityholder in
any such proceeding.

SECTION 6.9 Priorities.


                     If the Trustee collects any money pursuant to this Article
6 with respect to the Securities, it shall pay out the money in the following
order:

  FIRST: to the Trustee for amounts due under Section 7.7, including payment of
all compensation, expenses and liabilities incurred, and all advances made by
the Trustee and the costs and expenses of collection;  


  SECOND: to Holders of Securities for amounts due and unpaid on the Securities
for principal of (and premium, if any) and interest, ratably, without preference
or priority of any kind, according to the amounts due and payable on the
Securities for principal (and premium, if any) and interest, respectively;  


  THIRD: to the Company or to such party as a court of competent jurisdiction
shall direct.  


                     The Trustee may fix a record date and payment date for any
payment to Holders of Securities pursuant to this Section 6.9.

SECTION 6.10 Undertaking for Costs.


                     In any suit for the enforcement of any right or remedy
under this Indenture or in any suit against the Trustee for any action taken or
omitted by it as Trustee, a court in its discretion may require the filing by
any party litigant in the suit of an undertaking to pay the costs of the suit,
and the court in its discretion may assess reasonable costs, including
reasonable attorney's fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.10 does not apply to a suit by the Trustee, a suit by a
Holder pursuant to section 6.6 or a suit by Holders of more than 10% in
principal amount of the Securities then outstanding.

SECTION 6.11 Limitations on Suits.


                     Subject to Section 6.6, a Holder of Securities may not
pursue any remedy with respect to this Indenture or the Securities unless:

             (1)     the Holder has given the Trustee written notice of a
continuing Event of Default;


             (2)     the Holders of at least 25% in principal amount of
Securities make a written request to the Trustee to pursue the remedy;


             (3)     such Holder or Holders offer to the Trustee indemnity
satisfactory to the Trustee against any loss, liability or expenses;


             (4)     the Trustee does not comply with the request within 60 days
after receipt of the notice, request and offer of indemnity; and


             (5)     no direction inconsistent with such written request has
been given to the Trustee during such 60 day period by the Holders of a majority
in principal amount then outstanding.


                     A Holder of any Security may not use this Indenture to
prejudice the rights of another Securityholder or to obtain a preference or
priority over another Securityholder.

SECTION 6.12 Restoration of Rights and Remedies.


                     If the Trustee or any Holder has instituted any proceeding
to enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders shall
be restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Trustee and the Holders shall continue
as though no such proceeding had been instituted.

ARTICLE 7

TRUSTEE

SECTION 7.1 Duties of Trustee.


                     (a)     If an Event of Default has occurred and is
continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in their exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
his own affairs.

                     (b)     Except during the continuance of an Event of
Default:

             (1)     The Trustee need perform only those duties that are
specifically set forth in this Indenture and no others, and no implied covenants
or obligation shall be read into this Indenture against the Trustee.


             (2)     In the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. The Trustee,
however, shall examine the certificates and opinions to determinate whether or
not they conform to the requirements of this Indenture.


                     (c)     The Trustee may not be relieved from liability for
its own negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

             (1)     This paragraph does not limit the effect of paragraph (b)
of this Section 7.1.


             (2)     The Trustee shall not be liable for any error in judgment
made in good faith by a Trust Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.


             (3)     The Trustee shall not be liable with respect to any action
it takes or omits to take in good faith in accordance with a direction received
by it pursuant to Section 6.5.


             (4)     No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.


                     (d)     Every provision of this Indenture that in any way
relates to the Trustee is subject to paragraphs (a), (b) and (c) of this Section
7.1.

                     (e)     Subject to subsection (c), the Trustee may refuse
to perform any duty or exercise any right or power unless, subject to the
provisions of the TIA, it receives indemnity satisfactory to it against any
loss, liability, expense or fee.

                     (f)     The Trustee shall not be liable for interest on any
money received by it except as the Trustee may agree in writing with the
Company. Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.

SECTION 7.2 Rights of Trustee.


                     (a)     The Trustee may conclusively rely on and shall be
protected in acting or refraining from acting upon any document believed by it
to be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document.

                     (b)     Before the Trustee acts or refrains from acting, it
may require an Officers' Certificate or an Opinion of Counsel, or both, which
shall conform to Section 11.5 hereof. The Trustee shall not be liable for any
action it takes or omits to take in good faith in reliance on such Officers'
Certificate or Opinion of Counsel.

                     (c)     The Trustee may act through agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

                     (d)     The Trustee shall not be liable for any action it
takes or omits to take in good faith which it believes to be authorized or
within its rights or powers.

                     (e)     The Trustee may consult with counsel, and the
written advice of such counsel or any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by the Trustee hereunder in good faith and reliance thereon.

                     (f)     The Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders of the Securities or the Company
unless such Holders or the Company shall have offered to the Trustee reasonable
security or indemnify against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction.

                     (g)     Except with respect to Section 4.1, the Trustee
shall have no duty to inquire as to the performance of the Company with respect
to the covenants contained in Article 4. In addition, the Trustee shall not be
deemed to have knowledge of an Event of Default except (i) any Default or Event
of Default occurring pursuant to Sections 4.1, 6.1(1) or 6.1(2) or (ii) any
Default or Event of Default of which the Trustee shall have received written
notification or obtained actual knowledge.

                     (h)     Delivery of reports, information and documents to
the Trustee under Section 4.2 is for informational purposes only and the
Trustee's receipt of the foregoing shall not constitute constructive notice of
any information contained therein or determinable from information contained
therein, including the Company's compliance with ay of their covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officers'
Certificates).

SECTION 7.3 Individual Rights of Trustee.


                     The Trustee in its individual or any other capacity may
become the owner or pledgee of Securities and may otherwise deal with the
Company or its Affiliates with the same rights it would have if it were not
Trustee. Any Agent may do the same with like rights. The Trustee, however, is
subject to Sections 7.10 and 7.11.

SECTION 7.4 Trustee's Disclaimer.


                     The Trustee makes no representation as to the validity or
adequacy of this Indenture or the Securities, it shall not be accountable for
the Company's use of the proceeds from the Securities or any money paid to the
Company or upon the Company's direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement of the Company in this Indenture or any statement in the Securities
other than its certificate of authentication or in any document used in the sale
of the Securities other than any statement in writing provided by the Trustee
expressly for use in such document.

SECTION 7.5 Notice of Defaults.


                     If a Default or Event of Default occurs and is continuing
and if it is known to the Trustee with respect to the Securities, the Trustee
shall mail to each Holder of Securities notice of the Default or Event of
Default within 90 days after it occurs. Except in the case of a default in
payment of principal of, premium or Liquidated Damages, if any, or interest on
any Security, the Trustee may withhold the notice if and so long as a committee
of its Trust Officers in good faith determines that withholding the notice is in
the interests of Holders of Securities. Notwithstanding anything to the contrary
expressed in this Indenture, the Trustee shall not be deemed to have knowledge
of any Event of Default hereunder unless and until a Trust Officer shall have
actual knowledge thereof, or shall have received written notice thereof from the
Company at its principal corporate trust office in New York, New York. The
Trustee shall not be deemed to have actual knowledge of an Event of Default
hereunder, except in the case of an Event of Default under Sections 6.1(1) or
6.1(2) (provided that the Trustee is the Paying Agent) until a Trust Officer
receives written notice thereof from the Company or any Securityholder that such
an Event of Default has occurred.

SECTION 7.6 Reports by Trustee to Holders.


                     Within 60 days after each May 15, beginning with May 15,
2005, the Trustee, if required by the provisions of TIA 313(a), shall mail to
each Securityholder a brief report dated as of May 15 of such year that complies
with TIA 313(a). The Trustee also shall comply with TIA 313(b) and 313(c).

                     A copy of each report at the time of its mailing to
Securityholders shall be filed with the Commission and each stock exchange on
which the Securities are listed. The Company agrees to notify the Trustee in
writing whenever the Securities become listed or delisted on or from any stock
exchange.

SECTION 7.7 Compensation and Indemnity.


                     The Company shall pay to the Trustee from time to time
reasonable compensation for its services (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust). The Company shall reimburse the Trustee upon request for all
reasonable disbursements, expenses and advances incurred or made by it in
addition to the compensation for its services. Such expenses may include the
reasonable compensation, disbursements and expenses of the Trustee's agents,
accountants, experts and counsel.

                     The Company shall indemnify the Trustee for, and hold it
harmless against, any loss or liability incurred by it in connection with the
acceptance or administration of this trust or its actions taken hereunder in
whatever capacity the Trustee is so acting, including the costs and expenses of
defending itself against any claim or liability in connection with the
Securities or the exercise or performance of any of its powers or duties
hereunder, including attorneys' fees and expenses. The Trustee shall notify the
Company as soon as practicable after the Trustee becomes aware of any claim
asserted against the Trustee for which it intends to seek indemnity (though
failure by the Trustee to so notify the Company shall not relieve the Company of
its obligations hereunder unless the Company is prejudiced thereby) and the
Company may elect by written notice to the Trustee to assume the defense of any
such claim at the Company's expense with counsel reasonably satisfactory to the
Trustee, provided, however, that in the case where there is a conflict between
the Company and the Trustee, the Company shall pay the reasonable fees and
expenses of counsel retained by the Trustee.

                     The Company need not reimburse the Trustee for any expense
or indemnify it against any loss or liability incurred by it through the
Trustee's negligence, bad faith or willful misconduct. The Company shall not be
liable for any settlement of any claim or action effected without the Company's
consent, which consent shall not be unreasonably withheld.

                     The Company hereby grants the Trustee a security interest
in all of the funds and assets of the Company held by the Trustee pursuant to
this Indenture to secure the performance of the Company's obligations to the
Trustee hereunder.

                     The obligations of the Company under this Section 7.7 shall
survive the resignation or removal of the Trustee and/or the satisfaction or
discharge of this Indenture.

SECTION 7.8 Replacement of Trustee.


                     A resignation or removal of the Trustee and appointment of
a successor Trustee shall become effective only upon the successor Trustee's
acceptance of appointment as provided in this Section 7.8.

                     The Trustee may resign by so notifying the Company. The
Holders of a majority in principal amount of the Securities then outstanding may
remove the Trustee by so notifying the Trustee in writing and may appoint a
successor Trustee with the Company's written consent. The Company may remove the
Trustee if:

             (1)     the Trustee fails to comply with Section 7.10;


             (2)     the Trustee is adjudged a bankrupt or an insolvent;


             (3)     a receiver or other public officer takes charge of the
Trustee or its property; or


             (4)     the Trustee otherwise becomes incapable of acting.


                     If the Trustee resigns or is removed or if a vacancy exists
in the office of Trustee for any reason, the Company shall promptly appoint a
successor Trustee.

                     If a successor Trustee does not take office within 45 days
after the retiring Trustee resigns or is removed, the retiring Trustee, the
Company or the Holders of a majority in principal amount of the Securities then
outstanding may petition any court of competent jurisdiction for the appointment
of a successor Trustee.

                     If the Trustee fails to comply with Section 7.10, any
Securityholder may petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.

                     A successor Trustee shall deliver a written acceptance of
its appointment to the retiring Trustee and to the Company. Immediately after
that, the retiring Trustee shall, upon payment of its charges, transfer all
property held by it as Trustee to the successor Trustee, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. Notwithstanding the replacement of the Trustee pursuant to this
Section 7.8, the Company's obligations under Section 7.7 shall continue for the
benefit of the retiring Trustee with respect to expenses and liabilities
incurred by it and compensation earned by it prior to such replacement or
otherwise with respect to the Securities or this Indenture. A successor Trustee
shall mail notice of its succession to each Holder of Securities.

SECTION 7.9 Successor Trustee by Merger, etc.


                     If the Trustee consolidates with, merges or converts into,
or transfers all or substantially all of its corporate trust assets to, another
corporation, the successor corporation without any further act shall be the
successor Trustee.

SECTION 7.10 Eligibility; Disqualification.


                     This Indenture shall always have a Trustee who satisfies
the requirements of TIA 310(a)(1). The Trustee shall have a combined capital and
surplus of at least $50,000,000 as set forth in its most recent published annual
report of condition. The Trustee shall comply with TIA 310(b), including the
optional provision permitted by the second sentence of TIA 310(b)(9).

SECTION 7.11 Preferential Collection of Claims Against Company.


                     The Trustee is subject to TIA 311(a), excluding any
creditor relationship listed in TIA 311(b). A Trustee who has resigned or been
removed shall be subject to TIA 311(a) to the extent indicated therein.

ARTICLE 8

DEFEASANCE AND COVENANT DEFEASANCE

SECTION 8.1 Option to Effect Defeasance or Covenant Defeasance.


                     The Company may, at its option and at any time, elect to
have Section 8.2 or Section 8.3 be applied to all outstanding Securities upon
compliance with the conditions set forth below in this Article 8.

SECTION 8.2 Defeasance and Discharge.


                     Upon the Company's exercise of the above option applicable
to this Section the Company shall be deemed to have been discharged from its
obligations with respect to the outstanding Securities on the date the
conditions set forth in Section 8.4 are satisfied ("Defeasance"). For this
purpose, such Defeasance means that the Company shall be deemed to have paid and
discharged the entire indebtedness represented by the outstanding Securities,
which shall thereafter be deemed to be "outstanding" only for the purposes of
Section 8.5 and the other Sections of this Indenture referred to in Paragraphs
(a) and (b) below, and to have satisfied all of its other obligations under such
Securities and this Indenture insofar as such Securities are concerned (and the
Trustee, at the expense of the Company, shall execute proper instruments
acknowledging the same following delivery by the Company to the Trustee of an
Officer's Certificate and Opinion of Counsel stating that all such conditions
have been satisfied), except for the following which shall survive until
otherwise terminated or discharged hereunder:

             (a)     the rights of Holders to receive, solely from the trust
fund described in Section 8.4 and as more fully set forth in such Section,
payments in respect of the principal of (and premium, if any) and interest on
such Securities when such payments are due,


             (b)     the Company's obligations with respect to such Securities
under Sections 2.4, 2.5, 2.9, 2.10, 2.12 and 4.6.


             (c)     the rights, powers, trusts, duties and immunities of the
Trustee hereunder, and


             (d)     this Article 8.


Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.2 notwithstanding the prior exercise of its option under
Section 8.3 with respect to such Securities.

SECTION 8.3 Covenant Defeasance.


                     Upon the Company's exercise of the above option applicable
to this Section 8.3, the Company shall be released from its obligations under
Sections 4.2, 4.5, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12, 4.14, 4.15, 4.16, 4.17,
4.18, 4.19 and 4.20 with respect to the outstanding Securities on and after the
date the conditions set forth in Section 8.4 are satisfied ("Covenant
Defeasance"), and the Securities shall thereafter be deemed to be not
"outstanding" for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with
Sections 4.2, 4.5, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12, 4.14, 4.15, 4.16, 4.17,
4.18, 4.19 and 4.20, but shall continue to be deemed "outstanding" for all other
purposes hereunder. For this purpose, such Covenant Defeasance means that, with
respect to the outstanding Securities, the Company may omit to comply with and
shall have no liability in respect of any term, condition or limitation set
forth in any such Section or such other covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such Section or
such other covenant or by reason of reference in any such Section or such other
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a default or an Event of Default under
Section 6.1(3), 6.1(4) or 6.1(5) or otherwise, as the case may be, but, except
as specified above, the remainder of this Indenture and the Securities shall be
unaffected thereby.

SECTION 8.4 Conditions to Defeasance or Covenant Defeasance.


                     The following shall be the conditions to application of
Section 8.2 or Section 8.3 to the outstanding Securities:

             (a)     The Company shall irrevocably have deposited or caused to
be deposited with the Trustee (or another trustee satisfying the requirements of
Section 7.10 who shall agree to comply with the provisions of this Article 8
applicable to it) as trust funds in trust for the purpose of making the
following payments, specifically pledged as security for, and dedicated solely
to, the benefit of the Holders of such Securities, (i) cash in an amount in
which such Securities are then specified as payable at stated maturity, (ii)
U.S. Government Obligations applicable to such Securities which through the
scheduled payment of principal and interest in respect thereof in accordance
with their terms will provide, not later than one day before the due date of any
payment of principal of (and premium, if any) and interest, if any, on such
Securities, money in an amount, or (iii) a combination thereof, in each case, in
an amount, sufficient, without consideration of any reinvestment of such
principal and interest, in the opinion of a nationally recognized firm of
independent public accountants or a nationally recognized investment banking
firm expressed in a written certification thereof delivered to the Trustee, to
pay and discharge, and which shall be applied by the Trustee (or other
qualifying trustee) to pay and discharge the principal of (and premium, if any)
and interest on the outstanding Securities on the stated maturity of such
principal (and premium, if any) or installment of principal or interest;
provided that the Trustee shall have been irrevocably instructed in writing to
apply such money or the proceeds of such U.S. Government Obligations to said
payments with respect to the Securities. Before such a deposit, the Company may
give to the Trustee, in accordance with Section 3.1(b) hereof, a notice of its
election to redeem all or any portion of the outstanding Securities at a future
date in accordance with the terms of the Securities and Article 3 hereof, which
notice shall be irrevocable. Such irrevocable redemption notice, if given, shall
be given effect in applying the foregoing.


             (b)     Such Defeasance or Covenant Defeasance shall not result in
a breach or violation of or constitute a default under, this Indenture or any
other material agreement or instrument to which the Company is a party or by
which it is bound.


             (c)     No Default or Event of Default with respect to the
Securities shall have occurred and be continuing on the date of such deposit.


             (d)     In the case of an election under Section 8.2, the Company
shall have delivered to the Trustee an Opinion of Counsel stating that (i) the
Company has received from, or there has been published by, the Internal Revenue
Service a ruling, or (ii) since the date of execution of this Indenture, there
has been a change in the applicable Federal income tax law, in either case to
the effect that, and based thereon such opinion shall confirm that, the Holders
of the outstanding Securities will not recognize income, gain or loss for
Federal income tax purposes as a result of such Defeasance and will be subject
to Federal income tax on the same amounts, in the same manner and at the same
times as would have been the case if such Defeasance had not occurred.


             (e)     In the case of an election under Section 8.3, the Company
shall have delivered to the Trustee an Opinion of Counsel to the effect that the
Holders of the outstanding Securities will not recognize income, gain or loss
for Federal income tax purposes as a result of such Covenant Defeasance and will
be subject to Federal income tax on the same amounts, in the same manner and at
the same times as would have been the case if such Covenant Defeasance had not
occurred.


             (f)     The Company shall have delivered to the Trustee an
Officer's Certificate and an Opinion of Counsel, each stating that all
conditions precedent to Defeasance under Section 8.2 or Covenant Defeasance
under Section 8.3 (as the case may be) have been complied with and an Opinion of
Counsel to the effect that either (i) as a result of a deposit pursuant to
Paragraph (a) above and the related exercise of the Company option under Section
8.2 or Section 8.3 (as the case may be), registration is not required under the
Investment Company Act of 1940, as amended, by the Company, with respect to the
trust funds representing such deposit or by the Trustee for such trust funds, or
(ii) all necessary registrations under said Act have been effected.


SECTION 8.5 Deposited Money and U.S. Government Obligations to Be Held in Trust;
Other Miscellaneous Provisions.


                     All money and U.S. Government Obligations (including the
proceeds thereof) deposited with the Trustee pursuant to Section 8.4 in respect
of the outstanding Securities shall be held in trust and applied by the Trustee,
in accordance with the provisions of such Securities and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Holders of
such Securities of all sums due and to become due thereon in respect of
principal (and premium, if any), interest, if any, but such money need not be
segregated from other funds except to the extent required by law.

                     The Company shall pay and indemnify the Trustee against any
tax, fee or other charge imposed on or assessed against the U.S. Government
Obligations deposited pursuant to Section 8.4 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Securities.

                     Anything in this Article 8 to the contrary notwithstanding,
subject to Section 7.7, the Trustee shall deliver or pay to the Company from
time to time upon Company Order any money or U.S. Government Obligations (or
other property and any proceeds therefrom) held by it as provided in Section 8.4
which, in the opinion of a nationally recognized firm of independent public
accountants or a nationally recognized investment banking firm expressed in a
written certification thereof delivered to the Trustee, are in excess of the
amount thereof which would then be required to be deposited to effect Defeasance
or Covenant Defeasance, as applicable, in accordance with this Article 8.

ARTICLE 9

SATISFACTION AND DISCHARGE

SECTION 9.1 Satisfaction and Discharge of Indenture.


                     This Indenture shall upon Company Order cease to be of
further effect with respect to the Securities (except as to any surviving rights
of registration of transfer or exchange of Securities expressly provided for
herein or pursuant hereto, the rights of Holders of outstanding Securities to
receive, solely from the trust fund described in subclause (ii) of clause (a) of
this Section, payments in respect of the principal of (and premium, if any) and
interest on such Securities when such payments are due, and the Trustee, upon
receipt of a Company Order, and at the expense of the Company, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture
when

             (a)     either


             (1)     all the Securities theretofore authenticated and delivered
(other than (A) Securities which have been destroyed, lost or stolen and which
have been replaced or paid as provided in Section 2.10 and (B) Securities for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Company and thereafter repaid to the Company or discharged
from such trust, as provided in Section 2.5) have been delivered to the Trustee
for cancellation; or


             (2)     all the Securities not theretofore delivered to the Trustee
for cancellation


             (A)     have become due and payable,


             (B)     will become due and payable at their stated maturity within
one year or


             (C)     will be called for redemption within one year under
arrangements reasonably satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company,


  and the Company, in the case of (A), (B) or (C) above, has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust an
amount sufficient to pay and discharge the entire Funded Debt on the Securities,
for principal (and premium, if any) and interest, to the date of such deposit
(in the case of Securities which have become due and payable) or to the stated
maturity or redemption date, as the case may be;


                     (b)     The Company has paid or caused to be paid all other
sums payable hereunder by the Company; and

                     (c)     The Company has delivered to the Trustee an
Officer's Certificate and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee and any predecessor Trustee under
Section 7.7 and, if money shall have been deposited with and held by the Trustee
pursuant to subclause (ii) of clause (a) of this Section 9.1, the obligations of
the Trustee under Section 9.2 shall be unaffected hereby.

SECTION 9.2 Application of Trust Funds.


                     All money deposited with the Trustee pursuant to Section
9.1 shall be held in trust and applied by it, in accordance with the provisions
of the Securities and this Indenture, to the payment either directly or through
any Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Persons entitled thereto, of the principal (and
premium, if any) and any interest for whose payment such money has been
deposited or received by the Trustee, but such money need not be segregated from
other funds except to the extent required by law.

ARTICLE 10

SUPPLEMENTAL INDENTURES

SECTION 10.1 Supplemental Indentures Without Consent of Holders.


                     The Company, when authorized by Board Resolution, and the
Trustee at any time and from time to time, may amend this Indenture or enter
into one or more indentures supplemental hereto, to be in a form satisfactory to
the Trustee without notice to or consent of any Securityholder for any of the
following purposes:

             (1)     to comply with Section 5.1;


             (2)     to provide for uncertificated Securities in addition to or
in place of certificated Securities;


             (3)     to provide for the issuance of Additional Securities in
accordance with the limitations set forth in this Indenture as of the date
hereof;


             (4)     to add to the covenants of the Company, for the benefit of
the Holders of all of the Securities, or to surrender any right or power herein
conferred upon the Company;


             (5)     to add any Events of Default;


             (6)     to comply with the requirements of the Commission in order
to effect or maintain the qualification of this Indenture under the TIA;


             (7)     to add a guarantor or additional obligor under this
Indenture or permit any Person to guarantee the Securities and/or obligations
under this Indenture;


             (8)     to comply with the rules of any applicable securities
depositary;


             (9)     to evidence and provide the acceptance of the appointment
of a successor Trustee under this Indenture;


             (10)   to mortgage, pledge, hypothecate or grant a security
interest in favor of the Trustee for the benefit of the Holders of the
Securities as additional security for the payment and performance of the
Company's obligations under this Indenture, in any property, or assets,
including any of which are required to be mortgaged, pledged or hypothecated, or
in which a security interest is required to be granted to the Trustee pursuant
to this Indenture or otherwise; or


             (11)   to cure any ambiguity, to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or to make any other provisions with respect to matters or questions
arising under this Indenture which shall not be inconsistent with any provision
of this Indenture, provided such other provisions shall not adversely affect the
interests of the Holders of Securities in any material respect.


SECTION 10.2 Supplemental Indentures with Consent of Holders.


                     With the written consent of the Holders of not less than a
majority in aggregate principal amount of the Securities at the time outstanding
(including, without limitation, Additional Securities, if any), the Company,
when authorized by Board Resolution, and the Trustee may amend this Indenture or
from time to time and at any time enter into an indenture or indentures
supplemental hereto (which shall conform to the provisions of the TIA as in
force at the date of the execution thereof) for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of any supplemental indenture, except as otherwise permitted
by Section 10.1, or of modifying in any manner the rights of the Holders of the
Securities. Subject to Section 10.4, without the consent of each Holder of
Securities, however, an amendment, supplement or waiver, including a waiver
pursuant to Section 6.4, may not:

             (1)     extend the fixed maturity of any Securities, or reduce the
principal amount thereof or premium, if any, or reduce the rate or extend the
time of payment of interest thereon, without the consent of the Holder of each
Security;


             (2)     reduce the aforesaid percentage of Securities, the consent
of the Holders of which is required for any such supplemental indenture, without
the consent of the Holders of all Securities then outstanding;


             (3)     waive (except, unless theretofore cured) a default in the
payment of the principal of (and premium, if any on), interest on or redemption
amounts with respect to any Security; or


             (4)     make any Security payable in money other than that stated
in the Security;


             (5)     waive a redemption payment with respect to any Security
(other than a payment required by Sections 3.9, 4.10 or 4.17 hereof); or


             (6)     make any change in Sections 6.4 or 6.6 or in this sentence
of Section 10.2.


                     Upon the written request of the Company, accompanied by a
copy of a Board Resolution certified by the Secretary or an Assistant Secretary
of the Company authorizing the execution of any such supplemental indenture, and
upon the filing with the Trustee of evidence of the consent of Securityholders
as aforesaid, the Trustee shall join with the Company in the execution of such
supplemental indenture unless the Trustee, in its reasonable discretion,
determines that such supplemental indenture affects the Trustee's own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its reasonable discretion, but shall not be obligated to, enter
into such supplemental indenture.

                     It shall not be necessary for the consent of the
Securityholders under this Section to approve the particular form of any
proposed amendment, supplement or waiver, but it shall be sufficient if such
consent shall approve the substance thereof.

                     Promptly after the execution by the Company and the Trustee
of any supplemental indenture pursuant to the provisions of this Section, the
Company shall mail a notice, setting forth in general terms the substance of
such supplemental indenture, to all Holders of Securities as the names and
addresses of such Holders shall appear on the registry books. Any failure of the
Company to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such supplemental indenture.

SECTION 10.3 Compliance with Trust Indenture Act.


                     Every amendment or supplement to this Indenture or the
Securities shall comply with the TIA as then in effect.

SECTION 10.4 Revocation and Effect of Consents.


                     Subject to this Indenture, each amendment, supplement or
waiver evidencing other action shall become effective in accordance with its
terms. Until an amendment, supplement or waiver becomes effective, a consent to
it by a Holder of a Security is a continuing consent by the Holder even if
notation of the consent is not made on any Security. Any such Holder or
subsequent Holder, however, may revoke the consent as to his Security or portion
of a Security, if the Trustee receives the written notice of revocation before
the date the amendment, waiver or other action becomes effective.

                     The Company may, but shall not be obligated to, fix a
record date for the purpose of determining the Holders entitled to consent to
any amendment, supplement or waiver. If a record date is fixed, then
notwithstanding the provisions of the immediately preceding paragraph, those
Persons who were Holders on such record date (or their duly designated proxies)
and only those Persons, shall be entitled to consent to such amendment,
supplement or waiver or to revoke any consent previously given, whether or not
such Persons continue to be Holders after such record date. No consent shall be
valid or effective for more than 90 days after such record date unless consent
from Holders of the principal amount of Securities then outstanding required
hereunder for such amendment, supplement or waiver to be effective shall have
also been given and not revoked within such 90-day period.

                     After an amendment, supplement or waiver becomes effective,
it shall bind every Securityholder.

SECTION 10.5 Notation on or Exchange of Securities.


                     If an amendment, supplement or waiver changes the terms of
a Security, the Trustee may request the Holder of the Security to deliver it to
the Trustee. The Trustee may place an appropriate notation on the Security about
the changed terms and return it to the Holder. Alternatively, if the Company or
the Trustee so determines, the Company in exchange for the Security shall issue
and the Trustee shall authenticate a new Security that reflects the changed
terms, the cost and expense of which will be borne by the Company.

SECTION 10.6 Effect of Supplemental Indentures.


                     Upon the execution of any supplemental indenture under this
Article, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form a part of this Indenture for all purposes; and
every Holder of Securities shall be bound thereby.

ARTICLE 11

MISCELLANEOUS

SECTION 11.1 Trust Indenture Act Controls.


                     If any provision of this Indenture limits, qualifies or
conflicts with another provision which is required to be included in this
Indenture by the TIA, the required provisions shall control.

SECTION 11.2 Notices.


                     Any notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficiently given if made by hand
delivery, facsimile transmission or first class mail, postage prepaid (except
that any notice by the Trustee to the Company of a default or an Event of
Default under this Indenture shall be by registered or certified mail, postage
prepaid, return receipt requested), or by a nationally-recognized overnight
express courier service (which notices or communications shall be deemed
received the Business Day after the receipt thereof by such service), addressed
as follows:

                     if to the Company:

  Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Facsimile No.: (609) 452-8211 Attention: Chief Financial Officer


                     with copies to:

  Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Facsimile No.: (212) 806-6006
Attention: Jeffrey Lowenthal


                     and:

  Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile No.: (212) 757-3990
Attention: Douglas A. Cifu


                     if to the Trustee:

  U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107
Facsimile No.: (651) 495-8097
Attention: Corporate Trust Services


                     The Company or the Trustee by notice to the other may
designate additional or different addresses as shall be furnished in writing by
either party. Any notice or communication to the Company or the Trustee shall be
deemed to have been given or made as of the date so delivered if personally
delivered, and five (5) calendar days after mailing if sent by registered or
certified mail (except that a notice of change of address shall not be deemed to
have been given until actually received by the addressee).

                     Any notice or communication mailed to a Securityholder
shall be mailed to the address of such Securityholder as it appears on the
registration books of the Registrar and shall be sufficiently given if so mailed
within the time prescribed.

                     Failure to mail a notice or communication to a
Securityholder or any defect in it shall not affect its sufficiency with respect
to other Securityholders. If a notice or communication is mailed in the manner
provided above, it is duly given, whether or not the addressee receives it.

                     In case by reason of the suspension of regular mail
service, or by reason of any other cause, it shall be impossible to mail any
notice, as required by this Indenture, then such method of notification as shall
be made with the approval of the Trustee shall constitute a sufficient mailing
of such notice.

                     If the Company mails any notice or communication to
Securityholders, it shall mail a copy to the Trustee and all Agents at the same
time.

SECTION 11.3 Communications by Holders with Other Holders.


                     Securityholders may communicate pursuant to TIA 312(b) with
other Securityholders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar and anyone else shall have
the protection of TIA 312(c).

SECTION 11.4 Certificate and Opinion as to Conditions Precedent.


                     Upon any request or application by the Company to the
Trustee to take any action under this Indenture, the Company shall furnish to
the Trustee:

             (1)     an Officers' Certificate (which shall include the
statements set forth in Section 11.5) stating that, in the opinion of the
signer, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with; and


             (2)     an Opinion of Counsel (which shall include the statements
set forth in Section 11.5) stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.


SECTION 11.5 Statements Required in Certificate and Opinion.


                     Each Certificate and Opinion with respect to compliance
with a condition or covenant provided for in this Indenture shall include:

             (1)     a statement that the Person making such certificate or
opinion has read such covenant or condition;


             (2)     a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;


             (3)     a statement that in the opinion of such Person, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and


             (4)     a statement as to whether or not, in the opinion of such
Person, such covenant or condition has been complied with.


SECTION 11.6 Rules by Trustee and Agents.


                     The Trustee may make reasonable rules for action by or at a
meeting of Securityholders. The Registrar or Paying Agent may make reasonable
rules for its functions.

SECTION 11.7 Record Date.


                     Whenever the Company or the Trustee solicits an act of
Securityholders, the Company or the Trustee may fix in advance of the
solicitation of such act a date as the record date for determining
Securityholders entitled to perform said act. The record date shall be not more
than 15 days prior to the date fixed for the solicitation of said act.

SECTION 11.8 Business Days.


                     If a payment date is not a Business Day, payment may be
made on the next succeeding day that is a Business Day, and no interest shall
accrue for the intervening period.

SECTION 11.9 Governing Law.


                     The laws of the State of New York shall govern this
Indenture and the Securities without regard to principles of conflicts of law
that would indicate the applicability of the laws of any other jurisdiction.

SECTION 11.10 No Adverse Interpretation of Other Agreements.


                     This Indenture may not be used to interpret another
indenture, loan or debt agreement of the Company or a Subsidiary thereof. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.

SECTION 11.11 No Recourse Against Others.


                     No shareholder, director or officer, as such, past, present
or future, of the Company or of any successor corporation or trust shall have
any liability for any obligation of the Company under the Securities or this
Indenture or for any claim based on, in respect of or by reason of, such
obligations or their creation. Each Holder of a Security by accepting a Security
waives and releases all such liability. The waiver and release are part of the
consideration for the issuance of the Securities.

SECTION 11.12 Successors.


                     All agreements of the Company in this Indenture and the
Securities shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

SECTION 11.13 Multiple Counterparts.


                     The parties may sign multiple counterparts of this
Indenture. Each signed counterpart shall be deemed an original, but all of them
together represent the same agreement.

SECTION 11.14 Table of Contents, Headings, etc.


                     The table of contents, cross-reference sheet and headings
of the Articles and Sections of this Indenture have been inserted for
convenience of reference only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.

SECTION 11.15 Severability.


                     In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and a Holder shall have no claim therefor against any party
hereto.

                     IN WITNESS WHEREOF, the parties hereto have caused this
Indenture to be duly executed, all as of the date first written above.

  INTERPOOL, INC.



By:                                                                  
       Name:
       Title:



U.S. BANK NATIONAL ASSOCIATION
as Trustee



By:                                                                  
       Authorized Officer


EXHIBIT A

(FORM OF FACE OF ORIGINAL SECURITY)

[Insert the Global Security Legend, if applicable pursuant to the provisions of
the Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert Original Issue Discount Legend here, if applicable pursuant to the
provisions of the Indenture]

INTERPOOL, INC.
6.00% Senior Notes due 2014

CUSIP No. _________
No. __ $__________


                     Interpool, Inc., a Delaware corporation (the "Company",
which term includes any successor Person under the Indenture hereinafter
referred to), for value received, hereby promises to pay to _____________ or
registered assigns, the principal sum of $___________ on September 1, 2014 (the
"Maturity Date"), and to pay interest on the outstanding principal amount hereof
from September 14, 2004, or from the most recent interest payment date (each
such date, an "Interest Payment Date") to which interest has been paid or duly
provided for, semi-annually (subject to deferral as set forth herein) in arrears
on March 1 and September 1 of each year, commencing March 1, 2005 at the rate of
6.00% per annum until the principal hereof shall have become due and payable,
and at the same rate per annum on any overdue principal and (without duplication
and to the extent that payment of such interest is enforceable under applicable
law) on any overdue installment of interest at the same rate per annum
compounded semi-annually. The amount of interest payable on any Interest Payment
Date shall be computed on the basis of a 360 day year of twelve 30 day months
and, for any period less than a full calendar month, the number of days elapsed
in such month. In the event that any date on which the principal of or interest
on this Security is payable is not a Business Day, then the payment payable on
such date will be made on the next succeeding day that is a Business Day (and
without any interest or other payment in respect of any such delay), with the
same force and effect as if made on such date. Pursuant to the Registration
Rights Agreement, in certain limited circumstances the Company will be required
to pay Liquidated Damages (as defined in the Registration Rights Agreement) with
respect to this Security.

                     The interest installment so payable, and punctually paid or
duly provided for, on any Interest Payment Date will, as provided in the
Indenture, be paid to the person in whose name this Security (or one or more
Predecessor Securities, as defined in said Indenture) is registered at the close
of business on the regular record date for such interest installment, which
shall be the February 15 or August 15 immediately preceding the relevant
interest payment date. Any such interest installment not punctually paid or duly
provided for shall forthwith cease to be payable to the holders on such regular
record date and may be paid to the Person in whose name this Security (or one or
more Predecessor Securities) is registered at the close of business on a special
record date to be fixed by the Trustee for the payment of such defaulted
interest, notice whereof shall be given to the holders of Securities not less
than 10 days prior to such special record date, or may be paid at any time in
any other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in the Indenture.

                     The principal of and interest on this Security shall be
payable at the office or agency of the Company maintained for that purpose in
any coin or currency of the United States of America that at the time of payment
is legal tender for payment of public and private debts; provided, however,
that, payment of interest may be made at the option of the Company by (i) check
mailed to the holder at such address as shall appear in the Security Register or
(ii) by transfer to an account maintained by the Person entitled thereto,
provided that proper written transfer instructions have been received by the
relevant record date.

                     This Security shall not be entitled to any benefit under
the Indenture hereinafter referred to, or be valid or become obligatory for any
purpose until the Certificate of Authentication hereon shall have been signed by
or on behalf of the Trustee.

                     The provisions of this Security are continued on the
reverse side hereof and such provisions shall for all purposes have the same
effect as though fully set forth at this place.

                     IN WITNESS WHEREOF, the Company has caused this instrument
to be executed.

  Interpool, Inc.



By:                                                                  
       Name:
       Title:


(FORM OF CERTIFICATE OF AUTHENTICATION)

CERTIFICATE OF AUTHENTICATION

                     This is one of the Securities referred to in the within
mentioned Indenture.

Dated

U.S. BANK NATIONAL ASSOCIATION
as Trustee

By:                                                                  
       Authorized Officer

(FORM OF REVERSE OF SECURITY)

INTERPOOL, INC.
6.00% Senior Notes due 2014

                     1.       Interest. Interpool, Inc., a Delaware corporation
(the "Company"), promises to pay interest on the principal amount of this
Security at the rate per annum shown above. The Company will pay interest
semiannually on March 1 and September 1 of each year, beginning March 1, 2005.
Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
initial issuance of the Securities; provided, that, if there is no existing
Default in the payment of interest, and if this Security is authenticated
between a record date referred to on the face hereof and the next succeeding
interest payment date, interest shall accrue from such interest payment date.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.

                     Pursuant to the Registration Rights Agreement, in certain
limited circumstances the Company will be required to pay Liquidated Damages (as
defined in the Registration Rights Agreement) with respect to this Security.

                     2.       Method of Payment. The Company will pay interest
on the Securities (except defaulted interest) to the Persons who are the
registered Holders of the Securities at the close of business on the February 15
or August 15 next preceding the interest payment date. The Company will pay
principal, premium and Liquidated Damages, if any, and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. The Company, however, may pay principal, premium, if any, and
interest by its check payable in such money.

                     The principal of and interest on this Security shall be
payable at the office or agency of the Company maintained for that purpose;
provided, however, that, payment of interest may be made at the option of the
Company by (i) check mailed to the holder at such address as shall appear in the
Security Register or (ii) by transfer to an account maintained by the Person
entitled thereto, provided that proper written transfer instructions have been
received by the relevant record date.

                     The foregoing notwithstanding, principal of and premium, if
any, and interest on Securities which are represented by Global Securities held
of record by the Depositary will be payable in same-day funds.

                     3.       Registrar and Agents. Initially, U.S. Bank
National Association will act as Registrar, Paying Agent and agent for service
of notices and demands. The Company or any of its subsidiaries may act as Paying
Agent. The address of U.S. Bank National Association is 60 Livingston Avenue,
EP-MN-WS3C, St. Paul, Minnesota 55107, Attention: Corporate Trust Services.

                     4.       Indenture; Limitations. The Company issued the
Securities under an Indenture dated as of September 14, 2004 (the "Indenture"),
between the Company and U.S. Bank National Association, as trustee (in such
capacity, the "Trustee"). Capitalized terms herein are used as defined in the
Indenture unless otherwise defined herein. The terms of the Securities include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (15 U.S. Code 77aaa-77bbbb) as in effect on
the date of the Indenture. The Securities are subject to all such terms, and the
Holders of the Securities are referred to the Indenture and said Act for a
statement of them. In the event of a conflict between the provisions of this
Security and the provisions of the Indenture, the provisions of the Indenture
shall govern.

                     The Securities are general unsecured obligations of the
Company. The Indenture imposes certain limitations on the ability of the Company
to, among other things, incur liens, make payments in respect of its Capital
Stock, merge or consolidate with any other Person and sell, lease, transfer or
otherwise dispose of its properties or assets.

                     5.       Optional Redemption by the Company. The Securities
will not be redeemable at the Company's option prior to September 1, 2009.

                     On or after September 1, 2009, the Company may redeem all
or a part of the Securities upon not less than 30 nor more than 60 days' notice,
at the redemption prices (expressed as percentages of principal amount) set
forth below plus accrued and unpaid interest and Liquidated Damages, if any, on
the Securities redeemed to the applicable redemption date, if redeemed during
the twelve-month period beginning on September 1 of the years indicated below,
subject to the rights of Holders on the relevant record date to receive interest
on the relevant interest payment date:


          Year                                                        Percentage
          ----                                                        ----------
          2009.................................................        103.000%
          2010.................................................        102.000%
          2011.................................................        101.000%
          2012 and thereafter..................................        100.000%


                     Unless the Company defaults in the payment of the
redemption price, interest will cease to accrue on the Securities or portions
thereof called for redemption on the applicable redemption date.

                     6.       Repurchase at the Option of Holder.

                     (a)     If there is a Change of Control, the Company will
be required to make an offer (a "Change of Control Offer") to each Holder to
repurchase all or any part (equal to $1,000 or an integral multiple thereof) of
each Holder's Securities at a purchase price in cash equal to 101% of the
aggregate principal amount thereof plus accrued and unpaid interest and
Liquidated Damages, if any, thereon to the date of purchase, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date (the "Change of Control Payment"). Within 30 days
following any Change of Control, the Company will mail a notice to each Holder
setting forth the procedures governing the Change of Control Offer as required
by the Indenture.

                     (b)     If the Company or a Restricted Subsidiary of the
Company consummates any Asset Sales, within five Business Days after each date
on which the aggregate amount of Excess Proceeds exceeds $10.0 million, the
Company will make an offer to all Holders of Securities and all holders of other
Funded Debt that is pari passu with the Securities containing provisions similar
to those set forth in the Indenture with respect to offers to purchase or redeem
with the proceeds of sales of assets (an "Asset Sale Offer") in accordance with
Section 3.9 of the Indenture to purchase the maximum principal amount of
Securities and such other pari passu Funded Debt that may be purchased out of
the Excess Proceeds at an offer price in cash in an amount equal to 100% of the
principal amount thereof plus accrued and unpaid interest and Liquidated
Damages, if any, thereon to the date of purchase, in accordance with the
procedures set forth in the Indenture. To the extent that the aggregate amount
of Securities and other pari passu Funded Debt tendered pursuant to an Asset
Sale Offer is less than the Excess Proceeds, the Company (or such Restricted
Subsidiary) may use these remaining Excess Proceeds for any purpose not
otherwise prohibited by the Indenture. If the aggregate principal amount of
Securities and other pari passu Funded Debt tendered into such Asset Sale Offer
exceeds the amount of Excess Proceeds, the Trustee shall select the Securities
and such other pari passu Funded Debt to be purchased on a pro rata basis.
Holders of Securities that are the subject of an offer to purchase will receive
an Asset Sale Offer from the Company prior to any related purchase date and may
elect to have such Securities purchased by completing the form entitled "Option
of Holder to Elect Purchase" attached to the Securities.

                     7.       Notice of Redemption. Notice of redemption will be
mailed at least 30 days but not more than 60 days before the redemption date to
each Holder of Securities to be redeemed at his registered address, except that
redemption notices may be mailed more than 60 days prior to a redemption date if
the notice is issued in connection with a defeasance of the Securities or a
satisfaction and discharge of the Indenture pursuant to Articles 8 or 9 thereof.
Securities in denominations larger than $1,000 principal amount may be redeemed
in part, but only in whole multiples thereof. On and after the redemption date
interest will cease to accrue on Securities or portions thereof called for
redemption.

                     8.       Denominations, Transfer, Exchange. This Security
is one of a duly authorized issue of Securities of the Company designated as its
6.00% Senior Notes due 2014. The Securities are issuable in registered form
without coupons in denominations of $1,000 principal amount and integral
multiples thereof. A Holder may register the transfer of or exchange Securities
in accordance with the Indenture and subject to the transfer restrictions as may
be contained herein and therein from time to time. The Registrar may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. The Registrar need not register the transfer of or exchange any
Securities selected for redemption or register the transfer of or exchange any
Securities for a period of 15 days before a selection of Securities to be
redeemed.

                     9.       Persons Deemed Owners. The registered Holder of a
Security may be treated as its owner for all purposes.

                     10.       Unclaimed Money. If money for the payment of
principal, premium, if any, or interest on any Securities remains unclaimed for
two years, the Trustee and the Paying Agent will pay the money back to the
Company at its written request. After that, Holders may look only to the Company
for payment.

                     11.       Discharge Prior to Redemption or Maturity. Except
as set forth in the Indenture, if the Company irrevocably deposits with the
Trustee, in trust, for the benefit of the Holders, cash, U.S. Government
Obligations or a combination thereof, in such amounts as will be sufficient in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any and interest on the Securities to
redemption or maturity and comply with the other provisions of the Indenture
relating thereto, the Company will be discharged from certain provisions of the
Indenture and the Securities (including the restrictive covenants described in
paragraph 4 above, but excluding its obligation to pay the principal of and
interest on the Securities).

                     12.       Amendment and Waiver. Subject to certain
exceptions, without notice to the Holders of the Securities, the Indenture or
the Securities may be amended with the consent of the Holders of at least a
majority in principal amount of the Securities then outstanding and any existing
default or compliance with any provision may be waived with the consent of the
Holders of a majority in principal amount of the Securities then outstanding.
Without the consent of or notice to any Holder of Securities, the Company may
amend the Indenture or the Securities to, among other things, cure any
ambiguity, defect or inconsistency or make any other change that does not
adversely affect the rights of any Securityholder.

                     13.       Successors. When a successor assumes all the
obligations of its predecessor under the Securities and the Indenture, the
predecessor will be released from those obligations.

                     14.       Defaults and Remedies. If an Event of Default, as
defined in the Indenture, occurs and is continuing, the Trustee or the Holders
of 25% in aggregate principal amount of Securities then outstanding may declare
all the Securities to be due and payable immediately in the manner and with the
effect provided in the Indenture. Holders of Securities may not enforce the
Indenture or the Securities except as provided in the Indenture. The Trustee may
require indemnity satisfactory to it, subject to the provisions of the TIA,
before it enforces the Indenture or the Securities. Subject to certain
limitations, Holders of a majority in principal amount of the Securities then
outstanding may direct the Trustee in writing in its exercise of any trust or
power with respect to the Securities. The Company is required to file periodic
reports with the Trustee as to the absence of any Default or Event of Default.

                     15.       Trustee Dealings with the Company. U.S. Bank
National Association, the Trustee under the Indenture, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not Trustee.

                     16.       No Recourse Against Others. No stockholder,
director, officer or incorporator, as such, past, present or future, of the
Company or any successor corporation or trust shall have any liability for any
obligation of the Company under the Securities or the Indenture or for any claim
based on, in respect of or by reason of, such obligations or their creation.
Each Holder of a Security by accepting a Security waives and releases all such
liability. This waiver and release are part of the consideration for the
issuance of the Securities.

                     17.       Authentication. This Security shall not be valid
until the Trustee or any authenticating agent appointed by the Trustee signs the
certificate of authentication on the other side of this Security.

                     18.       Registration Rights. Pursuant to the Registration
Rights Agreement among the Company and the Holders of the Original Securities,
the Company will be obligated to consummate an exchange offer pursuant to which,
subject to certain exceptions, the Holder of this Security shall have the right
to exchange this Security for the Company's 6.00% Senior Notes due 2014, which
will have been registered under the Securities Act, in like principal amount and
having terms identical in all material respects as the Original Securities. The
Holders of the Original Securities shall be entitled to receive certain
liquidated damages in the event such exchange offer is not consummated and upon
certain other conditions, all pursuant to and in accordance with the terms of
the Registration Rights Agreement.

                     19.       Abbreviations. Customary abbreviations may be
used in the name of a Securityholder or an assignee, such as: TEN COM (= tenants
in common), TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with
rights of survivorship and not as tenants in common), CUST (= Custodian), AND
U/G/M/A (= Uniform Gifts to Minors Act).

                     THE COMPANY WILL FURNISH TO ANY SECURITYHOLDER UPON WRITTEN
REQUEST AND WITHOUT CHARGE A COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:
INTERPOOL, INC., 211 COLLEGE ROAD EAST, PRINCETON, NEW JERSEY, ATTENTION:
INVESTOR RELATIONS.

ASSIGNMENT FORM

If you the holder want to assign this Security, fill in the form below and have
your signature guaranteed:

I or we assign and transfer this Security to

--------------------------------------------------------------------------------

(Insert assignee's social security or tax ID number)

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


(Print or type assignee's name, address and zip code) and irrevocably appoint

--------------------------------------------------------------------------------

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for such agent.

Date:                                             Your signature:           
                                                      
(Sign exactly as your name appears on the
other side of this Security)


  By:                                                                  
                     


  NOTICE: To be executed by an
executive officer


NOTICE: Signature(s) must be guaranteed by an institution which is a participant
in the Securities Transfer Agent Medallion Program ("STAMP") or similar program.

OPTION OF HOLDER TO ELECT PURCHASE

                     If you want to elect to have this Note purchased by the
Company pursuant to Section 4.10 or 4.17 of the Indenture, check the appropriate
box below:

|_| Section 4.10                       |_|Section 4.17

                     If you want to elect to have only part of the Note
purchased by the Company pursuant to Section 4.10 or Section 4.17 of the
Indenture, state the amount you elect to have purchased:

$                                           

Date:                                            

  Your Signature:                                                       
                     
    (Sign exactly as your name appears on the face of this Note)

Tax Identification No.:                                                       
          


Signature Guarantee*:                                                       
          

*        Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor acceptable to the Trustee).

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL SECURITY1

                     The following exchanges of a part of this Global Security
for an interest in another Global Security or for a Definitive Security, or
exchanges of a part of another Global Security or Definitive Security for an
interest in this Global Security, have been made:


                   Amount of         Amount of         Principal Amount     Signature of
                   decrease in       increase in       of this Global       authorized officer
                   Principal Amount  Principal Amount  Security following   of Trustee or
                   of this Global    of this Global    such decrease (or    Securities
Date of Exchange   Security          Security          increase)            Custodian
------------------ ----------------- ----------------- -------------------- ------------------






____________________
1       This schedule should only be added if the Security is issued in global
form.

EXHIBIT B

(FORM OF FACE OF EXCHANGE SECURITY)2

[Insert the Global Security Legend, if applicable pursuant to the provisions of
the Indenture]

[Insert Original Issue Discount Legend here, if applicable pursuant to the
provisions of the Indenture]

____________________
2       Except as provided in Section 2.4(b) of the Indenture.

INTERPOOL, INC.
6.00% Senior Notes due 2014

CUSIP No. _________
No. __ $__________


                     Interpool, Inc., a Delaware corporation (the "Company",
which term includes any successor Person under the Indenture hereinafter
referred to), for value received, hereby promises to pay to _____________ or
registered assigns, the principal sum of $___________ on September 1, 2014 (the
"Maturity Date"), and to pay interest on the outstanding principal amount hereof
from September 14, 2004, or from the most recent interest payment date (each
such date, an "Interest Payment Date") to which interest has been paid or duly
provided for, semi-annually (subject to deferral as set forth herein) in arrears
on March 1 and September 1 of each year, commencing March 1, 2005 at the rate of
6.00% per annum until the principal hereof shall have become due and payable,
and at the same rate per annum on any overdue principal and (without duplication
and to the extent that payment of such interest is enforceable under applicable
law) on any overdue installment of interest at the same rate per annum
compounded semi-annually. The amount of interest payable on any Interest Payment
Date shall be computed on the basis of a 360 day year of twelve 30 day months
and, for any period less than a full calendar month, the number of days elapsed
in such month. In the event that any date on which the principal of or interest
on this Security is payable is not a Business Day, then the payment payable on
such date will be made on the next succeeding day that is a Business Day (and
without any interest or other payment in respect of any such delay), with the
same force and effect as if made on such date. Pursuant to the Registration
Rights Agreement, in certain limited circumstances the Company will be required
to pay Liquidated Damages (as defined in the Registration Rights Agreement) with
respect to this Security.

                     The interest installment so payable, and punctually paid or
duly provided for, on any Interest Payment Date will, as provided in the
Indenture, be paid to the person in whose name this Security (or one or more
Predecessor Securities, as defined in said Indenture) is registered at the close
of business on the regular record date for such interest installment, which
shall be the February 15 or August 15 immediately preceding the relevant
interest payment date. Any such interest installment not punctually paid or duly
provided for shall forthwith cease to be payable to the holders on such regular
record date and may be paid to the Person in whose name this Security (or one or
more Predecessor Securities) is registered at the close of business on a special
record date to be fixed by the Trustee for the payment of such defaulted
interest, notice whereof shall be given to the holders of Securities not less
than 10 days prior to such special record date, or may be paid at any time in
any other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in the Indenture.

                     The principal of and interest on this Security shall be
payable at the office or agency of the Company maintained for that purpose in
any coin or currency of the United States of America that at the time of payment
is legal tender for payment of public and private debts; provided, however,
that, payment of interest may be made at the option of the Company by (i) check
mailed to the holder at such address as shall appear in the Security Register or
(ii) by transfer to an account maintained by the Person entitled thereto,
provided that proper written transfer instructions have been received by the
relevant record date.

                     This Security shall not be entitled to any benefit under
the Indenture hereinafter referred to, or be valid or become obligatory for any
purpose until the Certificate of Authentication hereon shall have been signed by
or on behalf of the Trustee.

                     The provisions of this Security are continued on the
reverse side hereof and such provisions shall for all purposes have the same
effect as though fully set forth at this place.

                     IN WITNESS WHEREOF, the Company has caused this instrument
to be executed.

  Interpool, Inc.



By:                                                                  
       Name:
       Title:




Attest:

By:                                                                  
       Name:
       Title:

(FORM OF CERTIFICATE OF AUTHENTICATION)

CERTIFICATE OF AUTHENTICATION

                     This is one of the Securities referred to in the within
mentioned Indenture.

Dated


U.S. BANK NATIONAL ASSOCIATION
as Trustee



By                                                                  
     Authorized Officer

(FORM OF REVERSE OF SECURITY)

INTERPOOL, INC.
6.00% Senior Notes due 2014

                     1.       Interest. Interpool, Inc., a Delaware corporation
(the "Company"), promises to pay interest on the principal amount of this
Security at the rate per annum shown above. The Company will pay interest
semiannually on March 1 and September 1 of each year, beginning March 1, 2005.
Interest on the Securities will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
initial issuance of the Securities; provided, that, if there is no existing
Default in the payment of interest, and if this Security is authenticated
between a record date referred to on the face hereof and the next succeeding
interest payment date, interest shall accrue from such interest payment date.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.

                     Pursuant to the Registration Rights Agreement, in certain
limited circumstances the Company will be required to pay Liquidated Damages (as
defined in the Registration Rights Agreement) with respect to this Security.

                     2.       Method of Payment. The Company will pay interest
on the Securities (except defaulted interest) to the Persons who are the
registered Holders of the Securities at the close of business on the February 15
or August 15 next preceding the interest payment date. The Company will pay
principal, premium and Liquidated Damages, if any, and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. The Company, however, may pay principal, premium, if any, and
interest by its check payable in such money.

                     The principal of and interest on this Security shall be
payable at the office or agency of the Company maintained for that purpose;
provided, however, that, payment of interest may be made at the option of the
Company by (i) check mailed to the holder at such address as shall appear in the
Security Register or (ii) by transfer to an account maintained by the Person
entitled thereto, provided that proper written transfer instructions have been
received by the relevant record date.

                     The foregoing notwithstanding, principal of and premium, if
any, and interest on Securities which are represented by Global Securities held
of record by the Depositary will be payable in same-day funds.

                     3.       Registrar and Agents. Initially, U.S. Bank
National Association will act as Registrar, Paying Agent and agent for service
of notices and demands. The Company or any of its subsidiaries may act as Paying
Agent. The address of U.S. Bank National Association is 60 Livingston Avenue,
EP-MN-WS3C, St. Paul, Minnesota 55107, Attention: Corporate Trust Services.

                     4.       Indenture; Limitations. The Company issued the
Securities under an Indenture dated as of September 14, 2004 (the "Indenture"),
between the Company and U.S. Bank National Association, as trustee (in such
capacity, the "Trustee"). Capitalized terms herein are used as defined in the
Indenture unless otherwise defined herein. The terms of the Securities include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (15 U.S. Code 77aaa-77bbbb) as in effect on
the date of the Indenture. The Securities are subject to all such terms, and the
Holders of the Securities are referred to the Indenture and said Act for a
statement of them. In the event of a conflict between the provisions of this
Security and the provisions of the Indenture, the provisions of the Indenture
shall govern.

                     The Securities are general unsecured obligations of the
Company. The Indenture imposes certain limitations on the ability of the Company
to, among other things, incur liens, make payments in respect of its Capital
Stock, merge or consolidate with any other Person and sell, lease, transfer or
otherwise dispose of its properties or assets.

                     5.       Optional Redemption by the Company. The Securities
will not be redeemable at the Company's option prior to September 1, 2009.

                     On or after September 1, 2009, the Company may redeem all
or a part of the Securities upon not less than 30 nor more than 60 days' notice,
at the redemption prices (expressed as percentages of principal amount) set
forth below plus accrued and unpaid interest and Liquidated Damages, if any, on
the Securities redeemed to the applicable redemption date, if redeemed during
the twelve-month period beginning on September 1 of the years indicated below,
subject to the rights of Holders on the relevant record date to receive interest
on the relevant interest payment date:


          Year                                                       Percentage
          ----                                                       ----------
          2009..............................................          103.000%
          2010..............................................          102.00%
          2011..............................................          101.000%
          2012 and thereafter...............................          100.000%


                     Unless the Company defaults in the payment of the
redemption price, interest will cease to accrue on the Securities or portions
thereof called for redemption on the applicable redemption date.

                     6.       Repurchase at the Option of Holder.

                     (a)     If there is a Change of Control, the Company will
be required to make an offer (a "Change of Control Offer") to each Holder to
repurchase all or any part (equal to $1,000 or an integral multiple thereof) of
each Holder's Securities at a purchase price in cash equal to 101% of the
aggregate principal amount thereof plus accrued and unpaid interest and
Liquidated Damages, if any, thereon to the date of purchase, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date (the "Change of Control Payment"). Within 30 days
following any Change of Control, the Company will mail a notice to each Holder
setting forth the procedures governing the Change of Control Offer as required
by the Indenture.

                     (b)     If the Company or a Restricted Subsidiary of the
Company consummates any Asset Sales, within five Business Days after each date
on which the aggregate amount of Excess Proceeds exceeds $10.0 million, the
Company will make an offer to all Holders of Securities and all holders of other
Funded Debt that is pari passu with the Securities containing provisions similar
to those set forth in the Indenture with respect to offers to purchase or redeem
with the proceeds of sales of assets (an "Asset Sale Offer") in accordance with
Section 3.9 of the Indenture to purchase the maximum principal amount of
Securities and such other pari passu Funded Debt that may be purchased out of
the Excess Proceeds at an offer price in cash in an amount equal to 100% of the
principal amount thereof plus accrued and unpaid interest and Liquidated
Damages, if any, thereon to the date of purchase, in accordance with the
procedures set forth in the Indenture. To the extent that the aggregate amount
of Securities and other pari passu Funded Debt tendered pursuant to an Asset
Sale Offer is less than the Excess Proceeds, the Company (or such Restricted
Subsidiary) may use these remaining Excess Proceeds for any purpose not
otherwise prohibited by the Indenture. If the aggregate principal amount of
Securities and other pari passu Funded Debt tendered into such Asset Sale Offer
exceeds the amount of Excess Proceeds, the Trustee shall select the Securities
and such other pari passu Funded Debt to be purchased on a pro rata basis.
Holders of Securities that are the subject of an offer to purchase will receive
an Asset Sale Offer from the Company prior to any related purchase date and may
elect to have such Securities purchased by completing the form entitled "Option
of Holder to Elect Purchase" attached to the Securities.

                     7.     Notice of Redemption. Notice of redemption will be
mailed at least 30 days but not more than 60 days before the redemption date to
each Holder of Securities to be redeemed at his registered address, except that
redemption notices may be mailed more than 60 days prior to a redemption date if
the notice is issued in connection with a defeasance of the Securities or a
satisfaction and discharge of the Indenture pursuant to Articles 8 or 9 thereof.
Securities in denominations larger than $1,000 principal amount may be redeemed
in part, but only in whole multiples thereof. On and after the redemption date
interest will cease to accrue on Securities or portions thereof called for
redemption.

                     8.     Denominations, Transfer, Exchange. This Security is
one of a duly authorized issue of Securities of the Company designated as its
6.00% Senior Notes due 2014. The Securities are issuable in registered form
without coupons in denominations of $1,000 principal amount and integral
multiples thereof. A Holder may register the transfer of or exchange Securities
in accordance with the Indenture and subject to the transfer restrictions as may
be contained herein and therein from time to time. The Registrar may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. The Registrar need not register the transfer of or exchange any
Securities selected for redemption or register the transfer of or exchange any
Securities for a period of 15 days before a selection of Securities to be
redeemed.

                     9.     Persons Deemed Owners. The registered Holder of a
Security may be treated as its owner for all purposes.

                     10.     Unclaimed Money. If money for the payment of
principal, premium, if any, or interest on any Securities remains unclaimed for
two years, the Trustee and the Paying Agent will pay the money back to the
Company at its written request. After that, Holders may look only to the Company
for payment.

                     11.     Discharge Prior to Redemption or Maturity. Except
as set forth in the Indenture, if the Company irrevocably deposits with the
Trustee, in trust, for the benefit of the Holders, cash, U.S. Government
Obligations or a combination thereof, in such amounts as will be sufficient in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any and interest on the Securities to
redemption or maturity and comply with the other provisions of the Indenture
relating thereto, the Company will be discharged from certain provisions of the
Indenture and the Securities (including the restrictive covenants described in
paragraph 4 above, but excluding its obligation to pay the principal of and
interest on the Securities).

                     12.     Amendment and Waiver. Subject to certain
exceptions, without notice to the Holders of the Securities, the Indenture or
the Securities may be amended with the consent of the Holders of at least a
majority in principal amount of the Securities then outstanding and any existing
default or compliance with any provision may be waived with the consent of the
Holders of a majority in principal amount of the Securities then outstanding.
Without the consent of or notice to any Holder of Securities, the Company may
amend the Indenture or the Securities to, among other things, cure any
ambiguity, defect or inconsistency or make any other change that does not
adversely affect the rights of any Securityholder.

                     13.     Successors. When a successor assumes all the
obligations of its predecessor under the Securities and the Indenture, the
predecessor will be released from those obligations.

                     14.     Defaults and Remedies. If an Event of Default, as
defined in the Indenture, occurs and is continuing, the Trustee or the Holders
of 25% in aggregate principal amount of Securities then outstanding may declare
all the Securities to be due and payable immediately in the manner and with the
effect provided in the Indenture. Holders of Securities may not enforce the
Indenture or the Securities except as provided in the Indenture. The Trustee may
require indemnity satisfactory to it, subject to the provisions of the TIA,
before it enforces the Indenture or the Securities. Subject to certain
limitations, Holders of a majority in principal amount of the Securities then
outstanding may direct the Trustee in writing in its exercise of any trust or
power with respect to the Securities. The Company is required to file periodic
reports with the Trustee as to the absence of any Default or Event of Default.

                     15.     Trustee Dealings with the Company. U.S. Bank
National Association, the Trustee under the Indenture, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not Trustee.

                     16.     No Recourse Against Others. No stockholder,
director, officer or incorporator, as such, past, present or future, of the
Company or any successor corporation or trust shall have any liability for any
obligation of the Company under the Securities or the Indenture or for any claim
based on, in respect of or by reason of, such obligations or their creation.
Each Holder of a Security by accepting a Security waives and releases all such
liability. This waiver and release are part of the consideration for the
issuance of the Securities.

                     17.     Authentication. This Security shall not be valid
until the Trustee or any authenticating agent appointed by the Trustee signs the
certificate of authentication on the other side of this Security.

                     18.     Abbreviations. Customary abbreviations may be used
in the name of a Securityholder or an assignee, such as: TEN COM (= tenants in
common), TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with
rights of survivorship and not as tenants in common), CUST (= Custodian), AND
U/G/M/A (= Uniform Gifts to Minors Act).

                     THE COMPANY WILL FURNISH TO ANY SECURITYHOLDER UPON WRITTEN
REQUEST AND WITHOUT CHARGE A COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:
INTERPOOL, INC., 211 COLLEGE ROAD EAST, PRINCETON, NEW JERSEY, ATTENTION:
INVESTOR RELATIONS.

ASSIGNMENT FORM

If you the holder want to assign this Security, fill in the form below and have
your signature guaranteed:

I or we assign and transfer this Security to

--------------------------------------------------------------------------------

(Insert assignee's social security or tax ID number)

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


(Print or type assignee's name, address and zip code) and irrevocably appoint

--------------------------------------------------------------------------------

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for such agent.

Date:                                             Your signature:           
                                                      
(Sign exactly as your name appears on the
other side of this Security)


  By:                                                                  
                     


  NOTICE: To be executed by an
executive officer


NOTICE: Signature(s) must be guaranteed by an institution which is a participant
in the Securities Transfer Agent Medallion Program ("STAMP") or similar program.

OPTION OF HOLDER TO ELECT PURCHASE

                     If you want to elect to have this Note purchased by the
Company pursuant to Section 4.10 or 4.17 of the Indenture, check the appropriate
box below:

|_| Section 4.10                       |_|Section 4.17

                     If you want to elect to have only part of the Note
purchased by the Company pursuant to Section 4.10 or Section 4.17 of the
Indenture, state the amount you elect to have purchased:

$                                           

Date:                                            

  Your Signature:                                                       
                     
    (Sign exactly as your name appears on the face of this Note)

Tax Identification No.:                                                       
          


Signature Guarantee*:                                                       
          

*        Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor acceptable to the Trustee).

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL SECURITY3

                     The following exchanges of a part of this Global Security
for an interest in another Global Security or for a Definitive Security, or
exchanges of a part of another Global Security or Definitive Security for an
interest in this Global Security, have been made:


                   Amount of         Amount of         Principal Amount     Signature of
                   decrease in       increase in       of this Global       authorized officer
                   Principal Amount  Principal Amount  Security following   of Trustee or
                   of this Global    of this Global    such decrease (or    Securities
Date of Exchange   Security          Security          increase)            Custodian
------------------ ----------------- ----------------- -------------------- ------------------






EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Facsimile No.: (609) 452-8211
Attention: Chief Financial Officer

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107
Facsimile No.: (651) 495-8097
Attention: Corporate Trust Services

           Re: 6.00% Senior Notes due 2014

                     Reference is hereby made to the Indenture, dated as of
September 14, 2004 (the "Indenture"), between Interpool, Inc., as issuer (the
"Company"), and ____________________, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                     ___________________, (the "Transferor") owns and proposes
to transfer the Security[ies] or interest in such Security[ies] specified in
Annex A hereto, in the principal amount of $___________ in such Security[ies] or
interests (the "Transfer"), to ___________________________ (the "Transferee"),
as further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

                     1. |_| Check if Transferee will take delivery of a
beneficial interest in the 144A Global Security or a Restricted Definitive
Security pursuant to Rule 144A. The Transfer is being effected pursuant to and
in accordance with Rule 144A under the Securities Act of 1933, as amended (the
"Securities Act"), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or Definitive Security is being transferred to a
Person that the Transferor reasonably believes is purchasing the beneficial
interest or Definitive Security for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a "qualified institutional buyer" within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A, and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States. Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Security will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the 144A Global Security
and/or the Restricted Definitive Security and in the Indenture and the
Securities Act.

                     2. |_| Check if Transferee will take delivery of a
beneficial interest in the Regulation S Global Security or a Restricted
Definitive Security pursuant to Regulation S. The Transfer is being effected
pursuant to and in accordance with Rule 903 or Rule 904 under the Securities Act
and, accordingly, the Transferor hereby further certifies that (i) the Transfer
is not being made to a Person in the United States and (x) at the time the buy
order was originated, the Transferee was outside the United States or such
Transferor and any Person acting on its behalf reasonably believed and believes
that the Transferee was outside the United States or (y) the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither such Transferor nor any Person acting on its behalf knows
that the transaction was prearranged with a buyer in the United States, (ii) no
directed selling efforts have been made in contravention of the requirements of
Rule 903(b) or Rule 904(b) of Regulation S under the Securities Act and, (iii)
the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act. Upon consummation of the proposed transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Security will be subject to the restrictions on Transfer
enumerated in the Private Placement Legend printed on the Regulation S Global
Security and/or the Restricted Definitive Security and in the Indenture and the
Securities Act.

                     3. |_| Check and complete if Transferee will take delivery
of a beneficial interest in the IAI Global Security or a Restricted Definitive
Security pursuant to any provision of the Securities Act other than Rule 144A or
Regulation S. The Transfer is being effected in compliance with the transfer
restrictions applicable to beneficial interests in Restricted Global Securities
and Restricted Definitive Securities and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):

             (a)          |_|   such Transfer is being effected pursuant to and
in accordance with Rule 144 under the Securities Act;


or

             (b)          |_|   such Transfer is being effected to the Company
or a subsidiary thereof;


or

             (c)          |_|   such Transfer is being effected pursuant to an
effective registration statement under the Securities Act and in compliance with
the prospectus delivery requirements of the Securities Act;


or

             (d)          |_|   such Transfer is being effected to an
Institutional Accredited Investor and pursuant to an exemption from the
registration requirements of the Securities Act other than Rule 144A, Rule 144,
Rule 903 or Rule 904, and the Transferor hereby further certifies that it has
not engaged in any general solicitation within the meaning of Regulation D under
the Securities Act and the Transfer complies with the transfer restrictions
applicable to beneficial interests in a Restricted Global Security or Restricted
Definitive Securities and the requirements of the exemption claimed, which
certification is supported by (1) a certificate executed by the Transferee in
the form of Exhibit D to the Indenture and (2) if such Transfer is in respect of
a principal amount of Notes at the time of transfer of less than $250,000, an
Opinion of Counsel provided by the Transferor or the Transferee (a copy of which
the Transferor has attached to this certification), to the effect that such
Transfer is in compliance with the Securities Act. Upon consummation of the
proposed transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Security will be subject to the restrictions
on transfer enumerated in the Private Placement Legend printed on the IAI Global
Security and/or the Restricted Definitive Securities and in the Indenture and
the Securities Act.


                     4. |_| Check if Transferee will take delivery of a
beneficial interest in an Unrestricted Global Security or of an Unrestricted
Definitive Security.

                     (a) |_| Check if Transfer is pursuant to Rule 144. (i) The
Transfer is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Security will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Securities, on Restricted Definitive Securities and in the Indenture.

                     (b) |_| Check if Transfer is Pursuant to Regulation S. (i)
The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any state of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act. Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Security will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Securities, on Restricted Definitive Securities and in the
Indenture.

                     (c) |_| Check if Transfer is Pursuant to Other Exemption.
(i) The Transfer is being effected pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act other than
Rule 144, Rule 903 or Rule 904 and in compliance with the transfer restrictions
contained in the Indenture and any applicable blue sky securities laws of any
State of the United States and (ii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act. Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Security will not be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Securities or Restricted Definitive Securities and in the
Indenture.

                     This certificate and the statements contained herein are
made for your benefit and the benefit of the Company.

                                                                   
    [Insert Name of Transferor]



By:                                                                  
       Name:
       Title:


                     Dated:                                            

ANNEX A TO CERTIFICATE OF TRANSFER

                     1.       The Transferor owns and proposes to transfer the
following:

[CHECK ONE OF (a) OR (b)]

  |_| a beneficial interest in the:


  (i) |_|    144A Global Security (CUSIP _________), or


  (ii) |_|    Regulation S Global Security (CUSIP _________), or


  (iii) |_|    IAI Global Security (CUSIP _________); or


  (b) |_|    a Restricted Definitive Security.


                     2.       After the Transfer the Transferee will hold:

[CHECK ONE]

  (a) |_|    a beneficial interest in the:


  (i) |_|    144A Global Security (CUSIP _________), or


  (ii) |_|    Regulation S Global Security (CUSIP _________), or


  (iii) |_|    IAI Global Security (CUSIP _________); or


  (iv) |_|    Unrestricted Global Security (CUSIP _________); or


  (b) |_|    a Restricted Definitive Security.


  (c) |_|    an Unrestricted Definitive Security,


  in accordance with the terms of the Indenture.


EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Facsimile No.: (609) 452-8211
Attention: Chief Financial Officer

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107
Facsimile No.: (651) 495-8097 Attention: Corporate Trust Services

           Re: 6.00% Senior Notes due 2014

(CUSIP ____________)

                     Reference is hereby made to the Indenture, dated as of
September 14, 2004 (the "Indenture"), between Interpool, Inc. as issuer (the
"Company"), and _________________, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                     __________________________, (the "Owner") owns and proposes
to exchange the Security[ies] or interest in such Security[ies] specified
herein, in the principal amount of $____________ in such Security[ies] or
interests (the "Exchange"). In connection with the Exchange, the Owner hereby
certifies that:

                     1.       Exchange of Restricted Definitive Securities or
Beneficial Interests in a Restricted Global Security for Unrestricted Definitive
Securities or Beneficial Interests in an Unrestricted Global Security

                     (a) |_| Check if Exchange is from beneficial interest in a
Restricted Global Security to beneficial interest in an Unrestricted Global
Security. In connection with the Exchange of the Owner's beneficial interest in
a Restricted Global Security for a beneficial interest in an Unrestricted Global
Security in an equal principal amount, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner's own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Global Securities and pursuant to and in
accordance with the Securities Act of 1933, as amended (the "Securities Act"),
(iii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the beneficial interest in an Unrestricted Global
Security is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

                     (b) |_| Check if Exchange is from beneficial interest in a
Restricted Global Security to Unrestricted Definitive Security. In connection
with the Exchange of the Owner's beneficial interest in a Restricted Global
Security for an Unrestricted Definitive Security, the Owner hereby certifies (i)
the Definitive Security is being acquired for the Owner's own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Securities and pursuant to and
in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the Definitive
Security is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

                     (c) |_| Check if Exchange is from Restricted Definitive
Security to beneficial interest in an Unrestricted Global Security. In
connection with the Owner's Exchange of a Restricted Definitive Security for a
beneficial interest in an Unrestricted Global Security, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner's own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Securities
and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the beneficial interest is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

                     (d) | | Check if Exchange is from Restricted Definitive
Security to Unrestricted Definitive Security. In connection with the Owner's
Exchange of a Restricted Definitive Security for an Unrestricted Definitive
Security, the Owner hereby certifies (i) the Unrestricted Definitive Security is
being acquired for the Owner's own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Securities and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Security
is being acquired in compliance with any applicable blue sky securities laws of
any state of the United States.

                     2.       Exchange of Restricted Definitive Securities or
Beneficial Interests in Restricted Global Securities for Restricted Definitive
Securities or Beneficial Interests in Restricted Global Securities

                     (a) |_| Check if Exchange is from beneficial interest in a
Restricted Global Security to Restricted Definitive Security. In connection with
the Exchange of the Owner's beneficial interest in a Restricted Global Security
for a Restricted Definitive Security with an equal principal amount, the Owner
hereby certifies that the Restricted Definitive Security is being acquired for
the Owner's own account without transfer. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Security issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Security and in the Indenture and the Securities Act.

                     (b) |_| Check if Exchange is from Restricted Definitive
Security to beneficial interest in a Restricted Global Security. In connection
with the Exchange of the Owner's Restricted Definitive Security for a beneficial
interest in the [CHECK ONE] |_| 144A Global Security, |_| Regulation S Global
Security, |_| IAI Global Security with an equal principal amount, the Owner
hereby certifies (i) the beneficial interest is being acquired for the Owner's
own account without transfer and (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Restricted Global
Securities and pursuant to and in accordance with the Securities Act, and in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Security and in the Indenture and the Securities
Act.

                     This certificate and the statements contained herein are
made for your benefit and the benefit of the Company.

                                                                          
       [Insert Name of Transferor]


By:                                                                  
       Name:
       Title:


Dated:                                            

EXHIBIT D

FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Facsimile No.: (609) 452-8211
Attention: Chief Financial Officer

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107
Facsimile No.: (651) 495-8097
Attention: Corporate Trust Services

           Re: 6.00% Senior Notes due 2014

                     Reference is hereby made to the Indenture, dated as of
September 14, 2004 (the "Indenture"), between Interpool, Inc., as issuer (the
"Company"), and ____________________, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                     Capitalized terms used but not defined herein shall have
the meanings given to them in the Indenture.

                     In connection with our proposed purchase of $____________
aggregate principal amount of:

                     (a) |_| a beneficial interest in a Global Security, or

                     (b) |_| a Definitive Security,

                     we confirm that:

                     1.       We understand that any subsequent transfer of the
Notes or any interest therein is subject to certain restrictions and conditions
set forth in the Indenture and the undersigned agrees to be bound by, and not to
resell, pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the "Securities Act").

                     2.       We understand that the offer and sale of the Notes
have not been registered under the Securities Act, and that the Notes and any
interest therein may not be offered or sold except as permitted in the following
sentence. We agree, on our own behalf and on behalf of any accounts for which we
are acting as hereinafter stated, that if we should sell the Notes or any
interest therein, we will do so only (A) to the Company or any subsidiary
thereof, (B) in accordance with Rule 144A under the Securities Act to a
"qualified institutional buyer" (as defined therein), (C) to an institutional
"accredited investor" (as defined below) that, prior to such transfer, furnishes
(or has furnished on its behalf by a U.S. broker-dealer) to you and to the
Company a signed letter substantially in the form of this letter and, if such
transfer is in respect of a principal amount of Notes, at the time of transfer
of less than $250,000, an Opinion of Counsel in form reasonably acceptable to
the Company to the effect that such transfer is in compliance with the
Securities Act, (D) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, (E) pursuant to the provisions of Rule
144(k) under the Securities Act or (F) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
Person purchasing the Definitive Security or beneficial interest in a Global
Security from us in a transaction meeting the requirements of clauses (A)
through (E) of this paragraph a notice advising such purchaser that resales
thereof are restricted as stated herein.

                     3.       We understand that, on any proposed resale of the
Notes or beneficial interest therein, we will be required to furnish to you and
the Company such certifications, legal opinions and other information as you and
the Company may reasonably require to confirm that the proposed sale complies
with the foregoing restrictions. We further understand that the Notes purchased
by us will bear a legend to the foregoing effect.

                     4.       We are an institutional "accredited investor" (as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act) and have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of our investment in the Notes,
and we and any accounts for which we are acting are each able to bear the
economic risk of our or its investment.

                     5.       We are acquiring the Notes or beneficial interest
therein purchased by us for our own account or for one or more accounts (each of
which is an institutional "accredited investor") as to each of which we exercise
sole investment discretion.

                     You and the Company are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby.

                                                                   
    [Insert Name of Transferor]



By:                                                                  
       Name:
       Title:


                     Dated:                                            